Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.563 Page 1 of 139




   1 THOMAS F. LANDERS [SBN 207335]
     tlanders@swsslaw.com
   2 LEAH S. STRICKLAND [SBN 265724]
     lstrickland@swsslaw.com
   3 MEI-YING M. IMANAKA [SBN 280472]
     mimanaka@swsslaw.com
   4 SOLOMON WARD SEIDENWURM & SMITH, LLP
     401 B Street, Suite 1200
   5 San Diego, California 92101
     (t) 619.231.0303
   6
     Attorneys for Defendant
   7 MIDLAND CREDIT MANAGEMENT, INC.
   8                           UNITED STATES DISTRICT COURT
   9                          SOUTHERN DISTRICT OF CALIFORNIA
  10 SKY D. SHADOW, an Individual on                Case No. 3:17-cv-02277-L-MDD
     behalf of herself and all others similarly
  11 situated,                                      REQUEST FOR JUDICIAL
  12                                                NOTICE IN SUPPORT OF
                  Plaintiff,                        DEFENDANT MIDLAND CREDIT
  13                                                MANAGEMENT, INC.’S MOTION
            v.                                      FOR SUMMARY JUDGMENT
  14                                                PURSUANT TO F.R.C.P. 56
  15 MIDLAND CREDIT
     MANAGEMENT, INC.,                              Date:      July 8, 2019
  16                                                Time:      10:30 a.m.
                  Defendant.                        Courtroom: 5B
  17
                                                    [No Hearing Pursuant to Local Rules]
  18
  19                                                Judge: Hon. M. James Lorenz
                                                    Mag. Judge: Hon. Mitchell D. Dembin
  20
  21            TO THE HONORABLE M. JAMES LORENZ, U.S. DISTRICT JUDGE,
  22 AND TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL:
  23            PLEASE TAKE NOTICE that at a hearing on Defendant MIDLAND
  24 CREDIT MANAGEMENT, INC.’S (“Midland Credit”) Motion for Summary
  25 Judgment Pursuant to F.R.C.P. 56 (“Motion”), scheduled to take place on July 8,
  26 2019, 2019, at 10:30 a.m., or as soon thereafter as the matter may be heard before
  27 the Honorable M. James Lorenz, in Courtroom 5B, of the above-entitled court,
  28 located at Suite 5145, 221 West Broadway, San Diego, California 92101, Midland
       P:01290841:87025.223                          1                       3:17-cv-02277-L-MDD
              REQUEST FOR JUDICIAL NOTICE I/S/O DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.564 Page 2 of 139




   1 Credit will, and hereby does, request judicial notice of the facts and records set forth
   2 herein pursuant to Federal Rule of Evidence 201:
   3            Federal Rule of Evidence, Rule 201(b) states that matters subject to judicial
   4 notice include “fact[s]… not subject to reasonable dispute because… [they] can be
   5 accurately and readily determined from sources whose accuracy cannot reasonably
   6 be questioned.” Fed. R. Evid. 201(b). In addition, the court can take judicial notice
   7 of documents that are matters of public record. See e.g., MGIC Indem. Corp. v.
   8 Weisman, 803 F.2d 500, 504 (9th Cir. 1986) (a court may take judicial notice of
   9 matters of public record); see also Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442
  10 F.3d 741, 746 n. 6 (9th Cir. 2006) (court may give judicial notice to court filings and
  11 other matters of public record such as pleadings in related litigation). Matters of
  12 public record subject to judicial notice include publications from official
  13 government websites. See Corrie v. Caterpillar, 503 F.3d 974, 978 n.2 (9th Cir.
  14 2007).
  15                               REQUEST FOR JUDICIAL NOTICE
  16            Midland Credit requests the Court to take judicial notice of the following
  17 documents:
  18              A.      2015 CFPB Consent Order, entered in In the Matter of: Encore Capital
  19                      Group, Inc., Midland Funding, LLC, Midland Credit Management, Inc.
  20                      and Asset Acceptance Capital Corp., 2015-CFPB-0022 (Sept. 9, 2015),
  21                      available at http://files.consumerfinance.gov/f/201509_cfpb_consent-
  22                      order-encore-capital-group.pdf (last visited June 6, 2019).
  23              B.      Consent Decree between the Federal Trade Commission (“FTC”) and
  24                      Asset Acceptance LLC, entered in United States v. Asset Acceptance,
  25                      LLC, No. 8:12-cv-00182 (M.D. Fla. Jan. 31, 2012), available at
  26                      https://www.ftc.gov/sites/default/files/documents/cases/2012/01/12013
  27                      1assetconsent.pdf (last visited June 6, 2019).
  28
       P:01290841:87025.223                         -2-                      3:17-cv-02277-L-MDD
              REQUEST FOR JUDICIAL NOTICE I/S/O DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.565 Page 3 of 139




   1              C.      Relevant excerpts from Federal Trade Commission, Repairing A
   2                      Broken System (July 2010) (“2010 FTC Report”), full document
   3                      available at https://www.ftc.gov/reports/repairing-broken-system-
   4                      protecting-consumers-debt-collection-litigation (last visited June 6,
   5                      2019).
   6              D.      Relevant excerpts from Small Business Review Panel for Debt
   7                      Collector and Debt Buyer Rulemaking, Outline of Proposals Under
   8                      Consideration and Alternatives Considered, dated July 28, 2016
   9                      (“CFPB Outline of Proposals”), full document available at
  10                      https://files.consumerfinance.gov/f/documents/20160727_cfpb_Outline
  11                      _of_proposals.pdf (last visited June 6, 2019).
  12              E.      Senate Judiciary Committee, Report on SB 233 (Leno and Correa)
  13                      (May 6, 2013), available at
  14                      http://leginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill_id=
  15                      201320140SB233 (last visited June 6, 2019).
  16              F.      Cal. Stats. 2018 ch. 247 (AB 1526), available at
  17                      http://leginfo.legislature.ca.gov/faces/billNavClient.xhtml?bill_id=2017
  18                      20180AB1526 (last visited June 6, 2019).
  19              G.      Legislative history of Texas House Bill 996, 86th Legislature of Texas,
  20                      TX HB 996 (2019-2020), available at
  21                      https://capitol.texas.gov/BillLookup/History.aspx?LegSess=86R&Bill=
  22                      HB996 (last visited June 6, 2019).
  23 DATED: June 6, 2019                         SOLOMON WARD SEIDENWURM &
                                                 SMITH, LLP
  24
  25
                                                 By: s/ Thomas F. Landers
  26                                                 THOMAS F. LANDERS
                                                     LEAH S. STRICKLAND
  27                                                 Attorneys for Defendant MIDLAND
                                                     CREDIT MANAGEMENT, INC.
  28
       P:01290841:87025.223                         -3-                      3:17-cv-02277-L-MDD
              REQUEST FOR JUDICIAL NOTICE I/S/O DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.566 Page 4 of 139




                      EXHIBIT A




                                                                                 Exhibit A
                                                                                  Page 4
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.567 Page 5 of 139
                        2015-CFPB-0022   Document 1       Filed 09/09/2015   Page 1 of 63




                           UNITED STATES OF AMERICA
                     CONSUMER FINANCIAL PROTECTION BUREAU

    ADMINISTRATIVE PROCEEDING
    File No. 201 -CFPB- 0022

    In the Matter of:                                        CONSENT ORDER



    Encore Capital Group, Inc., Midland
    Funding, LLC, Midland Credit
    Management, Inc. and Asset Acceptance
    Capital Corp.,



                                                      I

                                               Overview

          The Consumer Financial Protection Bureau ("Bureau") has reviewed the practices

    of Encore Capital Group, Inc. ("Encore Capital"), Midland Funding, LLC ("Midland"),

    Midland Credit Management, Inc. ("MCM"), and Asset Acceptance Capital Corp.

    ("Asset")(collectively "Encore" or "Respondents"), regarding its purchase of charged-off

    Consumer Debts from original Creditors and other Debt buyers, and its subsequent

    collection efforts including filing lawsuits against Consumers, and has identified

    violations of Sections 1031(a) and 1036(a)(1) of the Consumer Financial Protection Act of

    2010 ("CFPA"), 12 U.S.C. §§ 5531(a) and 5536(a)(1); Sections 805(a)(1), 806, 806(5),

    807, 807(2)(A), 807(5), 807(8), and 807(10) of the Fair Debt Collection Practices Act

    ("FDCPA"), 15 U.S.C. §§ 1692c(a)(1), 1692d, 1692d(5), 1692e, 1692e(2)(A), 1692e(5),

    1692e(8), and 1692e(10); Sections 623(a)(8)(E) and 623(b) of the Fair Credit Reporting

                                              Page 1 of 63




                                                                                                Exhibit A
                                                                                                 Page 5
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.568 Page 6 of 139
                     2015-CFPB-0022   Document 1     Filed 09/09/2015   Page 2 of 63




    Act ("FCRA"), 15 U.S.C. §§ 1681s-2(a)(8)(E) and 1681s-2(b). Under sections 1053 and

    1055 of the CFPA, 12 U.S.C. §§ 5563, 5565, the Bureau issues this Consent Order (Consent

    Order).

                                                   II

                                          Jurisdiction

           1.     The Bureau has jurisdiction over this matter under Sections 1053 and 1055

    of the CFPA, 12 U.S.C. §§ 5563 and 5565, Section 814(b) of the FDCPA, 15 U.S.C. §

    1692l(b), and Section 621(b)(1)(H) of the FCRA, 15 U.S.C. § 1681s(b)(1)(H).

                                                   III

                                           Stipulation

           2.     Respondents have executed a "Stipulation and Consent to the Issuance of a

    Consent Order," (Stipulation), which is incorporated by reference and is accepted by the

    Bureau. By this Stipulation, Respondents have consented to the issuance of this Consent

    Order by the Bureau under Sections 1053 and 1055 of the CFPA, 12 U.S.C. §§ 5563 and

    5565, without admitting or denying any of the findings of fact or conclusions of law,

    except that Respondents admit the facts necessary to establish the Bureau's jurisdiction

    over Respondents and the subject matter of this action.

                                                   IV

                                           Definitions

          The following definitions must apply to this Consent Order:

          3.      "Board" means the duly elected and acting Boards of Directors of Encore

    Capital Group, Inc., Midland Funding, LLC, Midland Credit Management, Inc., and Asset

                                           Page 2 of 63




                                                                                               Exhibit A
                                                                                                Page 6
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.569 Page 7 of 139
                       2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 3 of 63




    Acceptance Capital Corp.

           4.       "Charge-off' means the treatment of a receivable balance by a Creditor as a

    loss or expense because payment is unlikely.

           5.       "Charge-off Balance" means the amount alleged due on an account

    receivable at the time of Charge-off.

           6.       "Clearly and prominently" means:

                    a. as to ·wTitten information, written in a type size and location sufficient

                       for an ordinary Consumer to read and comprehend it, and disclosed in a

                       manner that would be easily recognizable and understandable in

                       language and syntax to an ordinary Consumer. If the information is

                       contained in a multi-page print document, the disclosure appears on the

                       first page; and

                    b. as to information presented orally, spoken and disclosed in a volume,

                       cadence and syntax sufficient for an ordinary Consumer to hear and

                       comprehend.

           7.     "Consumer" means any natural person obligated or allegedly obligated to

    pay any Debt.

           8.     "Creditor" means any person who offers or extends credit creating a Debt or

    to whom a Debt is owed, but such term does not include any person to the extent that that

    person receives an assignment or transfer of a debt in default solely for the purpose of

    facilitating collection of such Debt for another.

           9.     "Debt" means any obligation or alleged obligation of a Consumer to pay

                                              Page 3 of 63




                                                                                                    Exhibit A
                                                                                                     Page 7
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.570 Page 8 of 139
                      2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 4 of 63




    money arising out of a transaction in which the money, property, insurance or services

    which are the subject of the transaction are primarily for personal, family, or household

    purposes, whether or not such obligation has been reduced to judgment.

           10.     "Effective Date" means the date on which this Consent Order is issued.

           11.     "Enforcement Director" means the Assistant Director of the Office of

    Enforcement for the Consumer Financial Protection Bureau, or his or her delegee.

           12.     "Original Account-Level Documentation" means

                  a. any documentation that a Creditor or that Creditor's agent (such as a

                      servicer) provided to a Consumer about a Debt;

                  b. a complete transactional history of a Debt, created by a Creditor or that

                      Creditor's agent (such as a servicer); or

                  c. a copy of a judgment, awarded to a Creditor or entered on or before the

                      Effective Date.

           13.    "Legal Collection" means any collection efforts made by any internal legal

    department or a third-party law firm to collect a Debt owed or allegedly owed to Encore,

    including but not limited to sending letters on law firm letterhead and filing Debt

    collection lawsuits, but does not include any post-judgment collection efforts.

           14.    "Encore" means Encore Capital Group, Inc., as well as its current (as of the

    Effective Date) or former, direct or indirect, affiliates, subsidiaries, parents, divisions, or

    branches, and all of their successors and assigns, that are directly or indirectly engaged in

    the purchase, transfer, or collection of U.S. Consumer receivables, including, but not

    limited to, Midland Funding, LLC, Midland Credit Management, Inc., and Asset

                                             Page 4 of 63




                                                                                                      Exhibit A
                                                                                                       Page 8
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.571 Page 9 of 139
                      2015-CFPB-0022   Document 1       Filed 09/09/2015   Page 5 of 63




    Acceptance Capital Corp.

            15.    "Related Consumer Action" means a private action by or on behalf of one or

    more Consumers or an enforcement action by another government agency brought

    against Encore based on substantially the same facts as set forth in Section V of this

    Consent Order.

            16.    "Relevant Time Period" means the period from July 21,            2011 to   the Effective

    Date.

            17.   "Restitution Eligible Consumer" means any identified Consumer in the

    population of Consumers identified in Paragraphs 144 and 145 who made a payment,

    directly or indirectly, to Encore during the Relevant Time Period.

            18.   "Time-Barred" when used to describe a Debt means any Debt that is beyond

    an applicable statute oflimitations for a Debt collection lawsuit.

                                                    V

                               Bureau Findings and Conclusions

            The Bureau finds the following:

            19.   Midland, MCM, and Asset are wholly-owned subsidiaries of Encore Capital

    and share common officers and directors with Encore Capital. Midland and MCM operate

    in concert with one another, and under the direct supervision and control of Encore

    Capital, to purchase and collect Consumer Debt on a massive scale. Asset was purchased

    by Encore in June 2013 and is currently a wholly-owned subsidiary of Encore. Encore is

    one of the largest Debt buyers and collectors in the United States. From 2009 to 2015,

    Encore's estimated gross collections totaled over $5 billion, with net income of more than

                                              Page 5 of 63




                                                                                                              Exhibit A
                                                                                                               Page 9
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.572 Page 10 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 6 of 63




     $384 million.

            20.   At all times relevant to this Consent Order, Encore Capital, Midland, MCM,

     and Asset have collected Debt related to Consumer financial products or services.

     Accordingly, each Respondent is a "covered person" as defined by the CFPA, 12 U.S.C. §

     5481(6). See also 12 U.S.C. § 5481(5) and (15)(A)(x). Each Respondent is also a "debt

     collector" as defined in Section 803(6) of the FDCPA. 15 U.S.C. § 1692a(6). Midland,

     MCM, and Encore Capital are also each a person who "regularly and in the ordinary

     course of business furnishes information to one or more consumer reporting agencies"

     about Respondents' "transactions or experiences" with Consumers, as described in
                                            I
     Section 623(a)(2)(A) of the FCRA, 15 U.S.C. § 1681s-2(a)(2)(A), and are each a

     "furnisher" as defined in Regulation V, 12 C.F.R. 1022-44(c).

            21.   Encore sends collection letters by United States mail, calls Consumers from

     call centers in the United States, India, and Costa Rica, furnishes Consumer information

     to credit bureaus, and sues Consumers in state courts across the country. The vast

     majority of the Debt collection lawsuits Encore files go unanswered by Consumers and

     result in default judgments.

                              ENCORE'S DEBT BUYING PRACTICES
           22.    Encore purchases portfolios of old Consumer Debt from some of the

     nation's largest Consumer finance and telecommunications companies, and from other

     Debt buyers, for pennies on the dollar. These Debts primarily consist of charged-off

     Consumer credit card and telecommunications Debts, purchased at various points in time

    from the date of default. From 2009 to 2015, Encore paid about $4 billion for


                                            Page 6 of 63




                                                                                                Exhibit A
                                                                                                Page 10
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.573 Page 11 of 139
                       2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 7 of 63




     approximately 60 million Consumer accounts with a total face value of $128 billion.

            23.    When Encore purchases Debt portfolios, it has typically received an

     electronic spreadsheet, sometimes referred to as a "data file," from the seller that includes

     information about the Consumer, such as name, address, social security number, and

     information about the Debt, including the purported amount of the Debt, contract

     interest rate, and dates of origination and default.

           Sellers Disclaim the Accuracy and Enforceability of Debt They Sold to Encore
            24.    Encore's purchase agreements with Debt sellers have typically limited, in

     varying degrees, the seller's responsibility for the accuracy and validity of the accounts in

     question. For example, a purchase agreement behveen Midland Funding and one large

     credit card issuer informed Encore that the account balance for over 35,000 individual

     accounts being sold in that transaction was an approximation:

            Current balance means the approximate unpaid balance. [Midland Funding]
            acknowledges that the figure provided as the current balance for any loan may
            include interest, accrued or unaccrued, costs, fees, and expenses, and it is possible
            that the figure provided as the current balance for any loan may not reflect credits
            for payments made by or on behalf of any obligor prior to the cutoff date.

            25.    Other purchase agreements, such as one between Midland Funding and a

    large retailer, put Encore on notice that some of the accounts are likely past the applicable

     statutes oflimitations for litigation or were previously disputed by Consumers:


           [Midland Funding] understands that Sellers believe but have not verified, that the
           statutes oflimitations may have run on some but not all of the accounts.

           [Midland Funding] acknowledges that some accounts or certain transactions
           posted to some accounts may be subject to actual or potential claims or disputes by
           obligors against one or both of the Sellers or their affiliates.


                                             Page 7 of 63




                                                                                                     Exhibit A
                                                                                                     Page 11
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.574 Page 12 of 139
                       2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 8 of 63




            26.    In another example, a purchase agreement between Asset and a large

     finance company informed Encore that:

            [S]ome Accounts, or certain transactions posted to some Accounts, may be subject
            to actual or potential claims or disputes by Obligors against one or both of the
            Sellers or their affiliates ... [Asset] understands that Sellers believe, but have not
            verified, that statutes of limitation may have run on some, if not all, of the
            Accounts.

            27.    Debt sellers making these types of disclosures typically did not inform

     Encore which individual accounts in a given portfolio contain an approximate balance,

     are past the applicable statute oflimitations for litigation, past the date of obsolescence

     for credit reporting, or were previously disputed by a Consumer.

            28.    Debt purchase agreements have typically contained recitals that Encore is

     purchasing Consumer accounts after having conducted an independent evaluation as to

     the enforceability and collectability of the sold accounts.

            29.    However, the only investigation typically taken by Encore prior to a Debt

     portfolio purchase has been to review the data file for facial anomalies such as a default

     date preceding an account open date or a Social Security number that is obviously a

     placeholder (e.g., made up of all the same numbers).

            30.    In numerous instances, Debt sellers have provided data files to Encore

    containing inaccurate information as to the identity of the Consumer obligated to pay the

     Debt, the age of the Debt, the amount of the Debt, the interest rate, and other material

    information about the Debt. Nevertheless, Encore has continued purchasing Consumer

    Debt from these sellers.

           31.     For example, from at least February 2010 to June 2013, one large credit

                                             Page 8 of 63




                                                                                                     Exhibit A
                                                                                                     Page 12
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.575 Page 13 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 9 of 63




     card bank sold Encore over 10,000 individual Consumer accounts with data files

     containing overstated interest rates. To date, Encore has continued to purchase Debt

     from this bank, knov.ring that records from this bank have been inaccurate to the

     detriment of the borrowers, without reviewing any account level documentation to verify

     that the information being provided by this seller is accurate.

                         Sellers Disclaim the Availability of Documentation
                              to Evidence the Debt they Sold to Encore
            32.    Sellers typically have not provided Encore with any Consumer-level

     documentation about most individual Debts, such as account statements, records of

     payments, and the underlying contracts signed by the Consumers. Instead, if desired,

     Encore has had to order these documents from sellers, often at an additional cost to

     Encore.

            33.    Further, purchase agreements typically state that sellers will provide

     documentation to evidence the Debt only "to the extent it is available." Some purchase

     agreements state that the seller will not provide any account level documents for certain

     portfolios or that documentation is available for only a percentage of the accounts and

     that sellers will not be in breach of their agreement v.rith Encore because they cannot

     provide documentation.

           34.    When Debt sellers have informed Encore in purchase agreements that

     documentation is only available for some accounts, they did not inform Encore which

     individual accounts in a given portfolio cannot be supported by account-level

    documentation.

           35.     In numerous instances, sellers have been unable to provide documentation
                                             Page 9 of 63




                                                                                                 Exhibit A
                                                                                                 Page 13
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.576 Page 14 of 139
                      2015-CFPB-0022   Document 1     Filed 09/09/2015   Page 10 of 63




     to Encore evidencing Consumers' responsibility for Debt Encore was collecting.

     Nevertheless, Encore has continued purchasing Consumer Debt from these sellers and

     collecting on that Debt without first conducting any investigation to determine whether

     the information in the data files is accurate.

                  ENCORE'S PRACTICES RELATING TO CONSUMER DISPUTES
            36.    Encore has received an average of 30,000 written disputes and complaints

     and 10,000 oral disputes and complaints directly from Consumers in a typical month

     relating to Encore's Debt collection and credit reporting. Another approximately 100,000

     Consumer disputes have come to Encore in a typical month through e-OSCAR, the web-

     based communications system used by the nationwide Consumer reporting agencies to

     communicate with data furnishers regarding Consumer disputes.

            37.    Encore has generally relied on Consumers to inform Encore when it was

     attempting to collect Debt based on inaccurate or erroneous information. It has required

     Consumers to report such disputes in ,,vriting within 45 days after Encore sends them a

     notice of Debt under Section 809 of the FDCPA ("Notice of Debt"). According to Encore's

     written policies and procedures, Encore requests account-level documentation from the

     seller of the Debt if Encore receives a written dispute from a Consumer within 45 days of

     sending a Notice of Debt.

           38.     Encore has considered disputes received outside of 45 days "untimely" and

    has directed personnel responsible for handling these disputes not to investigate the

    disputes by requesting documentation from sellers but rather to "[i]nform the consumer

    that proof is required to support their claim."


                                            Page 10 of 63




                                                                                                 Exhibit A
                                                                                                 Page 14
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.577 Page 15 of 139
                      2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 11 of 63




            39.    Before Encore has investigated "untimely" claims that the Consumer

     previously paid the Debt, Encore has required the Consumer to produce a copy of a letter

     from a previous Debt owner stating that the Debt had been paid or settled, or a copy of

     the front and back of a canceled check along with a copy of a settlement offer in the same

     amount.

            40.    Before Encore has investigated "untimely" claims that Encore was collecting

     an inaccurate amount, Encore has required the Consumer to produce a letter of

     investigation from the original Creditor, a copy of correspondence between the

     Consumer's attorney and the original Creditor, or a copy of account-level documentation,

     such as a monthly credit card statement dated after the account was charged-off, showing

     the balance alleged by the Consumer.

            41.    Before Encore has investigated "untimely" claims that Encore is collecting

     from the vvrong person, Encore has required the Consumer to produce a notarized

     affidavit swearing that the Consumer is a victim of identity theft, a police report, or a

    letter from the credit issuer determining that there was a fraud on the account.

            42.    In numerous instances, Encore has told Consumers submitting "untimely"

     disputes that under the FDCPA, the Consumer has the burden of proving that he or she

    does not owe a Debt. Encore has often made this representation while threatening legal

    action and in response to disputes made under the FCRA.

            43.    Encore collects disputed Debt itself and also assigns disputed Debt to law

    firms and third-party Debt collectors. In numerous instances, Encore has assigned

    disputed Debt to lav, firms and third-party Debt collectors without informing them that

                                             Page 11 of 63




                                                                                                  Exhibit A
                                                                                                  Page 15
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.578 Page 16 of 139
                       2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 12 of 63




     the Debt is disputed and without fonvarding correspondence it has received from

     Consumers in support of their disputes. As a result, law firms evaluating Encore accounts

     for litigation did not know which accounts are disputed, and disputing Consumers have

     been forced to re-start the dispute process each time Encore transfers a Debt.

            44.    In numerous instances, Encore has instructed its law firms to abide by its

     dispute policies and only to close accounts with "untimely" disputes if the Consumer

     provides proof that he or she does not owe the Debt. This is even the case where

     documentation produced to Encore by a seller indicates that the Consumer does not owe

     a Debt. For example, Encore instructed one law firm to continue collecting on more than

     fifty accounts unless the Consumers could provide independent proof that the accounts

     had been paid, even though the monthly statements provided by the Debt sellers showed

     a zero balance.

                  ENCORE COLLECTS DEBT WITHOlIT A REASONABLE BASIS
            45.    Despite the indicators described above regarding the inaccuracy of

     information produced by Debt sellers, Encore has generally relied upon the summary

     data files as the sole basis for its collection efforts and has only attempted to obtain

     account-level documentation evidencing the Debt in certain limited circumstances. Even

     when Encore has already been in possession of account-level documentation regarding

     the Debts it has collected, Encore generally did not review the documentation to ensure it

     was consistent with information in the data file.

            46.    Encore has made the same claims to Consumers regarding Debt purchased

     from portfolios Encore has had reason to believe may contain inaccurate information as it


                                             Page 12 of 63




                                                                                                  Exhibit A
                                                                                                  Page 16
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.579 Page 17 of 139
                     2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 13 of 63




     did regarding Debt purchased from more reliable sources. Encore has made the same

     claims to Consumers regarding Debt that Encore knew or had reason to believe cannot be

     supported by account-level documentation available to Encore as it did regarding Debt

     that can be supported by such documentation.

            47.    Consumers being contacted by Encore regarding these Debts did not know

     that Encore knew or had reason to believe the information forming the basis for the claim

     may be inaccurate or unsupportable by underlying documentation. Consumers contacted

     by Encore regarding these Debts did not know when Encore knew or had reason to

     believe it lacked access to account-level documentation to support the claim.

                               ENCORE'S LITIGATION PRACTICES
                                       Scattershot Litigation
            48.    Encore has filed hundreds of thousands oflawsuits to collect Consumer

     Debt. Most of the Consumers sued by Encore are not represented by counsel. Encore has

     placed tens of thousands of accounts with law firms staffed by fewer than ten attorneys.

     For example, Encore placed over 100,000 accounts with Frederick J. Hanna and

     Associates, while that firm employed 16 attorneys. Encore has encouraged these law firms

     to file lawsuits on a large percentage of accounts, prohibited them from contacting

     previous owners of the Debt for account-level documentation, and discouraged them

     from requesting account-level documentation Encore did not deem necessary to settle a

     case or obtain a judgment.

           49.    Prior to Encore Capital's purchase of Asset, much of Asset's legal collections

    were handled by a 24 attorney Debt collection law firm that operates in 12 states. This

    firm collected over $50,000,000 for Asset from October 2011 to October 2012, while
                                         Page 13 of 63




                                                                                                   Exhibit A
                                                                                                   Page 17
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.580 Page 18 of 139
                       2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 14 of 63




     suing or threatening to sue approximately half a million Consumers allegedly indebted to

     Asset.

              50.   When deciding whether to threaten or file suit, Encore's law firms have not

     known if a Debt seller has specifically disclaimed the accuracy of information in the data

     file, has notified Encore that documentation is unavailable or has notified Encore that a

     number of accounts in a portfolio are disputed or barred by the applicable statute of

     limitations. Law firms also have not known if the Consumer had disputed the Debt with

     Encore or provided detailed letters or documentary evidence questioning the validity of

     Encore's claim.

              51.   In most states, Encore has threatened and filed suit before verifying that

     account-level documentation exists to substantiate its claim in court. In numerous

     instances, Encore has filed suit after requests for account-level documentation have been

     denied.

              52.   Even when Encore has been able to obtain account-level documentation,

     that evidence is sometimes unreliable or inconsistent with information in the data file, or

     with the facts alleged in Encore's lawsuits.

              53.   When Consumers have contested Encore's claims and Encore has lacked the

     account-level documentation necessary to obtain a judgment, Encore has instructed its

     attorneys to make one final attempt to convince the Consumer to settle before dismissing

    the claim.

                                         Misleading Affidavits
              54.   In many jurisdictions, Encore has been able to obtain a settlement or a


                                             Page 14 of 63




                                                                                                   Exhibit A
                                                                                                   Page 18
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.581 Page 19 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 15 of 63




     default judgment against a Consumer using an affidavit as its only evidence. Many of

     these affidavits contain false or misleading testimony.

            55.    For example, from at least 2011 to 2014, Encore has obtained tens of

     thousands of judgments against Consumers by submitting sworn affidavits representing

     that the Consumer defendants did not file a timely written dispute pursuant to Section

     809 of the FDCPA and stating that pursuant to the FDCPA, the Debt is therefore

     "assumed valid."

            56.    In fact, Section 809(a)(3) of the FDCPA states that a Debt collector's Notice

     of Debt must inform a Consumer that Debts will be "assumed to be valid by the debt

     collector" (emphasis added) if they are not disputed pursuant to that section. Section

     809(c) of the FDCPA expressly states that "[t]he failure of a consumer to dispute the

     validity of a debt [after receiving a notice under Section 809 from the collector] may not

     be construed by any court as an admission of liability by the consumer." 15 U.S.C. §

     1692g(c).

            57.    In thousands of cases, for which Encore possessed no account-level

     documentation evidencing the Consumer's responsibility for the Debt, Encore obtained a

     settlement or judgement based solely on an affidavit referencing the Consumer's failure

     to dispute the Debt.

           58.    Encore has routinely submitted affidavits without attaching supporting

    documentation, in which the affiant swears that he or she has reviewed account-level

    business records concerning the Consumer's account when that is not the case.

           59.    However, in most instances, these representations have been made when

                                            Page 15 of 63




                                                                                                   Exhibit A
                                                                                                   Page 19
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.582 Page 20 of 139
                       2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 16 of 63




     affiants have merely reviewed a computer screen containing the scant information

     produced by sellers in data files and not after a review of any account level documents

     such as account applications, terms and conditions of contracts, payment histories,

     monthly credit card statements, charge slips, or bills of sale reflecting Encore's ownership

     of the account.

            60.    Encore has routinely requested and used affidavits from sellers that contain

     false or misleading statements regarding the seller's review of unattached records. For

     example, numerous Encore purchase agreements with credit issuers and other Debt

     buyers provide that "[i]n the event Seller does not provide any of the account documents

     on a particular account, [Encore] may request an affidavit" containing the following

     language: "The statements in this affidavit are based on the computerized and hard copy

     records of the Seller ... " (emphasis added).

            61.    According to an Encore senior manager responsible for negotiating Debt

     purchase agreements, the ability to request affidavits from sellers that purport to be

     based on a review of documentation is negotiated by Encore "[a]s a safeguard, should

     documentation not exist, [so] we have some form of evidence from the seller." A director

     of Encore's Debt purchasing department has instructed Encore management to "reinforce

     that these affidavits are intended to provide documentation when other media is not

     available."

            62.    Encore has routinely submitted business records affidavits in which affiants

     swear that attached documentation relates to individual Consumers' accounts.

            63.    However, in many instances, the attached documentation, which sometimes

                                             Page 16 of 63




                                                                                                    Exhibit A
                                                                                                    Page 20
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.583 Page 21 of 139
                      2015-CFPB-0022    Document 1    Filed 09/09/2015   Page 17 of 63




     included generic credit card agreements created years after the Consumer purportedly

     defaulted on the agreement, does not in fact relate to the Consumer being sued.

            64.    Finally, in numerous instances from at least 2009 to 2011, Encore

     submitted affidavits in which affiants misrepresented that they had personal knowledge

     of facts contained in affidavits, including that the Consumer owed a Debt.

                        ENCORE'S COLLECTION OF TIME-BARRED DEBT
            65.    Encore and its law firms typically have failed to review account-level

     documents to determine the age of the accounts they collect, relying solely on information

     in the data file, even if Encore or one of its law firms has been on notice that some of the

     information in a data file is inaccurate or if Encore has knO\,vn that some of the Debts in a

     specific portfolio are barred by the applicable statute oflimitations.

            66.    In numerous instances, Encore has threatened and filed suit on Debt that

     was past the applicable statute oflimitations.

            67.    Encore has not tracked when Consumers assert limitations defenses or how

     often any of its third-party law firms file lawsuits outside the applicable statute of

    limitations.

            68.    Encore has trained its collectors to "create urgency" when collecting Time-

     Barred Debt through telephone calls. For example, for one portfolio Encore knew

    contained a high percentage of Time-Barred Debt, collectors were instructed to "[e]ducate

    [the] consumer, as to how nonpayment of bill v.rill impact him," by telling him 'Tilt is

    important for me to establish your intentions towards the bill or else it will be taken as

    your refusal to resolve" after which the account v.rill be "fonvarded for further


                                             Page 17 of 63




                                                                                                     Exhibit A
                                                                                                     Page 21
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.584 Page 22 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 18 of 63




     management review" so that "further collection activities will be decided."

            69.    In numerous instances from at least July 21, 2011 to March 31, 2013, Encore

     sent thousands of letters containing time-limited "settlement" offers that failed to

     disclose that the Debt it was collecting was too old for litigation and that implied a legally

     enforceable obligation to pay the Debt.

                   ASSET'S HARASSING TELEPHONE CALLS TO CONSUMERS
            7 0.   In numerous instances, from 2009 to 2014, Asset has called Consumers

     repeatedly or continuously. Such calls had the effect of abusing or harassing consumers

     or other persons at the called numbers. For example, Asset called numerous Consumers

     more than 20 times over just one two day period.

            71.    In numerous instances, from 2009 to 2014, Asset called Consumers at a

     time it knew or should have known to be inconvenient to the Consumer, such as early in

     the morning or late at night. For example, Asset made thousands of calls to Consumers

     before 8:oo a.m. or after 9:00 p.m., in the time zones associated with the addresses on

     file in Asset's own records.

            72.    Asset's continuous and inconvenient calls caused, or were likely to cause,

     Consumers to suffer emotional distress. Some Consumers, including those who disputed

     the Debt, made, or were likely to have made, payments to Asset solely to temporarily stop

    the excessive and inconvenient calls. As a result of Asset's excessive and inconvenient

     calls, Consumers who lacked the ability to repay Asset while meeting their other financial

    obligations, placed, or were likely to have placed, a higher priority on unsecured old credit

    card Debt than on expenses for monthly living expenses.


                                            Page 18 of 63




                                                                                                      Exhibit A
                                                                                                      Page 22
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.585 Page 23 of 139
                         2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 19 of 63




                    Violations of the Consumer Financial Protection Act

            73.    Covered persons are prohibited from engaging "in any unfair, deceptive, or

     abusive act or practice" in violation of the CFPA. 12 U.S.C. §§ 5531 and 5536(a)(1)(B).

            74.    Encore Capital, Midland, MCM, and Asset are each a "covered person"

     within the meaning of the CFPA, 12 U.S.C. § 5481(6).

            75.    Respondents made numerous representations to Consumers in connection

     with attempting to collect Debts, a Consumer financial product or service, 12 U.S.C. §§

     5481(5), (15)(x).

            76.    An act or practice is deceptive under the CFPA if it involves a material

     representation or omission that misleads, or is likely to mislead, a Consumer acting

     reasonably under the circumstances.

            77.    An act or practice is unfair under the CFPA if (1) it causes or is likely to

     cause substantial injury to Consumers; (2) such injury is not reasonably avoidable by

     Consumers; and (3) such injury is not outweighed by countervailing benefits to

     Consumers or to competition.

              False or Unsubstantiated Representations About Owing a Debt

            78.    In numerous instances, in connection with collecting or attempting to

     collect Debt from Consumers, Encore represented, directly or indirectly, expressly or by

     implication, that Consumers owed Debts to Encore v.rith certain unpaid balances, interest

     rates, and payment due dates. Encore further represented to Consumers directly or

    indirectly, expressly or by implication, that Encore had a reasonable basis for

    representing that Consumers owed the claimed Debts to Encore.

                                               Page 19 of 63




                                                                                                  Exhibit A
                                                                                                  Page 23
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.586 Page 24 of 139
                     2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 20 of 63




           79.    In truth and in fact, in numerous instances the representations set forth in

     Paragraph 78 were false or were not substantiated at the time the representations were

     made, including but not limited to where:

           a.     Consumers disputed, challenged, or questioned the validity or accuracy of
                   the Debt and Encore failed to review information that would have been
                   necessary to have a reasonable basis to continue collecting on that account;
                   or
           b.     Encore had knowledge or reason to believe, based on Encore's past course
                   of dealing ·with the seller or the seller's accounts (including factors such as
                   Consumer disputes, inaccurate or incomplete information in the portfolio,
                   and contractual disclaimers related to the accounts) that a specific portfolio
                   of the seller's accounts might contain unreliable data, but continued to
                   represent that Consumers owed the claimed amount on the accounts in
                   question without obtaining and reviewing additional information that
                   would provide a reasonable basis for such claims.
           Bo.    The representations are material because they are likely to affect a

    Consumer's choice or conduct regarding how to respond to an allegedly outstanding Debt

    and are likely to mislead Consumers acting reasonably under the circumstances.

           81.    The representations set forth in Paragraph 78 are false or misleading and

    constitute deceptive acts or practices in violation of Sections 1031(a) and 1036(a) of the

    CFPA, 12 U.S.C. §§ 5531(a) and 5536(a).

                            Misrepresenting that Encore Intends
                              to Prove the Debt, If Contested

           82.    In numerous instances, in connection with collecting or attempting to

    collect Debt from Consumers through litigation or threats of litigation, Encore

    represented, directly or indirectly, expressly or by implication, that Encore intends to
                                           Page 20 of63




                                                                                                     Exhibit A
                                                                                                     Page 24
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.587 Page 25 of 139
                       2015-CFPB-0022      Document 1   Filed 09/09/2015   Page 21 of 63




     prove its claims, if contested.

            83 .    In truth and in fact, in numerous instances, Encore does not intend to prove

     its claims, if contested.

            84.     These representations are material because they are likely to affect a

     Consumer's choice or conduct regarding whether to pay the Debt or contest the lawsuit

     and are likely to mislead Consumers acting reasonably under the circumstances.

            85.    The representations set forth in Paragraph 82 are false or misleading and

     constitute deceptive acts or practices in violation of Sections 1031(a) and 1036(a) of the

     CFPA, 12 U.S.C. §§ 5531(a) and 5536(a).

                                 Filing Misleading Collection Affidavits

            86.    In numerous instances, in connection "'rith collecting or attempting to

     collect Debt from Consumers, in affidavits filed in courts across the country, Encore

     represented directly or indirectly, expressly or by implication, that:

            a.     Debts not disputed pursuant to Section 809(a)(3) of the FDCPA are
                    presumed valid by a court;
            b.     Encore affiants had reviewed account-level documentation from the original
                    Creditor corroborating the Consumer's Debt;
            c.     Debt seller affiants had reviewed hard copy records corroborating the
                    Consumer's Debt;
            d.     Documents attached to affidavits were specific to the Consumer; or
            e.     Encore affiants had personal knowledge of the individual Consumer's
                    indebtedness.
            87.    In truth and in fact:

            a.     Debts not disputed pursuant to Section 809(a)(3) of the FDCPA are not
                    presumed valid by a court, because pursuant to Section 809( c) of the
                                               Page 21 of 63




                                                                                                   Exhibit A
                                                                                                   Page 25
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.588 Page 26 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 22 of 63




                    FDCPA, "[t]he failure of a consumer to dispute the validity of a debt [after
                    receiving a notice under Section 809] may not be construed by any court as
                    an admission of liability by the consumer";
            b.     In numerous instances, Encore affiants had not reviewed account-level
                    documentation from the original Creditor corroborating the Consumer's
                    Debt;
            c.     In numerous instances, Debt seller affiants had not reviewed hard copy
                    records corroborating the Consumer's Debt;
            d.     In numerous instances, documentation attached to affidavits was not
                    specific to the Consumer; and
            e.     In numerous instances, Encore affiants did not have personal knowledge of
                    the individual Consumer defendant's indebtedness.
            88.    These representations are material because they are likely to affect a

     Consumer's choice or conduct regarding how to respond to a lawsuit and are likely to

     mislead Consumers acting reasonably under the circumstances.

            89.    The representations set forth in Paragraph 86 are false or misleading and

     constitute a deceptive act or practice in violation of Sections 1031(a) and 1036(a) of the

     CFPA, 12 U.S.C. §§ 5531(a) and 5536(a).

                      Misrepresentations Regarding Time-Barred Debt

            90.    In numerous instances, in connection with collecting or attempting to

     collect Debt that is beyond the applicable statute of limitations from Consumers, Encore

     represented, directly or indirectly, expressly or by implication, that Consumers had a

     legally enforceable obligation to pay the Debt.

            91.    In truth and in fact, Consumers do not have a legally enforceable obligation

     to pay Debt that is beyond the applicable statute of limitations.

                                            Page 22 of 63




                                                                                                   Exhibit A
                                                                                                   Page 26
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.589 Page 27 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 23 of 63




            92.    These representations are material because they are likely to affect a

     Consumer's choice or conduct regarding how to respond to an allegedly outstanding Debt

     claim and are likely to mislead Consumers acting reasonably under the circumstances.

            93.    The representations set forth in Paragraph 90 are false or misleading and

     constitute a deceptive act or practice in violation of Sections 1031(a) and 1036(a) of the

     CFPA, 12 U.S.C. §§ 5531(a) and 5536(a).

                       Misrepresenting to Consumers That They Have
                             the Burden of Proof in Litigation

            94.    In numerous instances, in connection with collecting or attempting to

     collect Debt through litigation or threats oflitigation, Encore represented to Consumers,

     directly or indirectly, expressly or by implication, that under the FDCPA, the failure to

     dispute a Debt in writing within a certain period of time shifts the legal burden to

     Consumers to prove in court that they do not owe a Debt to Encore.

            95.    In truth and in fact, under the FDCPA, the failure to dispute a Debt in

     writing within a certain period of time does not shift the legal burden to Consumers to

     prove in court that they do not owe a Debt.

           96.    The representations are material because they are likely to affect a

     Consumer's choice or conduct regarding whether to pay the Debt or contest the lawsuit

    and are likely to mislead Consumers acting reasonably under the circumstances.

           97.     The representations set forth in Paragraph 94 are false or misleading and

    constitute a deceptive act or practice in violation of Sections 1031(a) and 1036(a) of the

    CFPA, 12 U.S.C. §§ 5531(a) and 5536(a).

                               Excessive and Inconvenient Calls
                                         Page 23 of 63




                                                                                                  Exhibit A
                                                                                                  Page 27
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.590 Page 28 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 24 of 63




            98.     In numerous instances, in connection v.rith collecting or attempting to

     collect Debt, Asset made an excessive number of telephone calls to Consumers and made

     calls at times Asset knew or should have known were inconvenient to Consumers.

            99.     The acts or practices set forth in Paragraph 98 caused or were likely to cause

     substantial injury that was not reasonably avoidable by Consumers or outweighed by

     countervailing benefits to Consumers or to competition and constitute unfair acts or

     practices in violation of Sections 1031(a) and 1036(a) of the CFPA, 12 U.S.C. §§ 5531(a)

     and 5536(a).

                     Violations of the Fair Debt Collection Practices Act

           100.     Section 805(a)(1) of the FDCPA, 15 U.S.C. § 1692c(a)(1), prohibits Debt

     collectors from communicating v.rith Consumers in connection v.rith the collection of any

     Debt at any unusual time or place or a time or place known or which should be known to

    be inconvenient to the Consumer. Section 806 of the FDCPA, 15 U.S.C. § 1692d,

    prohibits Debt collectors from engaging in any conduct the natural consequence of which

    is to harass, oppress, or abuse any person in connection v.rith the collection of a Debt.

    Section 806(5) of the FDCPA, 15 U.S.C. § 1692d(5), specifically prohibits Debt collectors

    from causing a telephone to ring or engaging any person in telephone conversation

    repeatedly or continuously v.rith intent to annoy, abuse, or harass any person at the called

    number. Section 807 of the FDCPA, 15 U.S.C. § 1692e, prohibits Debt collectors from

    using any false, deceptive, or misleading representation or means in connection v.rith the

    collection of any Debt. Section 807(2)(A) of the FDCPA, 15 U.S.C. § 1692e(2)(A)

    specifically prohibits the false representations of the character, amount, or legal status of
                                            Page 24 of63




                                                                                                     Exhibit A
                                                                                                     Page 28
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.591 Page 29 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 25 of 63




     any Debt. Section 807(5) of the FDCPA, 15 U.S.C. § 1692e(5) specifically prohibits the

     threat to take any action that cannot legally be taken or that is not intended to be taken.

     Section 807(8) of the FDCPA, 15 U.S.C. § 1692e(8), prohibits communicating or

     threatening to communicate to any person credit information that is known or which

     should be known to be false, including the failure to communicate that a disputed Debt is

     disputed. Section 807(10) of the FDCPA, 15 U.S.C. § 1692e(10), prohibits using false

     representations or deceptive means to collect or attempt to collect any Debt or to obtain

     information concerning a Consumer.

            101.   Midland, MCM, Asset, and Encore Capital are each a "debt collector" within

    the meaning of the FDCPA, 15 U.S.C. § 1692a(6).

           102.    Encore made numerous telephone calls and representations to Consumers

    in connection with attempting to collect Debts arising out of transactions primarily for

    personal, family, or household purposes.

             False or Unsubstantiated Representations About Owing a Debt

           103.    In numerous instances, in connection with collecting or attempting to

    collect Debt from Consumers, Encore represented, directly or indirectly, expressly or by

    implication, that Consumers owed Debts to Encore with ce1tain unpaid balances, interest

    rates, and payment due dates. Encore further represented to Consumers directly or

    indirectly, expressly or by implication, that Encore had a reasonable basis for

    representing that Consumers owed the claimed Debts to Encore.

           104.    In truth and in fact, in numerous instances the representations set forth in

    Paragraph 103 were false or were not substantiated at the time the representations were

                                            Page 25 of 63




                                                                                                   Exhibit A
                                                                                                   Page 29
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.592 Page 30 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 26 of 63




     made, including but not limited to where:

            a.     Consumers disputed, challenged, or questioned the validity or accuracy of
                    the Debt and Encore failed to review information that would have been
                    necessary to have a reasonable basis to continue collecting on that account;
                    or
            b.     Encore had knowledge or reason to believe, based on Encore's past course
                    of dealing with the seller or the seller's accounts (including factors such as
                    Consumer disputes, inaccurate or incomplete information in the portfolio,
                    and contractual disclaimers related to the accounts) that a specific portfolio
                    of the seller's accounts might contain unreliable data, but continued to
                    represent that Consumers owed the claimed amount on the accounts in
                    question without obtaining and reviewing additional information that
                    would provide a reasonable basis for such claims.
            105.   The representations set forth in Paragraph 103 are false or misleading and

     constitute deceptive acts or practices in violation of Sections 807 and 807(10) of the

     FDCPA, 15 U.S.C. §§ 1692e, 1692e(10).


                                Misrepresenting that Encore Intends
                                  to Prove the Debt, If Contested

            106.   In numerous instances, in connection ,vith collecting or attempting to

     collect Debt from Consumers through litigation or threats of litigation, Encore

     represented, directly or indirectly, expressly or by implication, that Encore intends to

    prove its claims, if contested.

            107.   In truth and in fact, in numerous instances, Encore does not intend to prove

    its claims, if contested.

            108.   The representations set forth in Paragraph 106 are false or misleading and

                                            Page 26 of 63




                                                                                                     Exhibit A
                                                                                                     Page 30
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.593 Page 31 of 139
                      2015-CFPB-0022       Document 1   Filed 09/09/2015   Page 27 of 63




     constitute deceptive acts or practices in violation of Sections 807, 807(5), and 807(10) of

     the FDCPA, 15 U.S.C. §§ 1692e, 1692e(5), 1692e(10).

                             Filing Misleading Collection Affidavits

            109.   In numerous instances, in connection with collecting or attempting to

     collect Debt from Consumers, in affidavits filed in courts across the country, Encore

     represented directly or indirectly, expressly or by implication, that:

            a.     Debts not disputed pursuant to Section 809(a)(3) of the FDCPA are
                    presumed valid by a court;
            b.     Encore affiants had reviewed account-level documentation from the original
                    Creditor corroborating the Consumer's Debt;
            c.     Debt seller affiants had reviewed hard copy records corroborating the
                    Consumer's Debt;
            d.     Documents attached to affidavits were specific to the Consumer; or
            e.     Encore affiants had personal knowledge of the individual Consumer's
                    indebtedness.
            110.   In truth and in fact:

            a.     Debts not disputed pursuant to Section 809(a)(3) of the FDCPA are not
                    presumed valid by a court, because pursuant to Section 809(c) of the
                    FDCPA, "[t]he failure of a consumer to dispute the validity of a debt [after
                    receiving a notice under Section 809] may not be construed by any court as
                    an admission of liability by the consumer";
           b.      In numerous instances, Encore affiants had not reviewed account-level
                   documentation from the original Creditor corroborating the Consumer's
                    Debt;
            c.     In numerous instances, Debt seller affiants had not reviewed hard copy
                   records corroborating the Consumer's Debt;


                                               Page 27 of 63




                                                                                                   Exhibit A
                                                                                                   Page 31
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.594 Page 32 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 28 of 63




            d.     In numerous instances, Documentation attached to affidavits was not
                    specific to the Consumer; and
            e.     In numerous instances, Encore affiants did not have personal knowledge of
                    the individual Consumer defendant's indebtedness.
            111.   The representations set forth in Paragraph 109 are false or misleading and

     constitute a deceptive act or practice in violation of Sections 807, and 807(10) of the

     FDCPA, 15 U.S.C. §§ 1692e, 1692e(10).

                      Misrepresentations Regarding Time-Barred Debt

            112.   In numerous instances, in connection vvith collecting or attempting to

     collect Debt that is beyond the applicable statute of limitations from Consumers, Encore

     represented, directly or indirectly, expressly or by implication, that Consumers had a

     legally enforceable obligation to pay the Debt.

            113.   In truth and in fact, Consumers do not have a legally enforceable obligation

     to pay Debt that is beyond the applicable statute of limitations.

            114.   The representations set forth in Paragraph 112 are false or misleading and

     constitute a deceptive act or practice in violation of Sections 807, 807(2)(A), 807(5), and

     807(10) of the FDCPA, 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(5), 1692e(10).

                       Misrepresenting to Consumers That They Have
                             the Burden of Proof in Litigation

            115.   In numerous instances, in connection with collecting or attempting to

     collect Debt through litigation or threats oflitigation, Encore represented to Consumers,

     directly or indirectly, expressly or by implication, that under the FDCPA, the failure to

     dispute a Debt in writing within a certain period of time shifts the legal burden to

     Consumers to prove in court that they do not owe a Debt to Encore.
                                            Page 28 of 63




                                                                                                   Exhibit A
                                                                                                   Page 32
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.595 Page 33 of 139
                      2015-CFPB-0022     Document 1   Filed 09/09/2015   Page 29 of 63




            116.   In truth and in fact, under the FDCPA, the failure to dispute a Debt in

     writing within a certain period of time does not shift the legal burden to Consumers to

     prove in comt that they do not owe a Debt.

            117.   The representations set forth in Paragraph 115 are false or misleading and

     constitute a deceptive act or practice in violation in violation of Sections 807 and 807(10)

     of the FDCPA, 15 U.S.C. §§ 1692e, 1692e(10).

                         Assigning Disputed Debt to Third Parties
                     Without Communicating that the Debt is Disputed

            118.   In numerous instances, in connection with collecting or attempting to

     collect Debt, Encore communicated disputed credit information to third-party collection

     agencies, including law firms, without communicating that the Debt is disputed.

            119.   The representations set forth in Paragraph 118 are false or misleading and

     constitute violations of Sections 807 and 807(8) of the FDCPA, 15 U.S.C. §§ 1692e,

     1692e(8).

                                            Excessive Calls

            120.   In numerous instances, in connection with collecting or attempting to

     collect Debt, Asset made an excessive number of telephone calls and engaged in conduct

     the natural consequence of which is to harass, oppress, or abuse any person in connection

     with the collection of a Debt.

            121.   The acts or practices s~t forth in Paragraph 120 are harassing or abusive

     and constitute violations of Sections 806 and 806(5) of the FDCPA, 15 U.S.C. §§ 1692d,

    1692d(5).

                                      Calls at Inconvenient Times
                                               Page 29 of 63




                                                                                                    Exhibit A
                                                                                                    Page 33
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.596 Page 34 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 30 of 63




            122.   In numerous instances, in connection with collecting or attempting to

     collect Debt, Asset called certain Consumers at unusual times or at a time which Asset

     should have known would be inconvenient.

            123.   The representations set forth in Paragraph 122 constitute violations of

     Sections 805(a)(1) of the FDCPA, 15 U.S.C. § 1692c(a)(1).

                          Violation of the Fair Credit Reporting Act

           124.    Section 623 (b)(1)(A) of the FCRA makes it unlawful for a furnisher of

     information to a Consumer repo1ting agency, upon receiving notice of a Consumer

     dispute from the Consumer reporting agency, not to conduct a reasonable investigation of

     the disputed information. 15 U.S.C. § 1681s-2(b). Section 623(a)(8)(E) of the FCRA

     makes it unlawful for such a furnisher not to conduct a reasonable investigation of a

     Consumer dispute received directly from the Consumer, in the circumstances specified by

     Regulation V. 15 U.S.C. § 1681s-2(a)(8)(E); 12 C.F.R. 1022-43.

           125.    Midland, MCM, and Encore Capital each "regularly and in the ordinary

     course of business furnishes information to one or more consumer reporting agencies"

     about the Encore's "transactions or experiences" with Consumers, as described in Section

     623(a)(2)(A) of the FCRA, 15 U.S.C. § 1681s-2(a)(2)(A), and are each a "furnisher" as

     defined in Regulation V, 12 C.F.R. 1022-44(c).

                         Failing to Adequately Investigate Disputes

           126.    In numerous instances, Encore failed to conduct reasonable investigations

    of Consumer disputes under the FCRA for accounts that had not been disputed within 45

    days of Encore sending the Consumer a Notice of Debt under Section 809 of the FDCPA.
                                           Page 30 of 63




                                                                                                Exhibit A
                                                                                                Page 34
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.597 Page 35 of 139
                      2015-CFPB-0022   Document 1    Filed 09/09/2015   Page 31 of 63




            127.   The acts or practices alleged in Paragraph 126 constitute violations of

     Sections 623(a)(8)(E) and (b)(1)(A) of the FCRA, 15 U.S.C. §§ 1681s-2(a)(8)(E) and (b).

                                              ORDER

                                                    VI

                                       Conduct Provisions

     IT IS ORDERED, under Sections 1053 and 1055 of the CFPA, that:

           128.    Respondent and its officers, agents, servants, employees, and attorneys who

     have actual notice of this Consent Order, whether acting directly or indirectly, may not

     violate Sections 1031(a) and 1036(a)(1) of the CFPA, 12 U.S.C. §§ 5531(a) and 5536(a)(1);

     Sections 805(a)(1), 806, 806(5), 807, 807(2)(A), 807(5), 807(8), and 807(10) of the

     FDCPA, 15 U.S.C. §§ 1692c(a)(1), 1692d, 1692d(5), 1692e, 1692e(2)(A), 1692(5), 1692(8),

     and 1692(10); Sections 623(a)(8)(E) and 623(b) of the FCRA, 15 U.S.C. §§ 1681s-

     2(a)(8)(E) and 1681s-2(b).

                      PROHIBITION AGAINST COLLECTING DEBTS
                          WITHOUT A REASONABLE BASIS

           IT IS FURTHER ORDERED that:

           129.    Encore, Encore's officers, agents, servants, employees, and attorneys, and

    all other persons in active concert or participation with any of them, who receive actual

    notice of this Consent Order, whether acting directly or indirectly, are permanently

    restrained and prohibited from making any representation, expressly or by implication,

    that a Consumer owes a Debt to Encore or as to the amount of a Debt owed or allegedly

    owed to Encore unless, at the time of making the representation, Encore can substantiate

    the representation. Without limiting the foregoing, such substantiation must include
                                            Page 31 of 63




                                                                                                 Exhibit A
                                                                                                 Page 35
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.598 Page 36 of 139
                     2015-CFPB-0022     Document 1   Filed 09/09/2015   Page 32 of 63




     reviewing Original Account-Level Documentation reflecting the Consumer's name and

     the claimed amount, excluding any post Charge-off or post-judgment payments (unless

     the claimed amount is higher than the Charge-off Balance or judgment balance, in which

     case Encore must review (i) Original Account-Level Documentation reflecting the Charge-

     off Balance or judgment balance and (ii) an explanation of how the claimed amount was

     calculated and why such increase is authorized by the agreement creating the Debt or

     permitted by law), under any of the following circumstances:

                  a. The Consumer disputed, orally or in writing, the accuracy or validity of

                     the Debt;

                  b. The Debt was purchased, after the Effective Date, through a purchase

                     agreement without meaningful and effective representations and

                     warranties as to the accuracy or validity of the Debt;

                  c. The Debt was purchased,.after the Effective Date, through a purchase

                     agreement without meaningful and effective commitments to provide

                     Original Account-Level Documentation during the time period in which

                     Encore is collecting the Debt; or

                  d. The Debt was purchased in a portfolio, after the Effective Date, which

                     Encore knows contains unsupportable or materially inaccurate

                     information about any Debt, based on either of the following factors:

                      1.   At any time during the preceding twelve months, a Consumer

                           disputed, orally or in writing, the accuracy or validity of a Debt in the

                           portfolio and Encore sought but was unable to obtain Original

                                             Page 32 of 63




                                                                                                       Exhibit A
                                                                                                       Page 36
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.599 Page 37 of 139
                     2015-CFPB-0022      Document 1   Filed 09/09/2015   Page 33 of 63




                           Account-Level Documentation reflecting the amount of the Debt or

                           the identity of the person responsible for the Debt, unless Encore can

                           establish, based on a documented and thorough review of Original

                           Account-Level Documentation concerning other accounts in the

                           portfolio, that the inability to obtain Original Account-Level

                           Documentation to support the account in the portfolio was an

                           anomaly; or

                     11.   Original Account-Level Documentation produced to Encore, by a

                           Debt seller or a Consumer, reflected information about the amount of

                           the Debt or the identity of the person responsible for the Debt that

                           was inconsistent and irreconcilable with information previously

                           provided to Encore by the Debt seller, unless Encore can establish,

                           based on a documented and thorough review of Original Account-

                           Level Documentation concerning other accounts in the p01tfolio, that

                           the production of inaccurate or inconsistent information concerning

                           the account in the portfolio was an anomaly.

     Nohvithstanding the foregoing, Encore is not required pursuant to this Paragraph to (i)

     refuse to accept any payments voluntarily submitted by Consumers; (ii) suspend

     collections for Consumers who have acknowledged the Debt and agreed to make

     payments; or (iii) refuse to communicate with a Consumer who affirmatively contacts

     Encore (or Encore's agents) or requests contact from Encore (or Encore's agents) to

     discuss the Consumer's account.

                                              Page 33 of 63




                                                                                                    Exhibit A
                                                                                                    Page 37
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.600 Page 38 of 139
                      2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 34 of 63




                           PROHIBITION AGAINST SELLING DEBT

            IT IS FURTHER ORDERED that:

            130.   Encore, Encore's officers, agents, servants, employees, and attorneys, and

     all other persons in active concert or participation with any of them, who receive actual

     notice of this Consent Order, whether acting directly or indirectly, are permanently

     restrained and prohibited from reselling Debt to anyone other than (i) the entity that

     initially sold the Debt to Encore or to the Creditor; (ii) to a subsidiary or affiliate of

     Encore that is subject to the terms of this Consent Order (either by operation oflaw or by

     agreement); (iii) to any entity that is subject to the terms of this Consent Order as part of

     an acquisition or merger with Encore, or purchase of all or substantially all of Encore's

     assets; or (iv) Encore's (or its affiliates) creditors or any agent of such creditors (in each

     case, solely in their capacity as such) in settlement or satisfaction of any claims under, or

     in connection with the default or remedial provisions of, any relevant loan or lending

     agreement.

        PROHIBITION AGAINST THREATENING OR FILING COLLECTION
      LAWSUITS WITHOUT AN INTENT TO PROVE THE DEBT, IF CONTESTED

            IT IS FURTHER ORDERED that:

            131.   Encore, Encore's officers, agents, servants, employees, and attorneys, and

     all other persons in active concert or participation with any of them, who receive actual

     notice of this Consent Order, whether acting directly or indirectly, are permanently

     restrained and prohibited from:

                   a. Initiating a Legal Collection lawsuit unless in possession of the

                                              Page 34 of 63




                                                                                                      Exhibit A
                                                                                                      Page 38
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.601 Page 39 of 139
                 2015-CFPB-0022   Document 1     Filed 09/09/2015   Page 35 of 63




                  following:

                   1. Original Account-Level Documentation reflecting, at a minimum, the

                      Consumer's name, the last four digits of the account number

                      associated with the Debt at the time of Charge-off, the claimed

                      amount, excluding any post Charge-off payments (unless the claimed

                     amount is higher that the Charge-off Balance, in which case Encore

                      must possess (i) Original Account-Level Documentation reflecting

                     the Charge-off Balance and (ii) an explanation of how the claimed

                     amount was calculated and why such increase is authorized by the

                     agreement creating the Debt or permitted by law), and if Encore is

                     suing under a breach of contract theory, the contractual terms and

                     conditions applicable to the Debt;

                  11. A chronological listing of the names of all prior owners of the Debt

                     and the date of each transfer of ownership of the Debt, beginning

                     with the name of the Creditor at the time of Charge-off;

                 m. A certified or otherwise properly authenticated copy of each bill of

                     sale or other document evidencing the transfer of ownership of the

                     Debt at the time of Charge-off to each successive owner, including

                     Encore. Each of the documents evidencing the transfer of ownership

                     of the Debt must include a specific reference to the particular Debt

                     being collected upon; and

                 1v. Any one of the following:

                                       Page 35 of 63




                                                                                             Exhibit A
                                                                                             Page 39
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.602 Page 40 of 139
                  2015-CFPB-0022   Document 1    Filed 09/09/2015   Page 36 of 63




                         1.   A document signed by the Consumer evidencing the opening

                              of the account forming the basis for the Debt; or

                         2.   Original Account-Level Documentation reflecting a purchase,

                              payment, or other actual use of the account by the Consumer.

               b. Engaging in any Legal Collection without providing the Consumer with

                  ce1tain information about the Debt, unless previously provided,

                  including but not limited to, the following information:

                   i. the name of the Creditor at the time of Charge-off, including the

                     name under which the Creditor did business with the Consumer;

                   ii. the last four digits of the account number associated with the Debt at

                     the time of the Consumer's last monthly account statement, or, if not

                     available, at the time of Charge-off;

                  iii. the Charge-off Balance;

                  iv. Encore's method of calculating any amount claimed in excess of the

                     Charge-off Balance; and

                   v. A statement that Encore, or Encore's agent, will, within 30 days of a

                     written request, provide the Consumer with copies of the

                     documentation referenced in Subsection (a) of this Paragraph, at no

                     cost. Provided that, Encore has to provide such documentation upon

                     request only once per year and that Encore is not required to provide

                     such documentation in response to a request made more than one

                     year after Encore has ceased collecting the Debt.

                                        Page 36 of 63




                                                                                                Exhibit A
                                                                                                Page 40
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.603 Page 41 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 37 of 63




        PROHIBITION AGAINST FILING FALSE OR MISLEADING AFFIDAVITS

            IT IS FURTHER ORDERED that:

            132.   Encore, Encore's officers, agents, servants, employees, and attorneys, and

     all other persons in active concert or participation with any of them, who receive actual

     notice of this Consent Order, whether acting directly or indirectly, are permanently

     restrained and prohibited from, in connection with collection of a Debt:

                   a. Submitting any affidavit in which the affiant represents, expressly or by

                      implication, that the affidavit has been notarized if the affidavit was not

                      executed in the presence of a notary;

                   b. Submitting any affidavit containing an inaccurate statement, including

                      but not limited to a statement that attached documentation relates to the

                      specific Consumer being sued when that is not the case;

                   c. Submitting any affidavit in which the affiant represents, expressly or by

                      implication, that any attached or unattached documents or records

                      concerning the Debt forming the basis for the lawsuit have been

                      reviewed by the affiant, when that is not the case;

                   d. Submitting any affidavit in which the affiant represents, expressly or by

                      implication, that the affiant has personally reviewed the affidavit, when

                      that is not the case;

                   e. Submitting any affidavit which references a Consumer's failure to

                      dispute a Debt unless the affidavit also contains the following statement:



                                              Page 37 of 63




                                                                                                    Exhibit A
                                                                                                    Page 41
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.604 Page 42 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 38 of 63




                          Under Federal law, "[t]he failure to dispute a debt under [Section
                          809(c) of the Fair Debt Collection Practices Act, 15 U.S.C. §1692g(c)]
                          may not be considered by any court as an admission ofliability."


                   PROHIBITION AGAINST DECEPTIVELY COLLECTING
                                TIME-BARRED DEBT

            IT IS FURTHER ORDERED that:

            133.   Encore, Encore's officers, agents, servants, employees, and attorneys, and

     all other persons in active concert or participation v.ri.th any of them, who receive actual

     notice of this Consent Order, whether acting directly or indirectly, are permanently

     restrained and prohibited from:

                   a. Collecting or attempting to collect any Time-Barred Debt through

                      litigation or arbitration;

                   b. Collecting or attempting to collect any Time-Barred Debt through any

                      means, including but not limited to telephone calls and written

                      communications, without clearly and prominently disclosing to the

                      Consumer:

                        i. for those Consumer accounts where the Debt is Time-Barred and

                          generally cannot be included in a Consumer report under the

                          provisions of the FCRA, 15 U.S.C. § 1681c(a), but can be collected

                          through other means pursuant to applicable state law, Encore will

                          include the following statement: "The law limits how long you can be

                          sued on a debt and how long a debt can appear on your credit report.

                          Due to the age of this debt, we will not sue you for it or report

                                             Page 38 of 63




                                                                                                    Exhibit A
                                                                                                    Page 42
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.605 Page 43 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 39 of 63




                          payment or non-payment of it to a credit bureau; " and

                       ii. for those Consumer accounts where the Debt is Time-Barred but can

                          be collected through other means pursuant to applicable state law,

                          and may be included in a Consumer report under the provisions of

                          the FCRA, 5 U.S.C. § 1681c(a), Encore will include the following

                          statement: "The law limits how long you can be sued on a debt.

                          Because of the age of your debt, we will not sue you for it."

                       Provided, however, that with regard to telephonic communications,

                      Encore is not required to make either disclosure to any individual

                      person more than once per 30 day period.

                   c. Making any representation or statement, or taking any other action that

                      interferes with, detracts from, contradicts, or otherwise undermines the

                      disclosures required in Paragraph (b) of this Section.

     Encore will be deemed to have complied with the disclosure requirements of this

     Paragraph if it makes a disclosure to Consumers in a specific jurisdiction that (i) is

     required by the laws or regulations of that jurisdiction, (ii) complies with those laws or

     regulations, and (iii) is substantially similar to the disclosure required by this Paragraph.

           PROHIBITION AGAINST FAILING TO COMMUNICATE DISPUTES

            IT IS FURTHER ORDERED that

            134.   Encore, Encore's officers, agents, servants, employees, and attorneys, and

     all other persons in active concert or participation with any of them, who receive actual

     notice of this Consent Order, whether acting directly or indirectly, are permanently

                                            Page 39 of 63




                                                                                                     Exhibit A
                                                                                                     Page 43
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.606 Page 44 of 139
                     2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 40 of 63




     restrained and prohibited from communicating any information about a Debt that Encore

     knows or should know is disputed, to any person without informing such person that the

     Debt is disputed, including but not limited to communications v.11th thfrd-party collection

     agencies, law firms employed by Encore, or Consumer reporting agencies provided,

     however, that Encore is not required by this Consent Order to provide oral notification

     under this Sub-Paragraph to any individual person more than once per 30 day period.

                           PROHIBITION AGAINST EXCESSIVE
                         AND INCONVENIENT TELEPHONE CALLS

            IT IS FURTHER ORDERED that

            135.   Encore, Encore's officers, agents, servants, employees, and attorneys, and

     all other persons in active concert or participation with any of them, who receive actual

     notice of this Consent Order, whether acting directly or indirectly, are permanently

     restrained and prohibited from:

                   a. Engaging in any conduct the natural consequence of which is to harass,

                      oppress, or abuse a person, including, but not limited to: (1) the use of

                      obscene or profane language or language the natural consequence of

                      which is to abuse the hearer; (2) causing a telephone to ring, or engaging

                      a person in telephone conversation, repeatedly or continuously with the

                      intent to annoy, abuse, or harass the person at the called number; (3)

                      placing more than one call to any person about a Debt after that person

                      has notified Encore either orally or in writing that the person wishes

                      Respondent to cease further communication with the person; and


                                            Page 40 of63




                                                                                                   Exhibit A
                                                                                                   Page 44
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.607 Page 45 of 139
                    2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 41 of 63




                 b. Communicating with any Consumer at a time or place known by Encore

                     or which should be known by Encore to be inconvenient to the

                     Consumer. In the absence of knowledge of circumstances to the

                     contrary, Encore must assume that the convenient time for

                     communicating with a Consumer is after 8:oo a.m. and before 9 :00

                     p.m., local time at the Consumer's location. In the absence of knowledge

                     of circumstances to the contrary, Encore must assume that the

                     Consumer is located in the local time-zone associated with the United

                     States Postal Service postal code associated with the Consumer's address

                     or in the local time-zone associated with the area code associated with

                     the .Consumer's telephone number being dialed. In the event that

                     Encore is in possession of conflicting location information, Encore must

                     assume that it would be inconvenient to contact the Consumer before

                     8:oo a.m. or after 9 :00 p.m., local time in either location.

                                                VII

                                        Compliance Plan

          IT IS FURTHER ORDERED that:

          136.   Within 60 days from the Effective Date, Encore must submit to the

    Enforcement Director for review and determination of non-objection a comprehensive

    compliance plan designed to ensure that Encore's Debt collection practices comply ·with

    all applicable Federal Consumer financial laws and the terms of this Consent Order

    (Compliance Plan). The Compliance Plan must include, at a minimum:

                                           Page 41 of 63




                                                                                                Exhibit A
                                                                                                Page 45
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.608 Page 46 of 139
                 2015-CFPB-0022     Document 1   Filed 09/09/2015   Page 42 of 63




               a. comprehensive, written policies and procedures designed to prevent

                  violations of Federal Consumer protection laws and prevent associated

                  risks of harm to Consumers;

               b. comprehensive, written policies and procedures designed to ensure that

                  Encore conducts due diligence regarding the accuracy of the information

                  it acquires from Creditors or other Debt buyers;

               c. comprehensive, written policies and procedures designed to insure that

                  law firms engaged by Encore to collect Debt do not violate any

                  Consumer financial protection laws that must include at a minimum:

                   i. an analysis to be conducted by Encore, prior to Encore entering into

                     a contract with the law firm, of the ability of the law firm to perform

                     its obligations in compliance with all applicable Federal Consumer

                     financial laws and Encore's related policies and procedures;

                  ii. for new and renewed contracts, a written contract between Encore

                     and the law firm, which sets forth the responsibilities of each party,

                     including:

                            1.       the law firm's specific performance responsibilities and

                                  duty to maintain adequate internal controls;

                            2.       the law firm's duty to provide adequate training on

                                  compliance with all applicable Federal Consumer financial

                                  laws and Encore's related policies and procedures;

                            3.       the law firm's duty to alert Encore whenever a

                                         Page 42 of 63




                                                                                                Exhibit A
                                                                                                Page 46
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.609 Page 47 of 139
                 2015-CFPB-0022     Document 1   Filed 09/09/2015   Page 43 of 63




                                  Consumer submits an oral or written dispute or asserts a

                                  defense to a lawsuit, including but not limited to a dispute

                                  concerning the accuracy or validity of the Debt or any

                                  assertion that the suit was filed outside of the applicable

                                  statute of limitations;

                             4.      Encore's authority to conduct periodic onsite reviews of

                                  the law firm's controls, performance, and information

                                  systems related to Debt collection;

                             5.      Encore's right to terminate the contract if the law firm

                                  materially fails to comply with the terms specified in the

                                  contract, including the terms required by this Paragraph;

                                  and

                             6.      periodic review by Encore of the law firm's controls,

                                  performance, and information systems related to Debt

                                  collections.

               d. an effective training program that includes regular, specific,

                  comprehensive training in Consumer protection laws commensurate

                  with individual job functions and duties for appropriate employees,

                  including all employees having responsibilities that relate to Consumer

                  protection laws, senior management and members of the Board;

               e. an enhanced and well-documented internal CMS monitoring process

                  incorporated into the daily work of Encore's employees that is designed

                                         Page 43 of 63




                                                                                                 Exhibit A
                                                                                                 Page 47
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.610 Page 48 of 139
                       2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 44 of 63




                       to detect and promptly correct compliance weaknesses of Encore and its

                       service providers, particularly weaknesses that impact Consumers;

                    f. an effective Consumer complaint monitoring process, including the

                       maintenance of adequate records of all v.rritten, oral, or electronic

                       complaints or inquiries, formal or informal, received by Encore and its

                       service providers and the resolution of the complaints and inquiries; and

                    g. effective independent audit coverage of the Compliance Program and

                       Encore's compliance with all Consumer protection laws and internal

                       policies and procedures

             137.   The Enforcement Director will have the discretion to make a determination

     of non-objection to the Compliance Plan or direct Encore to revise it. In the event that the

     Enforcement Director directs Encore to revise the Compliance Plan, Encore must make

     the revisions and resubmit the Compliance Plan to the Enforcement Director within 30

     days.

             138.   After receiving notification that the Enforcement Director has made a

     determination of non-objection to the Compliance Plan, Encore must implement and

     adhere to the steps, recommendations, deadlines, and timeframes outlined in the

     Compliance Plan.

             139.   Notwithstanding the foregoing, Encore must take whatever steps necessary

    to fully implement all of the requirements and restrictions described in Paragraphs 129

    and 131 ,.vithin 180 days of the Effective Date and all of the requirements and restrictions

    described in Paragraphs 132, 133, and 134 within 90 days of the Effective Date.

                                            Page 44 of 63




                                                                                                    Exhibit A
                                                                                                    Page 48
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.611 Page 49 of 139
                     2015-CFPB-0022   Document 1    Filed 09/09/2015   Page 45 of 63




                                                VIII

                                        Role of the Board

           IT IS FURTHER ORDERED that:

           140.   The Board must review all submissions (including plans, reports, programs,

     policies, and procedures) required by this Consent Order prior to submission to the

     Bureau.

           141.   Although this Consent Order requires Encore to submit certain documents

     for the review or non-objection by the Enforcement Director, the Board must have the

     ultimate responsibility for proper and sound management of Encore and for ensuring

     that Encore complies with Federal Consumer financial law and this Consent Order.

           142.   In each instance that this Consent Order requires the Board to ensure

     adherence to, or undertake to perform certain obligations of Encore, the Board must:

                  a. Authorize whatever actions are necessary for Encore to fully comply with

                     the Consent Order;

                  b. Require timely reporting by management to the Board on the status of

                     compliance obligations; and

                  c. Require timely and appropriate corrective action to remedy any material

                     non-compliance with any failures to comply with Board directives

                     related to this Section.

                                                   IX

                                      Order to Pay Redress

           IT IS FURTHER ORDERED that:

                                           Page 45 of 63




                                                                                                Exhibit A
                                                                                                Page 49
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.612 Page 50 of 139
                     2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 46 of 63




            143.   Within 10 days of the Effective Date, Encore must reserve or deposit into a

     segregated deposit account an amount not less than $34,000,000 or greater than

     $42,000,000, for the purpose of providing redress to Restitution Eligible Consumers as

     required by this Consent Order. If the total of payments to Restitution Eligible

     Consumers is less than $34,000,000, the excess must be deposited into the U.S. Treasury

     as disgorgement. Except for as provided by Paragraph 147, if the total of payments to

     Restitution Eligible Consumers would be greater than $42,000,000, the amount that

     would be paid to each Restitution Eligible Consumer may be reduced pro rata.

            144.   For the approximately 12,000 identified Consumers who during the

     Relevant Time Period paid on a Debt within sixty days of being sent a letter that sought

     payment of a Time-Barred Debt, and that included the word "settlement," and it was not

     affirmatively disclosed in that letter that the Consumer would not be sued for non-

     payment, Encore must provide full restitution ("Time-Barred Debt Restitution"),

     expected to total approximately $5,300,000, of all payments made, directly or indirectly,

     during the Relevant Time Period within sixty days of the Consumer being sent a letter

     that sought payment of a Time-Barred Debt that included the word "settlement" and did

     not include an affirmative disclosure in that letter that the Consumer would not be sued

     for non-payment.

           145.    For the approximately 35,600 identified Consumers who paid on a Debt

     after an affidavit with a representation that the Debt could be assumed valid because the

     Consumer failed to dispute under the FDCPA was submitted in court, Encore must

     provide restitution ("Dispute Affidavit Restitution"), expected to total approximately

                                           Page 46 of 63




                                                                                                 Exhibit A
                                                                                                 Page 50
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.613 Page 51 of 139
                      2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 47 of 63




     $36,000,000, as   follows:

              a.     For the approximately 6,300 identified Consumers who may have been

                   sued by Encore in a lawsuit in which Encore filed an affidavit with a

                   representation that the Debt could be assumed valid because the Consumer

                   failed to dispute under the FDCPA ("Dispute Affidavit Lawsuit") and for

                   which it does not possess documentation evidencing the Consumer's

                   responsibility for the Debt, Encore must provide full restitution, expected to

                   total approximately $12,600,000, of all payments made, directly or

                   indirectly, to Encore during the Relevant Time Period, after Encore filed the

                   Dispute Affidavit.

              b.    For the approximately 29,30 0 identified Consumers who may have been

                   sued by Encore in a Dispute Affidavit Lawsuit and for which Encore

                   possesses documentation evidencing the Consumer's responsibility for the

                   Debt, Encore must provide full restitution up to $1,000 each, expected to

                   total approximately $23,300,000, of all payments made, directly or

                   indirectly, to Encore during the Relevant Time Period, after Encore filed the

                   Dispute Affidavit.

          146.     For the Dispute Affidavit Lawsuit Debt that has yet to be collected, expected

    to total more than $125,000,000, Encore must within 90 days of the Effective Date:

                   a. Withdraw, dismiss, or terminate all pending Dispute Affidavit Lawsuits;

                   b. Release or move to vacate all judgments obtained during the Relevant

                      Period regarding Dispute Affidavit Lawsuits;

                                            Page 47 of 63




                                                                                                    Exhibit A
                                                                                                    Page 51
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.614 Page 52 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 48 of 63




                   c. Cease post-judgment enforcement activities and cease accepting

                      settlement payments related to any Dispute Affidavit Lawsuits; and

                   d . Request that the Consumer reporting agencies amend, delete, or

                      suppress information regarding any Dispute Affidavit Lawsuits, and

                      associated judgments, as applicable.

            147.   In addition to the Dispute Affidavit Restitution required by this Section,

     Encore must, within 180 days of the Effective Date, refund any payments made within the

     30 days prior to the Effective Date, and any time after the Effective Date, on Debts

     associated with any Dispute Affidavit Lawsuit, regardless of whether such refunds would

     cause Encore to pay more than $42,000,000 in total restitution.

                                           Redress Plan

            148.   Within 60 days of the Effective Date, Encore must prepare and submit to

     the Enforcement Director for review and non-objection a comprehensive written plan for

     providing redress consistent with this Consent Order (Redress Plan). The Enforcement

     Director must have the discretion to make a determination of non-objection to the

     Redress Plan or direct Encore to revise it. In the event that the Enforcement Director

     directs Encore to revise the Redress Plan, Encore must make the revisions and resubmit

    the Redress Plan to the Enforcement Director within 15 days. Upon notification that the

     Enforcement Director has made a determination of non-objection to the Redress Plan,

     Encore must implement and adhere to the steps, recommendations, deadlines, and

    timeframes set forth in the Redress Plan.

           149.    With respect to Time-Barred Debt Restitution, the Redress Plan must

                                            Page 48 of 63




                                                                                                Exhibit A
                                                                                                Page 52
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.615 Page 53 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 49 of 63




     include: (1) the form of the letter ("Time-Barred Debt Redress Notification Letter") to be

     sent notifying Restitution Eligible Consumers of the redress; and (2) the form of the

     envelope that will contain the Time-Barred Debt Redress Notification Letter. The letter

     must include language explaining the manner in which the amount of redress was

     calculated; a statement that the provision of refund payment is in accordance v.rith the

     terms of this Consent Order; and a statement that accepting payment of redress will not

     subject the Consumer to any new Debt collection or credit reporting activities for that

     Debt. Encore must not include in any envelope containing a Time-Barred Debt Redress

     Notification Letter any materials other than the approved letters and redress checks,

     unless Encore has obtained written confirmation from the Enforcement Director that the

     Bureau does not object to the inclusion of such additional materials.

            150.   With respect to Dispute Affidavit Restitution, the Redress Plan must

     include: (1) the process by which Encore will conduct the file review of the approximately

     35,600 identified Consumers who may have been sued by Encore in a Dispute Affidavit

     Lawsuit; (2) the form of the letter ("Dispute Affidavit Restitution Notification Letter") to

     be sent notifying Restitution Eligible Consumers of the redress; and (3) the form of the

     envelope that will contain the Dispute Affidavit Restitution Notification Letter. The letter

     must include language explaining the manner in which the amount of redress was

     calculated; a statement that the related Dispute Affidavit Lawsuit has been withdrawn,

     dismissed, vacated, terminated, released, or that the enforcement activities on the

     Dispute Affidavit Lawsuit have ceased, as applicable; a statement that the redress being

    provided is in accordance v,rith the terms of this Consent Order; and a statement that

                                            Page 49 of 63




                                                                                                    Exhibit A
                                                                                                    Page 53
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.616 Page 54 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 50 of 63




     accepting payment of redress will not subject the Consumer to any new Debt collection or

     credit reporting activities for that Debt. Encore must not include in any envelope

     containing a Dispute Affidavit Restitution Notification Letter any materials other than the

     approved letters and redress checks, unless Encore has obtained written confirmation

     from the Enforcement Director that the Bureau does not object to the inclusion of such

     additional materials.

            151.   With respect to Dispute Affidavit Lawsuits and associated judgments that

     did not result in a Consumer making a payment directly or indirectly to Encore, the

     Redress Plan must include: (1) the form of the letter ("Lawsuit Dismissal/ Judgment Non-

     enforcement Notification Letter") to be sent notifying eligible Consumers of the

     withdrawal, dismissal, vacation, termination, release of the Dispute Affidavit Lawsuit or

     the cessation of enforcement activities on the Dispute Affidavit Lawsuit and associated

     judgment, as applicable; and (2) the form of the envelope that will contain the Lawsuit

     Dismissal/Judgment Non-enforcement Notification Letter. The letter must include a

     statement that the Dispute Affidavit Lawsuit has been withdrawn, dismissed, vacated,

     terminated, released, or that the enforcement activities on the Dispute Affidavit Lawsuit

     have ceased, as applicable; a statement that the redress is in accordance ,-vith the terms of

     this Consent Order; and a statement that the redress will not subject the Consumer to any

     new Debt collection or credit reporting activities for that Debt. Encore must not include

     in any envelope containing a Lawsuit Dismissal/Judgment Non-enforcement Notification

     Letter any materials other than the approved letter; unless Encore has obtained written

    confirmation from the Enforcement Director that the Bureau does not object to the

                                            Page 50 of 63




                                                                                                     Exhibit A
                                                                                                     Page 54
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.617 Page 55 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 51 of 63




     inclusion of such additional materials.

            152.   The Redress Plan must include a description of the following:

                   a. methods used and the time necessary to compile a list of Restitution

                      Eligible Consumers and the approximately 50,000 identified Consumers

                      who will receive a Lawsuit Dismissal/Judgment Non-enforcement

                      Notification Letter;

                   b. methods used to calculate the amount of redress to be paid to each

                      Restitution Eligible Consumer as required herein;

                   c. procedures for issuance and tracking of redress to Restitution Eligible

                      Consumers;

                   d. methods and procedures used and the time necessary to withdraw,

                      dismiss, move to vacate, terminate, or release the Dispute Affidavit

                      Lawsuits and associated judgments, or to cease enforcement activities

                      on Dispute Affidavit Lawsuit judgments;

                   e. procedures for monitoring compliance with the Redress Plan;

                   f. the process for providing restitution for Restitution Eligible Consumers,

                      v,,hich must include the following requirements:

                        i. Encore must mail a check to any Restitution Eligible Consumer along

                         with a Redress Notification Letter;

                       ii. Encore must send the check by United States Postal Service first-

                         class mail, address correction service requested, to the Restitution

                         Eligible Consumer's last address as maintained by Encore's records;

                                             Page 51 of 63




                                                                                                  Exhibit A
                                                                                                  Page 55
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.618 Page 56 of 139
                       2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 52 of 63




                        iii. Encore must make reasonable attempts to obtain a current address

                           for any Restitution Eligible Consumer whose Redress Notification

                           Letter and restitution check is returned for any reason, using the

                           National Change of Address System, and must promptly re-mail all

                           returned letters and restitution checks to current addresses. If the

                           check for any Restitution Eligible Consumer is returned to Encore

                           after such second mailing by Encore, or if a current mailing address

                           cannot be identified using National Change of Address System,

                           Encore must retain the restitution amount of such Eligible Consumer

                           for a period of three-hundred sixty (360) days from the date the

                           restitution check was originally mailed, during which period such

                           amount may be claimed by such Restitution Eligible Consumer upon

                           appropriate proof of identity. After such time these monies v.rill be

                           deposited into the U.S. Treasury as disgorgement.

             153.   The Redress Plan will allow for a reduction in the amount of any payments

     previously refunded to a Restitution Eligible Customer by Encore prior to the Effective

     Date.

             154.   If Encore claims to have made any restitution prior to the Effective Date of

     this Consent Order that complies with the requirements of this Consent Order, Encore

     must provide appropriate proof of such restitution to the Enforcement Director.

             155.   Encore must not condition the payment of any redress to any Restitution

     Eligible Consumer under this Consent Order on that person's agreement to any condition,

                                             Page 52 of 63




                                                                                                   Exhibit A
                                                                                                   Page 56
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.619 Page 57 of 139
                      2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 53 of 63




     such as the waiver of any right.

                                          Assessment of Redress

            156.   Encore must retain at its own expense the services of an independent

     certified accounting firm ("Firm"), within 15 days after the Enforcement Director's non-

     objection pursuant to Paragraph 150, to determine compliance with the Redress Plan.

     The Firm must determine compliance in accordance with the attestation standards

     established by the American Institute of Certified Public Accountants for agreed-upon

     procedures for engagements.

            157.   Prior to engagement, and no later than 60 days from the Effective_Date,

     Encore must submit the name and qualifications of the Firm, together with the proposed

     engagement letter with the Firm and the proposed agreed-upon procedures, to the

     Enforcement Director for non-objection. Within 15 days after submission of the Firm's

     name, the Enforcement Director must notify Encore in writing of the CFPB's obj ection or

     non-objection thereto.

           158.    The Firm must prepare a detailed written report of its assessment of

     Encore's compliance with the terms of the Redress Plan ("Restitution Report"). The

     Restitution Report must include an assessment of the Redress Plan and the methodology

     used to determine the population of Restitution Eligible Consumers, the amount of

     redress for each Restitution Eligible Consumer, the procedures used to issue and track

     redress payments, and the work of any independent consultants that Encore has used to

    assist and review its execution of the Redress Plan.

           159.    The Firm must submit the Restitution Report to the Enforcement Director

                                             Page 53 of 63




                                                                                                Exhibit A
                                                                                                Page 57
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.620 Page 58 of 139
                       2015-CFPB-0022    Document 1   Filed 09/09/2015   Page 54 of 63




     and the Board within 90 days after Encore completes implementation of the Redress

     Plan.

                                                      X

                                 Order to Pay Civil Money Penalties

             IT IS FURTHER ORDERED that:

             160.   Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of the

     violations of law described in Section V of this Consent Order, and taking into account the

     factors set forth in 12 U.S.C. § 5565(c)(3), Encore must pay a civil money penalty of

     $10,000,000 to the Bureau, as directed by the Bureau and as set forth herein.

             161.   Within 10 days of the Effective Date, Encore must pay the civil money

     penalty in the form of a wire transfer to the Bureau or to such agent as the Bureau may

     direct, and in accordance with wiring instructions to be provided by counsel for the

     Bureau.

             162.   The civil money penalty paid under this Consent Order will be deposited in

     the Civil Penalty Fund of the Bureau in accordance with Section 1017(d) of the CFPA, 12

     u.s.c. § 5497(d).
             163.   Encore must treat the civil money penalty as a penalty paid to the

    government for all purposes. Regardless of how the Bureau ultimately uses those funds,

     Encore must not:

                    a. Claim, assert, or apply for a tax deduction or tax credit with regard to

                         any federal, state, or local tax for any civil money penalty that Encore

                       pays under this Consent Order; or

                                              Page 54 of 63




                                                                                                    Exhibit A
                                                                                                    Page 58
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.621 Page 59 of 139
                      2015-CFPB-0022    Document 1    Filed 09/09/2015   Page 55 of 63




                   b. Seek or accept, directly or indirectly, reimbursement or indemnification

                       from any source, including but not limited to payment made pursuant to

                       any insurance policy, with regard to any civil money penalty that Encore

                       pays under this Consent Order.

            164.   To preserve the deterrent effect of the civil money penalty, in any Related

     Consumer Action, Encore must not argue that Encore is entitled to, nor must Encore

     benefit by, any offset or reduction of any monetary remedies imposed in the Related

     Consumer Action, because of the civil money penalty paid in this action ("Penalty

     Offset"). If the court in any Related Consumer Action grants such a Penalty Offset, Encore

     must, within 30 days after entry of a final order granting the Penalty Offset, notify the

     Bureau and pay the amount of the Penalty Offset to the U.S. Treasury. Such a payment

     must not be deemed an additional civil money penalty and must not be deemed to change

     the amount of the civil money penalty imposed in this action.

                                                     XI

                                Additional Monetary Provisions

            IT IS FURTHER ORDERED that:

            165.   In the event of any default on Encore's obligations to make payment under

    this Consent Order, interest, computed pursuant to 28 U.S.C. § 1961, as amended, must

     accrue on any outstanding amounts not paid from the date of default to the date of

    payment, and must immediately become due and payable.

            166.   Encore must relinquish all dominion, control, and all legal and equitable

     right, title, and interest to the funds paid to the fullest extent permitted by law and no

                                             Page 55 of 63




                                                                                                  Exhibit A
                                                                                                  Page 59
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.622 Page 60 of 139
                      2015-CFPB-0022     Document 1    Filed 09/09/2015   Page 56 of 63




     part of the funds must be returned to Encore.

            167.   In accordance with 31 U.S.C. § 7701, Encore, unless it already has done so,

     must furnish to the Bureau its taxpayer identifying numbers, which may be used for

     purposes of collecting and reporting on any delinquent amount arising out of this

     Consent Order.

            168.   Within 30 days of the entry of a final judgment, consent order, or

     settlement in a Related Consumer Action, Encore must notify the Enforcement Director

     of the final judgment, consent order, or settlement in writing. That notification must

     indicate the amount of redress, if any, that Encore paid or is required to pay to

     Consumers and should describe the Consumers or classes of Consumers to whom that

     redress has been or will be paid.

                                                      XII

                                       Reporting Requirements

            IT IS FURTHER ORDERED that:

            169.   Encore must notify the Bureau of any development that may affect

     compliance obligations arising under this Consent Order, including but not limited to, a

     dissolution, assignment, sale, merger, or other action that would result in the emergence

     of a successor company; the creation or dissolution of a subsidiary, parent, or affiliate

     that engages in any acts or practices subject to this Consent Order; any claims made

     under, or in connection with a default or remedial provision of a loan or lending

     agreement under Paragraph 13o(iv); the filing of any bankruptcy or insolvency

    proceeding by or against Encore; or a change in Encore's name or address.

                                              Page 56 of 63




                                                                                                 Exhibit A
                                                                                                 Page 60
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.623 Page 61 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 57 of 63




            170.   Encore must report any change in the information required to be submitted

     under Paragraph 169 at least 30 days prior to such change. Provided, however, that with

     respect to any proposed change about which Encore learns less than 30 days prior to the

     date such action is to take place, Encore must notify the Bureau as soon as is practicable

     after obtaining such knowledge.

            171.   Within 180 days of the Effective Date, and again one year after the Effective

     Date, Encore must submit to the Enforcement Director an accurate ·written compliance

     progress repo1t (Compliance Report), which has been approved by the Board, which, at a

     minimum:

                   a. Describes in detail the manner and form in which Encore has complied

                      with this Consent Order; and

                   b. Attaches a copy of each Consent Order acknowledgment obtained under

                      Section XIII of this Consent Order, unless previously submitted to the

                      Bureau.

                                                XIII

                         Order Distribution and Acknowledgement

            IT IS FURTHER ORDERED that:

            172.   Within 30 days of the Effective Date, Encore must deliver a copy of this

     Consent Order to each of its board members and executive officers, as well as to any

     managers, employees, service providers, or other agents and representatives who have

     responsibilities related to the subject matter of the Consent Order.

           173.    For five years from the Effective Date, Encore must deliver a copy of this

                                            Page 57 of 63




                                                                                                   Exhibit A
                                                                                                   Page 61
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.624 Page 62 of 139
                      2015-CFPB-0022    Document 1    Filed 09/09/2015   Page 58 of 63




     Consent Order to any business entity resulting from any change in structure as set forth

     in Section XII, any future board members and executive officers, as well as to any

     managers, employees, service providers, or other agents and representatives who will

     have responsibilities related to the subject matter of the Consent Order before they

     assume their responsibilities.

            174.   Encore must secure a signed and dated statement acknowledging receipt of

     a copy of this Consent Order, with any electronic signatures complying with the

     requirements of the E-Sign Act, 15 U.S.C. § 7001 et seq., within 30 days of delivery, from

     all persons receiving a copy of this Consent Order under this Section.

                                                     XIV

                                       Reporting Requirements

           IT IS FURTHER ORDERED that:

           175.    Encore must create, for at least 5 years from the Effective Date, the

     following business records:

                   a. All documents and records necessary to demonstrate full compliance

                      with each provision of this Consent Order, including all submissions to

                      the Bureau;

                   b . All documents and records pertaining to the Redress Program, as set

                      forth in Section IX; and

                   c. Copies of all templates used to collect Debt, including but not limited to

                      dunning letters and affidavits.

           176.    Encore must retain the documents identified in Paragraph 175 for at least 5

                                             Page 58 of 63




                                                                                                   Exhibit A
                                                                                                   Page 62
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.625 Page 63 of 139
                        2015-CFPB-0022    Document 1    Filed 09/09/2015   Page 59 of 63




     years.

              177.   Encore must make the documents identified in Paragraph 175 available to

     the Bureau upon the Bureau's request.

                                                       xv
                                                 Notices

              178.   Unless otherwise directed in writing by the Bureau, Encore must provide all

     submissions, requests, communications, consents, or other documents relating to this

     Consent Order, in writing with the subject line, "In Re Encore, File No. 2015-CFPB-_ .,"

     and send them either:

                     a. By overnight courier (not the U.S. Postal Service), as follows:

                     Assistant Director for Enforcement
                     Consumer Financial Protection Bureau
                     1625 I Street, NW
                     Washington, DC 20006; or

                     b. By first class mail to the below address and contemporaneously sent by
                        email to Enforcement_Compliance@CFPB.gov:

                     Assistant Director for Enforcement
                     Consumer Financial Protection Bureau
                     1700 G Street, NW
                     Washington, DC 20552

                                                   XVI

                                         Compliance Monitoring

              IT IS FURTHER ORDERED that, to monitor Encore's compliance with this

     Consent Order:

              179.   Within 14 days of receipt of a v.rritten request from the Bureau, Encore must

    submit additional compliance reports or other requested information, which must be
                                               Page 59 of 63




                                                                                                     Exhibit A
                                                                                                     Page 63
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.626 Page 64 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 60 of 63




     made under penalty of perjury; provide sworn testimony; or produce documents.

            180.   For purposes of this Section, the Bureau may communicate directly with

     Encore, unless Encore asks the Bureau in writing to communicate through retained

     counsel.

            181.   Encore must permit Bureau representatives to interview any employee or

     other person affiliated with Encore who has agreed to such an interview. The person

     intenriewed may have counsel present.

            182.   Nothing in this Consent Order will limit the Bureau's lawful use of civil

     investigative demands under 12 C.F.R. § 1080.6 or other compulsory process.

                                                XVII

                            Modifications and Extensions of Time

           183.    Encore may seek a modification to non-material requirements of this

     Consent Order (e.g., reasonable extensions of time and changes to reporting

     requirements) by submitting a written request to the Enforcement Director.

           184.    The Enforcement Director may, in his or her discretion, modify any non-

     material provisions of this Consent Order (e.g., reasonable extensions of time and

     changes to reporting requirements), if he or she determines good cause justifies the

     modification. Any such modification by the Enforcement Director must be in writing.

           185.    Upon a written showing of good cause, the Enforcement Director may

    modify any provision of this Consent Order to the extent that compliance with that

    provision could cause Encore, its Board, officers, or employees to violate any law, rule, or

    regulation, including but not limited to any subsequent amendments of the CFPA, FCRA,

                                           Page 60 of 63




                                                                                                   Exhibit A
                                                                                                   Page 64
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.627 Page 65 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015   Page 61 of 63




     orFDCPA.

            186.   In the event that Encore acquires an entity, a line of business from an entity,

     or an ovmership stake in an entity (an "Acquired Entity") in the business of the purchase,

     transfer, or collection of Debts in the United States, the Acquired Entity will have a

     transition period of 90 days to comply with the requirements of this Consent Order. Any

     asset purchase in which Encore acquires and continues to use the operational or servicing

     systems of a legacy entity not previously owned by Encore v.rill be treated as an Acquired

     Entity for the purpose of this provision. Any Debt that Encore acquires as a result of its

     acquisition of an Acquired Entity or an ownership stake in an Acquired Entity will be

     considered purchased on the date the Acquired Entity purchased the Debt.

                                                XVIII

                                   Administrative Provisions

           IT IS FURTHER ORDERED that:

           187.    The provisions of this Consent Order v.rill not bar, estop, or otherwise

    prevent the Bureau or any other governmental agency from taking any other action

    against Encore.

           188.    The Bureau releases and discharges Encore from all potential liability for

    ,riolations oflaw that the Bureau has or might have been asserted based on the practices

    described in Section V of this Consent Order, to the extent such practices occurred before

    the Effective Date and the Bureau knows about them as of the Effective Date. The Bureau

    may use the practices alleged in the Consent Order in future enforcement actions against

    Encore and its affiliates, including, without limitation, to establish a pattern or practice of

                                            Page 61 of 63




                                                                                                      Exhibit A
                                                                                                      Page 65
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.628 Page 66 of 139
                      2015-CFPB-0022     Document 1   Filed 09/09/2015   Page 62 of 63




     violations or the continuation of a pattern or practice of violations or to calculate the

     amount of any penalty. This release does not preclude or affect any right of the Bureau to

     determine and ensure compliance with the terms and provisions of the Consent Order, or

     to seek penalties for any violation thereof.

            189.   This Consent Order does not form, and may not be construed to form, a

     contract binding the Bureau or the United States.

            190.   This Consent Order will terminate 5 years from the Effective Date or 5 years

     from the most recent date that the Bureau initiates an action alleging any violation of the

     Consent Order by Encore. If such action is dismissed or the relevant adjudicative body

     rules that Encore did not violate any provision of the Consent Order, and the dismissal or

     ruling is either not appealed or upheld on appeal, then the Consent Order will terminate

     as though the action had never been filed. The Consent Order will remain effective and

     enforceable until such time, except to the extent that any provisions of this Consent Order

     have been amended, suspended, waived, or terminated in writing by the Bureau or its

     designated agent.

            191.   Calculation of time limitations will run from the Effective Date and be based

     on calendar days, unless otherwise noted.

            192.   Should Encore seek to transfer or assign all or part of its operations or

     assets that are subject to this Consent Order, Encore must, as a condition of sale, obtain

     the written agreement of the transferee or assignee to comply with all applicable

     provisions of this Consent Order.

            193.   The provisions of this Consent Order will be enforceable by the Bureau. For

                                              Page 62 of 63




                                                                                                   Exhibit A
                                                                                                   Page 66
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.629 Page 67 of 139
                      2015-CFPB-0022   Document 1   Filed 09/09/2015    Page 63 of 63




     any violation of this Consent Order, the Bureau may impose the maximum amount of

     civil money penalties allowed under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c). In

     connection ·with any attempt by the Bureau to enforce this Consent Order in federal

     district court, the Bureau may serve Respondents wherever Respondents may be found

     and Respondents may not contest that court's personal jurisdiction over Respondents.

            194.   This Consent Order and the accompanying Stipulation contain the complete

     agreement between the parties. The parties have made no promises, representations, or

     warranties other than what is contained in this Consent Order and the accompanying

     Stipulation. This Consent Order and the accompanying Stipulation supersede any prior

     oral or written communications, discussions, or understandings.

            195.   Nothing in this Consent Order may be construed as allowing Encore, its

     Board, officers, or employees to violate any law, rule, or regulation.



     SO ORDERED this     3I'd day of S~~                      , 2015.




                                                      ~ ra;~
                                                      Director
                                                      Consumer Financial Protection Bureau




                                            Page 63 of 63




                                                                                                Exhibit A
                                                                                                Page 67
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.630 Page 68 of 139




                      EXHIBITB




                                                                              Exhibit B
                                                                              Page 68
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.631
                                                 06/06/19    Page 1 of 28Page
                                                                         PageID
                                                                              6965
                                                                                 of 139




                                 UNITED STATES DISTRICT COURT

                             FOR THE MIDDLE DISTRICT OF FLORIDA


     UNITED STATES OF AMERICA,                             )
                                                           )
                                            Plaintiff,     )       Case Number:    '6: \7.-cv~ Ool ~ 2. -1-21tAf
                                                           )
     v.                                                    )
                                                           )
                                                           )
     ASSET ACCEPTANCE, LLC,                                )
     a Delaware limited liability company,                 )
                                                           )
                                            Defendant.     )


                                           CONSENT DECREE

            WHEREAS, Plaintiff, the United States of America, has commenced this action by filing

     the Complaint herein; Defendant, Asset Acceptance, LLC, has waived service of the Summons

     and Complaint; the parties have been represented by the attorneys whose names appear hereafter;

     and the parties have agreed to settlement of this action upon the following terms and conditions,

     without adjudication of any issue of fact or law, to settle and resolve all matters in dispute arising

     from the Complaint to the date of entry of the Decree and without Defendant admitting any of the

     matters alleged in the Complaint other than jurisdictional facts;

            THEREFORE, on the joint motion of the Plaintiff and Defendant, it is hereby

     ORDERED, ADJUDGED and DECREED as follows:




                                        Consent Decree, Page 1 of 28




                                                                                                              Exhibit B
                                                                                                              Page 69
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.632
                                                 06/06/19    Page 2 of 28Page
                                                                         PageID
                                                                              7066
                                                                                 of 139




                                                 FINDINGS

             1.     This Court has jurisdiction of the subject matter and of the parties.

             2.     The Complaint states a claim upon which relief may be granted against the

     Defendant under Sections 5(a), 5(m)(l)(A), 13(b), and 16(a) of the Federal 1::rade Commission

     Act ("FTC Act"), 15 U.S.C. §§ 45(a), 45(m)(l)(A), 53(b), and 56(a); the Fair Credit Reporting

     Act ("FCRA"), 15 U.S.C. §§ 1681-1681u; and the Fair Debt Collection Practices Act

     ("FDCPA"), 15 U.S.C. §§ 1692-1692p.

             3.     Venue in this district is proper under 28 U.S.C. §§ 1391(b-c) and 1395(a) and

     15 u.s.c. § 53(b).

             4.     The activities of the Defendant are in or affecting commerce, as "commerce" is

     defined in Section 4 of the FTC Act, 15 U.S.C. § 44.

             5.     For purposes of this Consent Decree ("Decree"), the definitions set forth in the

     FCRA, 15 U.S.C. § 1681a, and the FDCPA, 15 U.S.C. § 1692a, shall apply.

             6.     Defendant has entered into this Decree freely and without coercion. Defendant

     further acknowledges that it has read the provisions of this Decree and is prepared to abide by

     them.

             7.     Plaintiff and Defendant, by and through their counsel, have agreed that the entry

     of this Decree resolves all matters of dispute between them arising from the Complaint in this

     action, up to the date of entry of this Decree.

             8.     Defendant has not admitted any of the allegations of wrongdoing set forth in the

     Complaint, and entry of this Decree is not an admission of any such allegations of wrongdoing or

                                        Consent Decree, Page 2 of 28




                                                                                                        Exhibit B
                                                                                                        Page 70
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.633
                                                 06/06/19    Page 3 of 28Page
                                                                         PageID
                                                                              7167
                                                                                 of 139




     violation of law. Nonetheless, Defendant stipulates and agrees to entry of this Decree in order to

     settle and resolve these disputes.

            9.      All parties waive all rights to seek appellate review or otherwise challenge or

     contest the validity of this Decree. Defendant further waives and releases any claim it may have

     against the Federal Trade Commission, its employees, representatives, or agents.

             10.    Defendant agrees that this Decree does not entitle it to seek or obtain attorneys'

     fees as a prevailing party under the Equal Access to Justice Act, 28 U.S.C. § 2412, as amended

     by Pub. L. 104-121, 100 Stat. 847, 863-64 (1996), and further waives any right to attorneys' fees

     that may arise under said provision of law.

             11.    This action and the relief awarded herein are in addition to, and not in lieu of,

     other remedies as may be provided by law, including both civil and criminal remedies.

             12.    Entry of this Decree is in the public interest.

                                                DEFINITIONS

            For purposes of this Decree, the following definitions shall apply:

             1.     "Commission"or "FTC" means the Federal Trade Commission.

             2.     "Defendant" means Asset Acceptance, LLC, and its successors and assigns.

             3.     "Plaintiff' means the United States of America.

             4.     "Clearly and prominently" means:

                    a.      that information presented in writing shall be in a type size and location

     sufficient for an ordinary consumer to read and comprehend it, and shall be disclosed in a manner

     that would be easily recognizable and understandable in language and syntax to an ordinary

                                          Consent Decree, Page 3 of 28




                                                                                                          Exhibit B
                                                                                                          Page 71
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.634
                                                 06/06/19    Page 4 of 28Page
                                                                         PageID
                                                                              7268
                                                                                 of 139




     consumer. If the information is contained in a multi-page print document, the disclosure shall

     appear on the first page; and

                    b.      that information presented orally shall be disclosed in a volume, cadence,

     and syntax sufficient for an ordinary consumer to hear and comprehend.

            5.      "Debt collection" means any activity the principal purpose of which is to collect,

     or attempt to collect, directly or indirectly, debts owed, or asserted to be owed, or due.

            6.      "Debt" means any obligation or alleged obligation of a consumer to pay money

     arising out of a transaction in which the money, property, insurance, or services which are the

     subject of the transaction are primarily for personal, family, or household purposes, whether or

     not such obligation has been reduced to judgment.

                                                  ORDER

     I.     CIVIL PENALTY

            IT IS ORDERED that:

            A.      For a civil penalty for violations of the FCRA and the FDCPA, Defendant shall

     pay to the Plaintiff, pursuant to Section 621(a) of the FCRA, 15 U.S.C. § 1681s(a), and

     Section 5(m)(l)(A) of the FTC Act, 15 U.S.C. § 45(m)(l)(A), the amount of two million five

     hundred thousand dollars ($2,500,000).

            B.      Defendant shall make the payment required by Part A on or before the tenth day

     following entry of this Decree. Such payment shall be made by electronic fund transfer in

     accordance with procedures specified by the Office of Consumer Protection Litigation, Civil



                                        Consent Decree, Page 4 of28




                                                                                                         Exhibit B
                                                                                                         Page 72
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.635
                                                 06/06/19    Page 5 of 28Page
                                                                         PageID
                                                                              7369
                                                                                 of 139




     Division, United States Department of Justice, Washington, D.C. 20530.

            C.      In the event of any default in payment, which default continues for ten (10) days

     beyond the due date of payment, the entire unpaid amount, together with interest, as computed

     pursuant to 28 U.S.C. § 1961 from the date of default to the date of payment, shall immediately

     become due and payable.

            D.      The judgment amount set forth in Part A represents a civil penalty owed to the

     United States Government, is not compensation for actual pecuniary loss, and, therefore, is not

     subject to discharge under the Bankruptcy Code pursuant to 11 U.S.C. § 523(a)(7).

            E.      Proceedings initiated under this Part are in addition to, and not in lieu of, any

     other civil or criminal penalties that may be provided by law, including any other proceedings the

     Plaintiff may initiate to enforce this Decree.

     II.    INJUNCTION AGAINST VIOLATIONS OF THE FTC ACT

            IT IS FURTHER ORDERED that Defendant, and its officers, agents, servants,

     employees, and all persons or entities in active concert or participation with any of them who

     receive actual notice of this Decree by personal service or otherwise, whether acting directly or

     through any business entity, corporation, subsidiary, division, affiliate, or other device, in

     connection with collecting or attempting to collect debts, are hereby permanently restrained and

     enjoined from taking the following actions:

            A.      Making any material misrepresentation, expressly or by implication, to collect or

     to attempt to collect a debt or to obtain information concerning a consumer; and

            B.      Making any material representation, expressly or by implication, that a consumer

                                        Consent Decree, Page 5 of28




                                                                                                          Exhibit B
                                                                                                          Page 73
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.636
                                                 06/06/19    Page 6 of 28Page
                                                                         PageID
                                                                              7470
                                                                                 of 139




     owes a debt or as to the amount of a debt, unless, at the time of making the representation,

     Defendant has a reasonable basis for making such representation.

     Provided that, in those instances in which Defendant (a) is required by Part III.A or B of this

     Decree to conduct an investigation, (b) has done so, and ( c) has reasonably concluded that the

     information on which Defendant relies to collect or attempt to collect the debt is accurate and

     complete, the conclusions of the investigation shall constitute a reasonable basis.

     Provided further that, in making representations concerning a debt, Defendant canrcasonably_

     rely on information from the original creditors of the debts to substantiate the accuracy and

     completeness of the debts in the absence of a reasonable indication that such information is

     incomplete, inaccurate, unreliable, or does not substantiate the claim. A "reasonable indication"

     shall take into account the reliability and source of the information, but shall not require any of

     the Part III investigational procedures outlined below, other than taking into account the

     reliability and source of the information.

     III.   DUTY TO CONDUCT A REASONABLE INVESTIGATION

            IT IS FURTHER ORDERED that Defendant, and its officers, agents, servants,

     employees, and all persons or entities in active concert or participation with any of them who

     receive actual notice of this Decree by personal service or otherwise, whether acting directly or

     through any business entity, corporation, subsidiary, division, affiliate, or other device, in

     connection with collecting or attempting to collect debts, are hereby permanently restrained and

     enjoined from failing to take the following actions:

             A.     In each instance in which a consumer, at any time, questions, disputes, or

                                        Consent Decree, Page 6 of 28




                                                                                                           Exhibit B
                                                                                                           Page 74
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.637
                                                 06/06/19    Page 7 of 28Page
                                                                         PageID
                                                                              7571
                                                                                 of 139




     challenges the accuracy or completeness of the information on which Defendant is relying to

     make any representation that the consumer owes a debt or as to the amount of a debt; or a person

     acting reasonably would consider the information on which Defendant is relying to make any

     representation regarding either the existence or the amount of a debt to be facially unreliable,

     materially inaccurate, or missing material information; Defendant shall either

                    1.      Close the account, permanently terminate collection efforts with respect to

                    the specific debt, and request deletion of that item of information from the ..

                    consumer's credit reporting file, or

                    2.      Report that item of information as disputed to any consumer reporting

                    agency to which the information was previously reported and conduct and

                    complete a reasonable investigation into the accuracy or completeness of such

                    information. If such disputes are raised during a telephone call with the

                    consumer, Defendant may reasonably provide responsive information or pose

                    reasonable questions to the consumer, in a manner that complies with applicable

                    law, in an effort to resolve any such disputes raised by the consumer. If

                    Defendant does not substantiate that the consumer owes the debt following a

                    reasonable investigation, Defendant shall close the account, permanently

                    terminate collection efforts with respect to the specific debt, and request deletion

                    of that item of information from the consumer's credit reporting file. If Defendant

                    does not complete its reasonable investigation within thirty (30) days from receipt

                    of the dispute, Defendant shall request deletion of that item from the consumer's

                                        Consent Decree, Page 7 of28




                                                                                                           Exhibit B
                                                                                                           Page 75
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.638
                                                 06/06/19    Page 8 of 28Page
                                                                         PageID
                                                                              7672
                                                                                 of 139




                    credit reporting file and cease ,collection activities until the reasonable

                    investigation is complete.

            Provided that, if as a result of its decision to permanently terminate collection efforts or if

     following a reasonable investigation, Defendant does not substantiate that the consumer owes the

     debt, Defendant shall not sell the debt or provide it to any other corporate entity other than the

     entity from which it acquired the debt.

            Provided further that nothing in Parts II and III shall require Defendant to conduct an

     investigation into the accuracy or completeness of the information on which Defendant is relying

     if Defendant determines that the consumer's question, dispute, or challenge is frivolous or

     irrelevant or, to the extent no new material evidence or information has been provided, has

     already been the subject of a reasonable investigation. Notwithstanding any other provision in

     this Decree, the Decree shall not restrict or prohibit Defendant from complying with any federal

     or state law requirements, so long as such state law requirements are not inconsistent with federal

     law.

            Provided further that if a consumer initiates contact with Defendant by any means,

     Defendant may respond to the consumer prior to the completion of the investigation.

            B.      In each instance where a person acting reasonably would consider the information

     in a specific portfolio of accounts, on which Defendant is relying to make any representation to a

     consumer, to be facially unreliable, materially inaccurate, or missing material information,

     Defendant shall terminate collection efforts on each account in the portfolio until it conducts a

     reasonable investigation into the accuracy or completeness of the information relating to that

                                        Consent Decree, Page 8 of28




                                                                                                              Exhibit B
                                                                                                              Page 76
CaseCase 8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD       Document
                           Document 22-3 4Filed
                                             Filed 01/31/12 PageID.639
                                                 06/06/19    Page 9 of 28Page
                                                                         PageID
                                                                              7773
                                                                                 of 139




     account. The factors that Defendant must consider in evaluating the material accuracy or

     completeness of the information on which Defendant relies include, but are not limited to,

     whether 1) other accounts in a particular portfolio have been disputed by consumers for similar

     reasons at disproportionately high rates; 2) documents from the original creditor (excluding

     affidavits) are not available; 3) because of age, missing data, or other characteristics, a

     disproportionately high number of accounts in a particular portfolio have been supplemented by

     data from third-party sources; or 4) any other information learned about a particular portfolio's

     credit originator and its methods of doing business calls into question the accuracy or

     completeness of the information.

            Provided that, if, following a reasonable investigation, Defendant cannot reasonably

     verify the accuracy or completeness of the account data in a particular portfolio, Defendant may

     not sell, or provide to any other corporate entity, the portfolio or individual accounts within the

     portfolio other than the entity from which it acquired the debt.

            C.      For purposes of this Decree, a,"reasonable investigation" shall mean an

     investigation in which Defendant objectively evaluates and weighs the relevant information and

     circumstances, which may include, among other things:

                    1.      the reliability of the information on which Defendant relies in collecting or

                    attempting to collect the debt, including the credibility of the source of that

                     information;

                    2.      the accuracy and completeness of any information from the credit

                    originator, taking into account the reliability and source of the information;

                                        Consent Decree, Page 9 of 28




                                                                                                            Exhibit B
                                                                                                            Page 77
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.640
                                                           Page 10 of 28Page
                                                                         PageID
                                                                             78 74
                                                                                of 139




                    3.     the accuracy and completeness of any information Defendant has obtained

                    or may obtain from third party sources, including data aggregators, brokers or

                    consumer reporting agencies;

                    4.     the strength and credibility of any information provided by the consumer

                    questioning, disputing, or challenging the accuracy or completeness of such

                    information or otherwise obtained by Defendant and the responsiveness of the

                    consumer to reasonable requests for information;

                    5.     the nature and frequency of disputes received by Defendant about accounts

                    within the same portfolio;

                    6.     with respect to information obtained from the consumer, the methods used

                    by Defendant to collect the information, which shall be in compliance with

                    applicable laws; and

                    7.     any other reliable information that confirms, contradicts, or calls into

                    question the accuracy or completeness of such information.

            D.      Subsections A, B, and C of this Part do not affect the Defendant's obligations to

     comply with all applicable provisions of the FDCPA or FCRA. A "dispute" under this Part III

     does not necessarily constitute a "dispute" for FDCPA or FCRA purposes.

     IV.    REQUIRED DISCLOSURES

            IT IS FURTHER ORDERED that Defendant, and its officers, agents, servants,

     employees, and all persons or entities in active concert or participation with any of them who

     receive actual notice of this Decree by personal service or otherwise, whether acting directly or

                                      Consent Decree, Page 10 of 28




                                                                                                         Exhibit B
                                                                                                         Page 78
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.641
                                                           Page 11 of 28Page
                                                                         PageID
                                                                             79 75
                                                                                of 139




     through any business entity, corporation, subsidiary, division, affiliate, or other device, in

     connection with collecting or attempting to collect debts, are hereby permanently restrained and

     enjoined from failing to take the following actions:

            A.      At the time of Defendant's initial communication with a consumer in connection

     with the collection of a debt, for any debt that the Defendant knows or should know may be

     beyond the applicable statute oflimitations, Defendant shall make the disclosure(s) set forth in

     Part IV.D, below, in its validation notice or other written communication containing the .

     information required by Section 809 of the FDCPA, 15 U.S.C. § 1692g.

            B.      Subsequent to its initial communication with a consumer, for any debt where

     Defendant comes into possession of information from which the Defendant knows or should

     know that the debt has passed the applicable statute of limitations, Defendant shall, in its next

     communication with the consumer, whether oral or written, make the disclosure(s) set forth in

     Part IV.D, below.

            Provided that Defendant may satisfy this provision by making the disclosure(s) set forth

     in Part IV.D, below, on or before the date that the debt has passed the applicable statute of

     limitations.

             C.      In addition to making the applicable disclosure(s) required by Part IV.A or IV.B,

     above, in any subsequent communication in connection with collecting a debt, Defendant shall

     make the disclosure(s) set forth in Part IV.D, below, if failure to do so would be likely to mislead

     a consumer acting reasonably under the circumstances about the Defendant's ability or intent to

     take legal action to collect the debt and the consumer's rights in connection with such legal

                                        Consent Decree, Page 11 of 28




                                                                                                            Exhibit B
                                                                                                            Page 79
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.642
                                                           Page 12 of 28Page
                                                                         PageID
                                                                             80 76
                                                                                of 139




     action. Factors to consider when assessing whether the net impression of the communication is

     likely misleading to a consumer acting reasonably under the circumstances include, but are not

     limited to: 1) the amount of time that has lapsed since Defendant last communicated with the

     consumer; 2) the form of the Defendant's communication with the consumer; 3) the content of

     Defendant's communication with the consumer; 4) the context of Defendant's communication

     with the consumer; and 5) any information learned from the consumer.

            Provided that, for purpose of this provision, if one-hundred eighty (180) days or more has

     elapsed since Defendant previously communicated with the consumer in connection with

     collecting a debt, then there shall exist a rebuttable presumption that failure to make the

     disclosure(s) would be likely to mislead a consumer acting reasonably under the circumstances

     about the Defendant's ability or intent to take legal action to collect the debt and the consumer's

     rights in connection with such legal action.

            Provided further that, after one (1) year has lapsed after the date of entry of this Order,

     any competent and reliable evidence (including appropriate and adequate reports, studies,

     surveys, or other extrinsic evidence) relating to whether failure to make a subsequent

     disclosure(s) required under Part IV.C. of this Order is likely to mislead a consumer acting

     reasonably under the circumstances about the Defendant's ability or intent to take legal action to

     collect the debt and the consumer's rights in connection with such legal action shall constitute a

     change in circumstances, providing a party good cause to file a motion under Fed. R. Civ. P.

     60(b) to modify or amend the terms of Part IV.C.

            D.      As required by Parts IV.A, B, and C, above, Defendant shall make the following

                                       Consent Decree, Page 12 of28




                                                                                                           Exhibit B
                                                                                                           Page 80
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.643
                                                           Page 13 of 28Page
                                                                         PageID
                                                                             81 77
                                                                                of 139




     disclosure(s), clearly and prominently, as applicable:

                    l.      When collecting on debt where the debt is not past the date for

                    obsolescence provided for in Section 605(a) of the Fair Credit Reporting Act, 15

                    u.s.c. § 1681c:
                            •       The law limits how long you can be sued on a debt. Because of the

                                    age of your debt, we will not sue you for it. If you do not pay the

                                    debt, we [Asset Acceptance, LLC], may [continue to] report it to

                                    the credit reporting agencies [as unpaid].

                    2.      When collecting on debt where the debt is passed the date for

                    obsolescence provided for in Section 605(a) of the Fair Credit Reporting Act, 15

                    U.S.C. § 1681c:

                            •       The law limits how long you can be sued on a debt. Because of the

                                    age of your debt, we will not sue you for it, and we will not report

                                    it to any credit reporting agency.

            E.      Defendant shall not make any representation or statement, or take any other action

     that interferes with, detracts from, contradicts, or otherwise undermines the disclosures required

     in Part IV.D, above.

            F.       Defendant shalJ be deemed to have complied with the disclosure requirements of

     Part IV A, B, and C if Defendant makes a disclosure to consumers in a specific state, county, or

     city that 1) is required by the laws or regulations of that jurisdiction, 2) complies with those laws

     or regulations, and 3) is substantially similar to the disclosure(s) required in Part IV.D, above.

                                       Consent Decree, Page 13 of 28




                                                                                                             Exhibit B
                                                                                                             Page 81
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.644
                                                           Page 14 of 28Page
                                                                         PageID
                                                                             82 78
                                                                                of 139




             G.         For any debt where the Defendant has provided the applicable disclosure(s)

     required by Parts IV.A, B, or C to the consumer,

                       1.     Defendant shall not initiate any arbitration or legal action to recover on

                       such debt;

                       2.     In selling, transferring, or assigning such a debt, the Defendant shall not

                       sel1, transfer, or assign with the debt any right to commence any arbitration or

                       legal action to recover on the debt.

                       3.     The Defendant shall include in all contracts to sell, transfer, or assign such

                       debt a provision that contains a clear and prominent notification to the buyer,

                       transferee, or assignee that:

                               a.     Defendant is not selling, transferring, or assigning a11 of its

                                       rights to collect the debt; and

                               b.     Defendant is expressly withholding from the sale, transfer,

                                       or assignment any rights it may have to initiate any

                                       arbitration or legal action to recover on the debt.

                       4.      The Defendant shall provide a copy of this Order to any person to whom

                       Defendant sells, transfers, or assigns any such debt.

             H.        Nothing in this Part shall be construed to supersede or be in lieu of any other

     applicable requirements, including but not limited to Section 809 of the FDCPA, or any state or

     local statutes.

             I.        Defendant shaJl be responsible for the requirements in Section IV forty-five (45)

                                          Consent Decree, Page 14 of 28




                                                                                                               Exhibit B
                                                                                                               Page 82
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.645
                                                           Page 15 of 28Page
                                                                         PageID
                                                                             83 79
                                                                                of 139




     days after entry of this Decree.

     V.     FURNISHING NEGATIVE INFORMATION TO CONSUMER REPORTING

            AGENCIES

            IT IS FURTHER ORDERED that Defendant, and its officers, agents, servants,

     employees, and aH persons or entities in active concert or participation with any of them who

     receive actual notice of this Decree by personal service or otherwise, whether acting directly or

     through any business entity, corporation, subsidiary, division, affiliate, or other device, in

     connection with collecting or attempting to collect debts, are hereby permanently restrained and

     enjoined from failing to provide, to any consumer about whom Defendant reports negative

     information to any consumer reporting agency, a written notice no later than thirty (30) days

     after furnishing such negative information. For purposes of this Part, Defendant shall no longer

     be deemed to have provided written notice if the notice is returned to Defendant as undeliverable.

     VI.    INJUNCTION AGAINST FCRA VIOLATIONS

            IT IS FURTHER ORDERED that Defendant, and its officers, agents, servants,

     employees and all persons or entities in active concert or participation with any of them, who

     receive actual notice of this Decree by personal service or otherwise, whether acting directly or

     through any business entity, corporation, subsidiary, division, affiliate, or other device, are

     hereby permanently restrained and enjoined from taking the following actions:

             A.     Furnishing information relating to any consumer to any consumer reporting

     agency in violation of Section 623(a)(l) of the FCRA, 15 U.S.C. § 168ls-2(a)(l).

             B.     Failing to investigate consumer disputes, as required by Section 623(b) of the

                                                           '
                                        Consent Decree, Page 15 of28




                                                                                                          Exhibit B
                                                                                                          Page 83
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.646
                                                           Page 16 of 28Page
                                                                         PageID
                                                                             84 80
                                                                                of 139




     FCRA, 15 U.S.C. § 1681s-2(b), when consumer reporting agencies refer disputes to it pursuant

     to Section 61l(a)(2), 15 U.S.C. § 168li(a)(2).

            C.      Failing to investigate consumer disputes received directly from consumers, as

     required by the Furnisher Rule, 16 C.F .R. Part 660. •

            D.      Failing to comply in any other respect with the FCRA.

     VII.   INJUNCTION AGAINST FDCPA VIOLATIONS

            IT IS FURTHER ORDERED that Defendant, and each of its officers,.agents, servants,

     employees and all persons or entities in active concert or participation with any of them who

     receive actual notice of this Decree by personal service or otherwise, whether acting directly or

     through any business entity, corporation, subsidiary, division, affiliate, or other device, in

     connection with collecting or attempting to collect debts, are hereby permanently restrained and

     enjoined from taking the following actions:

            A.      Communicating more than once with persons other than the consumer for the

     purpose of obtaining location information about the' consumer without the person's consent or a

     reasonable belief that the earlier response of the person was erroneous or incomplete and that the

     person now has correct or complete location information, in violation of Section 804(3) of the

     FDCPA, 15 U.S.C. § 1692b(3);

            B.      Except as provided in Section 804 of the FDCPA, 15 U.S.C. § 1692b(3), without

     the prior consent of the consumer given directly to the debt collector, or the express permission

     of a court of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment

     judicial remedy, communicating in connection with the collection of any debt with any person

                                        Consent Decree, Page 16 of 28




                                                                                                          Exhibit B
                                                                                                          Page 84
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.647
                                                           Page 17 of 28Page
                                                                         PageID
                                                                             85 81
                                                                                of 139




     other than the consumer, his or her attorney, a consumer reporting agency if otherwise permitted

     by law, the creditor, the attorney of the creditor, or the attorney of the debt collector, in violation

     of Section 805(b) of the FDCPA, 15 U.S.C. § 1692c(b). For the purpose of this Part VII, the

     term "consumer" includes the consumer's spouse, parent (if the consumer is a minor), guardian,

     executor, or administrator;

             C.     Using any false, deceptive, or misleading representation or means in connection

     with the collection of any debt, in violation of Section 807 of the FDCPA, 15 U.S.C. § 1692e,

     including, but not limited to, the following:

                     1.     Using a false representation concerning the character, amount, or legal

                     status of any debt, in violation of Section 807(2)(A) of the FDCPA, 15 U.S.C.

                     § 1692e(2)(A); or

                     2.      Communicating credit information to consumer reporting agencies that

                     Defendant knows, or should know, to be false, in violation of Section 807(8) of

                     the FDCPA, 15 U.S.C. § 1692e(8);

             D.      Continuing to collect on any debt without obtaining and providing to the

     consumer verification of the debt when the consumer has notified Defendant in writing within

     the thirty (30) day period described in Section 809(a) of the FDCPA, 15 U.S.C. §1692g(a), that

     the debt, or any portion thereof, is disputed, as prohibited by Section 809(b) of the FDCPA, 15

     U.S.C. §1692g(b); and

             E.      Failing to comply in any other respect with the FDCPA, as attached and as

     hereafter amended.

                                         Consent Decree, Page 17 of 28




                                                                                                               Exhibit B
                                                                                                               Page 85
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.648
                                                           Page 18 of 28Page
                                                                         PageID
                                                                             86 82
                                                                                of 139




     VIII. NOTICE REQUIREMENTS

            IT IS FURTHER ORDERED that:

            A.      For a period of five (5) years from the date of entry of this Decree, Defendant,

     whether acting directly or through any business entity, corporation, subsidiary, division, affiliate,

     agent, servant, officer, employee, or other device, in connection with acting as a ''debt collector"

     in the collection of a "debt" from a "consumer," as those terms are defined in Section 803(6), (5),

     and (3), respectively, of the FDCPA, 15 U.S.C. § 1692a(6), (5), and (3), shall make the.following

     disclosure clearly and prominently on each written collection communication that is sent to a

     consumer for the purpose of collecting a debt:

                    Federal law prohibits certain methods of debt collection, and
                    requires that we treat you fairly. You can stop us from contacting
                    you by writing a letter to us that tells us to stop the contact or that
                    you refuse to pay the debt. Sending such a letter does not make the
                    debt go away if you owe it. Once we receive your letter, we may
                    not contact you again, except to let you know that there won't be
                    any more contact or that we intend to take a specific action.

                    If you have a complaint about the way we are collecting this debt,
                    please write to us at [current physical address], email us at [current
                    email address], or call us toll-free at [current phone number]
                    between 9:00 A.M. and 5:00 P.M. Eastern Standard Time, Monday
                    - Friday.

                    The Federal Trade Commission enforces the Fair Debt Collection
                    Practices Act (FDCPA). If you have a complaint about the way we
                    are collecting your debt, please contact the FTC online at
                    www.ftc.gov; by phone at 1-877-FTC-HELP; or by mail at 600
                    Pennsylvania Ave., N.W., Washington, D.C. 20580.


     The above disclosure shall be given in the language(s) that appears in such communications sent


                                       Consent Decree, Page 18 of 28




                                                                                                             Exhibit B
                                                                                                             Page 86
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.649
                                                           Page 19 of 28Page
                                                                         PageID
                                                                             87 83
                                                                                of 139




     to consumers. Defendant shall be responsible for the requirements in Part VIII.A forty-five (45)

     days after entry of this Decree.

            B.      Defendant, whether acting directly or through any business entity, corporation,

     subsidiary, division, affiliate, agent, servant, officer, employee, or other device, in connection

     with acting as a "debt collector" in the collection of a "debt" from a "consumer," as those terms

     are defined in Section 803(6), (5), and (3), respectively, of the FDCPA, 15 U.S.C. § 1692a(6),

     (5), and (3), shall provide a copy of the following notice to all officers,.servants, agents, and .

     employees having responsibility with respect to the collection of consumer debts, within

     thirty (30) days of the date of entry of this Decree, and to each officer, servant, agent, and

     employee hired for a period of five (5) years after that date, no later than the time the officer,

     servant, agent, and employee assumes responsibility with respect to the collection of such debts,

     and shall secure from each such person, within thirty (30) days of delivery, a signed and dated

     statement acknowledging receipt of a copy of the notice:

                    Debt collectors must comply with the federal Fair Debt CoUection
                    Practices Act, which limits our activities in trying to collect money
                    from consumers.

                     In particular, Section 804 of the Act says that you may not contact
                     any person other than the consumer for the purpose of acquiring
                     location information about the consumer more than once unless
                   · you have reason to believe that the earlier response of the person
                     was incomplete and that such person now has corrected or
                     complete location information.

                    Also, Section 805 of the Act says that you may not contact a
                    consumer at work if you know or should know it is inconvenient
                    for the consumer, and that you may not communicate with any
                    person other than the consumer in connection with the collection of

                                        Consent Decree, Page 19 of28




                                                                                                           Exhibit B
                                                                                                           Page 87
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.650
                                                           Page 20 of 28Page
                                                                         PageID
                                                                             88 84
                                                                                of 139




                    a debt, for any purpose other than to obtain location infonnation
                    about the consumer.

                    In addition, Section 806 of that Act states that you may not engage
                    in any conduct the natural consequences of which is to harass,
                    oppress or abuse any person in connection with the collection of a
                    debt, including, but not limited to, using language the natural
                    consequence of which is to abuse the hearer or reader.

                   Furthennore, Section 807 of that Act prohibits the use of any false,
                   deceptive or misleading representation or means in connection with
                   the collection of any debt, including, but not limited to,
                   communicating or threatening to communicate to a consumer
                   reporting agency infonnation which is known or which should be
                   known to be false, including the failure to communicate that a
                   disputed debt is disputed.

                    Individual debt collectors may be financially liable for their
                    violations of the Act.

            Provided that for purposes of compliance with Part VIIl.B of this Decree, the signature

     required may be in the fonn of an electronic signature.

     IX.    DISTRIBUTION OF CONSENT DECREE, NOTICE TO FURNISHERS OF
            INFORMATION: OBLIGATIONS OF FURNISHERS UNDER THE FCRA, AND
            THE FDCPA BY DEFENDANT

            IT IS FURTHER ORDERED that:

            For a period of three (3) years from the date of entry of this Decree, Defendant shall

     deliver copies of the Decree, the FDCPA, and the FCRA as directed below:

            A.      Defendant shall provide copies of this Decree, Notice to Furnishers of

     Infonnation: Obligations of Furnishers Under the FCRA, 16 C.F .R. Part 698, Appendix G, and

     the FDCPA to all of its principals, officers, directors, and managers. Defendant must also deliver

     copies of this Decree, Notice to Furnishers of Infonnation: 0 bligations of Furnishers Under the

                                      Consent Decree, Page 20 of 28




                                                                                                          Exhibit B
                                                                                                          Page 88
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.651
                                                           Page 21 of 28Page
                                                                         PageID
                                                                             89 85
                                                                                of 139




     FCRA, 16 C.F.R. Part 698, Appendix G, and the FDCPA to all ofits employees, agents and

     representatives who engage in conduct related to the subject matter of this Decree. For current

     personnel, delivery shall be within five (5) days of service of this Decree upon Defendant. For

     new personnel, delivery shall occur prior to their assuming their responsibilities. For any

     business entity resulting from any change in structure set forth in Subsection A.2 of the Part titled

     "Compliance Reporting,'' delivery shall be at least ten (10) days prior to the change in structure.

            B.      Defendant must secute a signed and dated statement acknowledging .receipt of this

     Decree, Notice to Furnishers oflnformation: Obligations of Furnishers Under the FCRA, 16

     C.F.R. Part 698, Appendix G, and the FDCPA, within thirty (30) days of delivery, from all

     persons receiving copies of such documents, pursuant to this Part.

            Provided that for purposes of compliance with Part. IX.B of this Decree, the signature

     required may be in the form of an electronic signature.

     X.       COMPLIANCE MONITORING

            IT IS FURTHER ORDERED that, for the purpose of monitoring and investigating

     compliance with any provision of this Decree:

            A.      Within thirty (30) days of receipt of written notice from a representative of the

     Commission, Defendant shall submit additional written reports, which are true and accurate and

     sworn to under penalty of perjury; produce documents for inspection and copying; appear for

     deposition; and provide entry during normal business hours to any business location in

     Defendant's possession or direct or indirect control to inspect the business operation;

            B.      In addition, the Commission is authorized to use all other lawful means, including

                                       Consent Decree, Page 21 of 28




                                                                                                             Exhibit B
                                                                                                             Page 89
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.652
                                                           Page 22 of 28Page
                                                                         PageID
                                                                             90 86
                                                                                of 139




     but not limited to:

                     1.       Obtaining discovery from any person, without further leave of court, using

                    the procedures prescribed by Fed. R. Civ. P. 30, 31, 33, 34, 36, 45, and 69; and

                     2.       Having its representatives pose as consumers and suppliers to Defendant,

                     their employees, or any other entity managed or controlled in whole or in part by

                    Defendant, without the necessity of identification or prior notice; and

             C.      Defendant shall permit representatives of the Commission to interview any .

     employer, consultant, independent contractor, representative, agent, or employee who has agreed

     to such an interview, relating in any way to any conduct subject to this Decree. The person

     interviewed may have counsel present.

            Provided, however, that nothing in this Decree shall limit the Commission's lawful use of

     compulsory process, pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1, to

     obtain any documentary material, tangible things, testimony, or information relevant to unfair or

     deceptive acts or practices in or affecting commerce (within the meaning of

     15 U.S.C. § 45(a)(l)).

     XI.     COMPLIANCE REPORTING BY DEFENDANT

             IT IS FURTHER ORDERED that, in order that compliance with the provisions of this

     Decree may be monitored:

             A.      For a period of four (4) years from the date of entry of this Decree, Defendant

     shall notify the Commission of any changes in its structure or the structure of any business entity

     that Defendant directly or indirectly controls, or has an ownership interest in, that may affect

                                        Consent Decree, Page 22 of 28




                                                                                                           Exhibit B
                                                                                                           Page 90
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.653
                                                           Page 23 of 28Page
                                                                         PageID
                                                                             91 87
                                                                                of 139




     compliance obligations arising under this Decree, including but not limited to: incorporation or

     other organization; a dissolution, assignment, sale, merger, or other action; the creation or

     dissolution of a subsidiary, parent, or affiliate that engages in any acts or practices subject to this

     Decree; or a change in the business name or address, at least thirty (30) days prior to such

     change.

               Provided that, with respect to any such change in the business entity about which

     Defendant learns less than thirty (30) days prior to the date such action is to take place, .

     Defendant shall notify the Commission as soon as is practicable after obtaining such knowledge.

             B.       One hundred eighty (180) days after the date of entry of this Decree and annually

     thereafter for a period of four (4) years, Defendant shall provide a written report to the FTC,

     which is true and accurate and sworn to under penalty of perjury, setting forth in detail the

     manner and form in which they have complied and are complying with this Decree. This report

     shall include, but not be limited to:

                      1.      A copy of each acknowledgment of receipt of employee notice obtained

                      pursuant to Part VIILB of this Decree:

                      2.      A copy of each acknowledgment of receipt of this Decree, Notice to

                      Furnishers of Information: Obligations of Furnishers Under the FCRA, 16 C.F .R.

                      Part 698, Appendix G, and FDCPA obtained pursuant to Section DCB of this

                      Decree; and

                      3.      Any other changes required to be reported pursuant to subsection A of this

                      Part.

                                        Consent Decree, Page 23 of28




                                                                                                               Exhibit B
                                                                                                               Page 91
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.654
                                                           Page 24 of 28Page
                                                                         PageID
                                                                             92 88
                                                                                of 139




            C.      Defendant shall notify the Commission of the filing of a bankruptcy petition by

     Defendant within fifteen (15) days of filing.

            D.      For purposes of this Decree, Defendant shall, unless otherwise directed by the

     Commission's authorized representatives, send by overnight courier all reports and notifications

     required by this Decree to the Commission, to the following address:

                                 ASSOCIATE DIRECTOR FOR ENFORCEMENT
                                    BUREAU OF CONSUMER PROTECTION
                                       FEDERAL TRADE COMMISSION
                                     600 PENNSYLVANIA AVENUE, N. W.
                                        WASI-llNGTON, D.C. 20580

                      RE: United States v. Asset Acceptance, L.L. C., Civil Action No.

            Provided that, in lieu of overnight courier, Defendant may send such reports or

     notifications by first-class mail, but only if Defendant contemporaneously sends an electronic

     version of such report or notification to the Commission at: DEBrief@ftc.gov.

            E.      For purposes of the compliance reporting and monitoring required by this Decree,

     the Commission is authorized to communicate directly with Defendant.

     XII.   RECORD KEEPING PROVISIONS

            IT IS FURTHER ORDERED that, for a period of seven (7) years from the date of entry

     of this Decree, Defendant, for any of its businesses for which the primary activity is the

     collection of debts, is hereby restrained and enjoined from failing to create and retain the

     following records:

             A.     Accounting records that reflect the revenues generated in connection with the

     collection of debts, and the disbursement of such revenues;

                                       Consent Decree, Page 24 of 28




                                                                                                        Exhibit B
                                                                                                        Page 92
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.655
                                                           Page 25 of 28Page
                                                                         PageID
                                                                             93 89
                                                                                of 139




            B.      Personnel records accurately reflecting: the name, address, and telephone number

     of each person employed in any capacity by such business, including as an independent

     contractor; that person's job title or position; the date upon which the person commenced work;

     and the date and reason for that person's termination, if applicable;

             C.     Consumer files containing the names, addresses, phone numbers, dollar amounts

     of debt owed, records of collection activity, and amounts collected;

            D.      For every consumer complaint, whether received directly, indirectly, or through a

     third party, records that include:

                     1.     Any complaint and the date received, and the nature of the complaint as

                    reflected in any notes, logs, or memoranda, including a description of the conduct

                    alleged;and

                    2.      The basis of the complaint, including the names of any debt collectors or

                    supervisors complained about; the mlture of any investigation conducted

                    concerning the validity of any complaint; all documents relating to the disposition

                     of the complaint, including records of all contacts with the consumer, Defendant's

                     response to the complaint and the response date, whether the complaint was

                     resolved, the date ofresolution; and any action taken to correct the conduct

                     complained about;

             E.      Copies of all scripts, training materials, form letters and emails, or other materials

     used in connection with communicating to consumers;

             F.      Copies of all advertisements and other marketing materials; and

                                          Consent Decree, Page 25 of 28




                                                                                                              Exhibit B
                                                                                                              Page 93
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.656
                                                           Page 26 of 28Page
                                                                         PageID
                                                                             94 90
                                                                                of 139




            G.      All records and documents necessary to demonstrate full compliance with each

     provision of this Decree, including, but not limited to, copies of acknowledgments ofreceipt of

     notices given to employees, required by Part VIII.B, copies of acknowledgments of receipt of this

     Decree, Notice to Furnishers oflnformation: Obligations of Furnishers Under the FCRA, 16

     C.F.R. Part 698, Appendix G, and the FDCPA, required by Part IX.B, and all reports submitted

     to the FTC pursuant to Part XI.

     xm.    ACKNOWLEDGMENT OF RECEIPT OF CONSENT DECREE

            IT IS FURTHER ORDERED that Defendant, within five (5) business ofreceipt of this

     Decree as entered by the Court, must submit to the Commission a truthful sworn statement

     acknowledging receipt of this Decree.

     XIV. RETENTION OF JURISDICTION

            IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for

     the purposes of construction, modification, and enforcement of this Decree.



            JUDGMENT IS THEREFORE ENTERED in favor of Plaintiff and against Defendant,

     pursuant to all the terms and conditions recited above.




                                       Consent Decree, Page 26 of 28




                                                                                                         Exhibit B
                                                                                                         Page 94
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.657
                                                           Page 27 of 28Page
                                                                         PageID
                                                                             95 91
                                                                                of 139




      FOR PLAINTIFF UNITED STATES OF                  FOR THE UNITED STATES


                                                       c;-:_~ _:$.~Omo,.
      AMERICA:                                        FEDERAL TRADE COMMISSION:

                                                                                    'fl._
      TONY WEST                                                    ~V
                                                      ROBER'f1HROEDER,
      Assistant Attorney General                      Northwest Region
                                                      TRACY S. THORLEIFSON
      MAAME EWUSI-MENSAHFRIMPONG                      JULIE MAYER
      Acting Deputy Assistant Attorney General        Attorneys
                                                      Federal Trade Commission
      MICHAELS. BLUME                                 Northwest Region
      Director                                        915 Second Ave., Suite 2896
                                                      Seattle, WA 98174
      KENNETII L. JOST                                Telephone: 206-220-630
      Deputy Director                                 Fax: 206-220-6366
      Consumer Protection Branch                      tthorleifson@ftc.gov
                                                      jmayer@ftc.gov

               H.
      ADRIENNE E. FOWLER
      Trial Attorneys
      Consumer Protection Branch
      U.S. Department of Justice
      PO Box 386
      Washington, DC 20044-0386
      Telephone: 202-616-0219
      Fax: 202-514-8742
      Sang.H.Lee@usdoj.gov
      Adrienne.E.F owler@usdoj.gov


      Dated:    If   J:l-1




                                     Consent Decree, Page 27 of 28




                                                                                            Exhibit B
                                                                                            Page 95
   Case
Case    8:12-cv-00182-JDW-EAJ
     3:17-cv-02277-L-MDD      Document
                          Document 22-34 Filed
                                           Filed06/06/19
                                                 01/31/12 PageID.658
                                                           Page 28 of 28Page
                                                                         PageID
                                                                             96 92
                                                                                 of 139
                                                                               -,




       FOR THE DEFENDANT:

        -Z2./~
       EDWIN L. HERBERT
      Vice President-General Counsel
      Asset Acceptance, LLC
      28405 Van Dyke
      Warren, MI 48093
      Telephone: 586-446-1782
      eherbert@assetacceptance.com


       COUNSEL FOR DEFENDANT:



      Kelley Drye & Warren LLP
      Washington Harbour, Suite 400, 3050 K Street, NW
      Washington, D.C. 20007
      Telephone: (202) 342-8811
      wmacleod@kelleydrye.com


      Dated: I   /3e1/ 12-




                                       Consent Decree, Page 28 of 28




                                                                                      Exhibit B
                                                                                      Page 96
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.659 Page 97 of 139




                      EXHIBIT C




                                                                              Exhibit C
                                                                              Page 97
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.660 Page 98 of 139




      Repairing A Broken System
      Protecting Consumers in Debt Collection
      Litigation and Arbitration




                                             Federal Trade Commission
                                                             July 2010



                                                                              Exhibit C
                                                                              Page 98
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.661 Page 99 of 139




           Repairing A Broken System:
         Protecting Consumers in Debt Collection
                Litigation and Arbitration




                                  July 2010




                        Federal Trade Commission

                           Jon Leibowitz, Chairman
                              William E. Kovacic
                               J. Thomas Rosch
                                Edith Ramirez
                                   Julie Brill




                                                                              Exhibit C
                                                                              Page 99
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.662 Page 100 of 139
    Repairing A Broken System

    date.97 In addition to the burdens this practice imposes on the court system, it is inconvenient
    and costly to consumers who have appeared in court, and then must re-appear in court when the
    case is rescheduled.98 Some courts have acted to deter this practice. For example, according to
    a judge of the Blair County, Pennsylvania “Credit Card Court,” if the plaintiff does not appear at
    an initial mandatory conciliation conference, the case is dismissed with prejudice.99 Courts also
    may impose sanctions on parties or their counsel to deter this practice, or order that they pay the
    costs of the consumers who have appeared for trial. To the extent that judges conclude that a
    collector has engaged in this practice, they may want to consider taking similar measures.

    IV. Statutes of Limitations
          States usually establish a particular period of time, known as the statute of limitations, to
    set the duration during which an action to compel payment of a debt may be brought. Statutes
    of limitations help ensure that consumers can defend themselves in collection actions and that
    courts will have the evidence they need to resolve these disputes.100 Statutes of limitations also
    provide a bright line for collectors and consumers as to the date after which the collector should
    no longer file an action to collect on a debt.

         In most states, the running of the statute of limitations does not extinguish the consumer’s
    underlying debt.101 But if the collector files a legal action to recover on the debt, the consumer
    can raise the running of the statute of limitations as an affirmative defense.102 The running of the




    97. See sources in supra note 96; Appleseed Report, supra note 23, at 27, 30; Pittman, Tr. V at 187 (describing his
        experience with a debt buyer with no access to documentary media: “If [any consumer] comes to court, [the
        debt buyer is] going to dismiss, because they can’t get the proof.”).
    98. See Donnelly, Tr. I at 146; Weinberg, Tr. I at 158.
    99. Carpenter, Tr. V at 183. See also Mass. Ann. Laws Unif. Small Claims Rules 7(c) (requiring that a judgment
        for the defendant, rather than a dismissal, must be entered if the defendant is present for the scheduled trial, the
        plaintiff does not appear or is not prepared to proceed to trial, and there is no good cause for a continuance).
    100. See United States v. Kubrick, 444 U.S. 111, 117 (1979) (statutes of limitations “protect defendants and the
         courts from having to deal with cases in which the search for truth may be seriously impaired by the loss of
         evidence, whether by death or disappearance of witnesses, fading memories, disappearance of documents, or
         otherwise”).
    101. In Mississippi and Wisconsin the expiration of the statute of limitations legally extinguishes the debt. Miss.
         Code Ann. § 15-1-3 (2009); Wis. Stat. Ann. § 893.05 (2009).
    102. See, e.g., Evans, Tr. V at 89 (Florida); Gargano, Tr. IV at 119 (California); Lipman, Tr. I at 90 (Iowa); Surh,
         Tr. IV at 113 (California). In Mississippi and Wisconsin, however, the expiration of the statute of limitations
         legally extinguishes the debt, thus making a suit on a time-barred debt subject to dismissal for failure to state
         a cause of action. Miss. Code Ann. § 15-1-3 (2009) (see, e.g., Lowery v. Statewide Healthcare Serv., Inc., 585
         So. 2d 778, 780 (Miss. 1991)); Wis. Stat. Ann. § 893.05 (2009) (see, e.g., Klewer v. Cavalry Invs., LLC, 2002
         U.S. Dist. LEXIS 1778, *6, *8 (W.D. Wis. 2002)).


    22


                                                                                                                               Exhibit C
                                                                                                                               Page 100
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.663 Page 101 of 139
                        Protecting Consumers in Debt Collection Litigation and Arbitration

    statute of limitations, however, does not prohibit the collector from using non-litigation means
    (such as collection telephone calls) to try to collect on the debt.103

          Nearly all courts that have examined the propriety of suing or threatening to sue to collect
    on a debt that is older than the applicable statute of limitations (also known as “time-barred
    debt”) have concluded that such practices violate the FDCPA. In Kimber v. Federal Financial
    Corp., the court held it was unfair and unconscionable in violation of Section 808 to sue on time-
    barred debt in light of the strong public policy favoring statutes of limitations and the likelihood
    that the “least sophisticated consumer” would “unwittingly acquiesce” to suit due to lack of
    awareness that the passage of time could be raised as a defense.104 It further held that to threaten
    suit on a time-barred debt was deceptive in violation of Section 807 because it “implicitly
    represented that [the collector] could recover in a lawsuit, when it [could] not properly do
    so.”105 Most other courts addressing this issue have reached the same result.106 Industry groups
    have also adopted policies requiring members to refrain from suing or threatening suit on time-
    barred debts.107 The Commission agrees with the interpretation that the FDCPA bars actual or
    threatened suit to collect on time-barred debts.108




    103. Even in the absence of a legal obligation to repay a debt, people may choose to pay for moral or other reasons.
         See, e.g., John H. Langbein, The Nonprobate Revolution and the Future of the Law of Succession, 97 Harv.
         L. Rev. 1108, 1121 (1983-1984) (“I found the belief widespread among credit industry professionals that
         voluntary payment is motivated largely by moral as opposed to legal considerations”).
    104. Kimber v. Fed. Fin. Corp., 668 F. Supp. 1480, 1487 (M.D. Ala. 1987).
    105. Kimber, 668 F. Supp. at 1489.
    106. Freyermuth v. Credit Bureau Servs., Inc., 248 F.3d 767 (8th Cir. 2001); McCullough v. Johnson, Rodenberg
         & Lauinger, 2009 U.S. Dist. LEXIS 69881 (D. Mont. 2009); Ramirez v. Palisades Collection, L.L.C., 2008
         U.S. Dist. LEXIS 48722 (N.D. Ill. 2008); Larsen v. JBC Legal Group, P.C., 553 F. Supp. 2d 290 (E.D.N.Y.
         2008); Martsolf v. JBC Legal Group, P.C., 2008 U.S. Dist. LEXIS 6876 (M.D. Pa. 2008); Rawson v. Credigy
         Receivables, Inc., 2006 U.S. Dist. LEXIS 6450 (N.D. Ill. 2006); Thinesen v. JBC Legal Group, P.C., 2005
         U.S. Dist. LEXIS 21637 (D. Minn. 2005); Dunaway v. JBC & Assocs., Inc., 2005 U.S. Dist. LEXIS 37885
         (E.D. Mich. 2005); Spencer v. Hendersen-Webb, 81 F. Supp. 2d 582 (D. Md. 1999); Stepney v. Outsourcing
         Solutions, Inc., 1997 U.S. Dist. LEXIS 18264 (N.D. Ill. 1997); Martinez v. Albuquerque Collection Servs.,
         867 F. Supp. 1495 (D. N.M. 1994); Beattie v. D.M. Collections, Inc., 754 F. Supp. 383 (D. Del. 1991); but see
         Simmons v. Miller, 970 F. Supp. 661 (S.D. Ind. 1997) (no FDCPA violation where suit had not been knowingly
         filed beyond statute of limitations); Lindbergh v. Transworld Sys., Inc., 846 F. Supp. 175 (D. Conn. 1994) (no
         FDCPA violation where suit was not knowingly filed beyond statute of limitations).
    107. See, e.g., ACA Comment at 12 (collectors that “threaten or pursue litigation of an out of statute account do so
         in violation of the law and ACA’s Code of Ethics”).
    108. Likewise, the Commission believes that threatening or commencement of arbitration proceedings to collect on
         time-barred debts may violate Sections 807 and 808 of the FDCPA, 15 U.S.C. §§ 1692e, 1692f. See Kimber,
         668 F. Supp. at 1489.


                                                                                                                      23


                                                                                                                           Exhibit C
                                                                                                                           Page 101
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.664 Page 102 of 139
    Repairing A Broken System


          A. Statute of Limitations Period
          Most statutes of limitations on consumer debt begin to run from the date that the
    consumer defaulted on the debt.109 The period of time for the statute of limitations varies by
    state. In addition, for each state, the period of time may vary with the particular kind of debt
    and circumstances under which it arose (e.g., whether the debt arose under a written or oral
    contract).110

         Roundtable participants said that it is sometimes difficult to determine which among several
    potential statutes of limitations is applicable to a particular debt.111 In Illinois, for example,
    recent case law clarified that the appropriate statute of limitations for an action to collect on
    credit card debt depends on whether the suit is based on a written contract.112 If the collector
    produces a written contract, a ten-year statute of limitations applies. If the collector cannot do
    so, a five-year statute of limitations applies.

         Uncertainty as to the applicable statute of limitations could harm both consumers and
    collectors. For instance, if consumers are not certain as to how long collectors have to sue them,
    they may make partial payments on time-barred debt, thereby unintentionally reviving the statute
    of limitations. In addition, if collectors are uncertain as to the applicable statute of limitations,
    they may inadvertently file actions to recover on time-barred debt.113



    109. See, e.g., Nat’l Consumer Law Ctr., Collection Actions §§ 3.7.6, 3.7.7 (1st ed. 2008) (hereinafter NCLC
         Collection Actions).
    110. See, e.g., Portfolio Acquisitions, LLC v. Feltman, 391 Ill. App. 3d 642, 652 (Ill. App. Ct. 1st Dist. 2009)
         (holding that, under Illinois law, a credit card contract was oral rather than written and subject to the 5-year
         statute of limitations for oral contracts rather than the 10-year statute of limitations for written contracts
         where parol evidence would be required to show all essential terms and conditions of the contract). See also
         Donnelly, Tr. I at 125 (ambiguity of complaint as to whether it refers to an account-stated or an oral contract,
         which have different applicable statutes of limitations); Markoff, Tr. I at 98; Lipman, Tr. I at 106-107, 123.
    111. See, e.g., NARCA Comment at 7 (“several different statute of limitations may apply to a debt claim”)
         (emphasis added); Coleman, Tr. IV at 95; Debski, Tr. V at 121; Donnelly, Tr. I at 125; Edelman, Tr. I at 82;
         Evans, Tr. V at 101, 121; Flitter, Tr. V at 98; Kinkley, Tr. IV at 85; Lipman, Tr. I at 106; Naves, Tr. IV at
         127, 145-46; Newburger, Tr. IV at 92; Sinsley, Tr. I at 84. See also Florida Consumer Turns Tables on Debt
         Collector – Sued for $800.00 Dollars, Consumer Collects $120,000.00 Dollars From Debt Collector, Yahoo!
         News, Mar. 1, 2010, available at http://www.prweb.com/releases/2010/03/prweb3657014.htm (describing
         consumer’s defense of state collection action and subsequent pursuit of federal FDCPA action against collector
         for suit on time-barred debt, where collector filed based on the wrong state’s statute of limitations and where
         contract was held to be oral rather than written).
    112. See Portfolio Acquisitions, 391 Ill. App. 3d at 652.
    113. See, e.g., Asset Comment at 3 (some cases involving allegations of suit on time-barred debt involve “intricate
         legal issues” such as choice of law provisions and distinguishing between written and oral contracts); NARCA
         Comment at 6-7 (actions should be governed by the statute of limitations of the forum state, not the state where
         the credit agreement originated).


    24


                                                                                                                            Exhibit C
                                                                                                                            Page 102
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.665 Page 103 of 139
                         Protecting Consumers in Debt Collection Litigation and Arbitration

          Roundtable participants discussed whether a single, uniform statute of limitations for
    consumer debt cases would reduce such uncertainty where it exists. Many participants favored
    this concept in theory, although consumer advocates and collector representatives recognized
    that they likely would differ widely as to how long such a statutory period should be,114 and
    they expressed serious reservations about Congress establishing a national standard.115 Most
    participants preferred that states continue to perform their traditional role in setting statutes of
    limitations for debt collection actions,116 though many expressed that making state statutes more
    uniform would be beneficial for both collectors and consumers.117

         To the extent that states conclude there is uncertainty as to the applicable statute of
    limitations for a debt or how to apply it, the Commission recommends that they consider
    modifying their laws to reduce the uncertainty. If state statutes of limitations for consumer debts
    are clear, simple, and uniform, consumers and collectors stand to benefit.

          B. Collecting on Time-Barred Debt
          Roundtable participants discussed the collection of time-barred debt. As noted above, state
    law generally does not prohibit collectors from using methods other than threatening to file or
    filing an action in court118 to collect on time-barred debt. The two major issues participants
    discussed were whether the FDCPA should be amended to prohibit the collection of such debt
    and whether the law should permit payments on such debt to “revive” the unpaid amount of the
    debt.




    114. See, e.g., Kinkley, Tr. IV at 141-42; Moore, Tr. IV at 146-47; Naves, Tr. IV at 127, 145-46; Newburger, Tr.
         IV at 148. See also ACA Comment at 15 (promoting a uniform statute of limitations of 10 years across all
         jurisdictions); Cada Comment at 1 (11/22/09) (suggesting all states should adopt a statute of limitations of 4
         years); Staulcup Comment at 1 (favoring a uniform statute of limitations of 7 years).
    115. Proposed Levin Amendment SA 1097 to the Credit Card Act of 2009 would have amended the Truth in
         Lending Act to provide for rulemaking to establish a uniform statute of limitations for collecting debt on credit
         card accounts after the accounts had been closed by the creditor or the cardholder, but this amendment was not
         included in the Credit CARD Act of 2009. CQ Congressional Record Service, Congressional Record, Senate,
         Page S5445, May 13, 2009.
    116. See Abrams, Tr. V at 121; Coffey, Tr. V at 121; Debski, Tr. V at 121; Faulkner, Tr. V at 121-22; Flitter, Tr. V at
         122; Gagnon, Tr. V at 122; Groves, Tr. V at 122; McNulty, Tr. V at 123; Needleman, Tr. V at 123; Redmond,
         Tr. V at 123; Rosmarin, Tr. V at 123. See also Evans, Tr. V at 121; Lebedeff, Tr. V at 123; Zezulinski, Tr. V at
         123.
    117. See, e.g., Kinkley, Tr. IV at 141-43; Naves, Tr. IV at 127, 145-46; Newburger, Tr. IV at 148.
    118. Recent statutory reform in North Carolina provides that it is an unfair practice for a debt buyer collector to
         “[bring] suit or [initiate] an arbitration proceeding against the debtor or otherwise [attempt] to collect on a debt
         when the [collector] knows, or reasonably should know, that such collection is barred by the applicable statute
         of limitations.” N.C. Gen. Stat. § 58-70-115(4) (emphasis added).


                                                                                                                          25


                                                                                                                                Exhibit C
                                                                                                                                Page 103
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.666 Page 104 of 139
    Repairing A Broken System

          Participants differed in their views about whether the FDCPA should be amended to bar
    the collection of time-barred debt. Most collector participants favored continuing to allow
    the collection of time-barred debt, provided that collectors neither sue nor threaten to sue
    the consumers from whom they are trying to collect.119 Many consumer advocates asserted
    that the FDCPA should prohibit such collection attempts, or, in the alternative, that collectors
    should explicitly be required to disclose to consumers that they cannot be sued to collect on the
    debt.120 Collector representatives countered that making such a disclosure would require that the
    collector interpret state law as to the applicable statute of limitations, which state officials could
    construe as the unauthorized practice of law.121

          The Commission takes no position on whether the FDCPA should be amended to preclude
    collectors from collecting debt that they know or should know is time-barred. Nevertheless,
    because most consumers do not know or understand their legal rights with respect to the
    collection of time-barred debt, the Commission believes that in many circumstances such a
    collection attempt may create a misleading impression that the collector can sue the consumer
    in court to collect the debt, in violation of Section 5 of the FTC Act and Section 807 of the
    FDCPA.122 To avoid creating this misleading impression, collectors would need to disclose
    clearly and prominently to consumers before seeking payment on such time-barred debt that,




    119. See, e.g., Debski, Tr. V at 88; Sinsley, Tr. I at 86; but see also Groves, Tr. V at 85 (“it’s clear that collecting on
         out-of-stat[ute] consumer debt is a bad idea”).
    120. See, e.g., AARP Comment at 2 (favors requiring an affirmative disclosure about the statute of limitations when
         collecting time-barred debts); Barry, Tr. I at 120 (FDCPA should be amended to require disclosure to consumer
         that the statute has expired); Edelman, Tr. I at 83 (stated he has seen debt buyers “badger somebody into
         making a small payment” the only purpose of which is to re-trigger the statute of limitations), 94 (stated debt
         buyers frequently send collection letters on time-barred debts implying that there is still “a binding, legally
         enforceable obligation”); Edelman Comment at 20 (collecting time-barred debts should be declared an unfair
         or deceptive practice unless there is a reasonable basis to believe the debts are not time-barred); Flory, Tr. IV
         at 139 (consumers are told to send a little bit of money to “show good faith” even where they do not owe the
         medical bill or their insurance company should be paying it); Kinkley, Tr. IV at 138-39 (“And there are a lot
         of debt collectors who sort of trick somebody and say: Just send me five bucks” without disclosing that such
         payment would make “a debt that’s uncollectible judicially now collectable”); NCLC Comment at 5 (collectors
         should be required to clarify that consumers cannot be sued for non-payment of a time-barred debt); NEDAP
         comment at 5 (FDCPA language should be amended to explicitly prohibit debt collectors from filing suits
         on time-barred debts); Nepveu, Tr. I at 91 (consumers do not know that it matters how long ago something
         happened); Weinberg, Tr. I at 96 (has seen debt buyers scare senior citizens into authorizing small payments
         on aged debts that they really don’t recognize in order to re-trigger the statute of limitations); but see also
         Donnelly, Tr. I at 121 (consumers wouldn’t understand such disclosures).
    121. See, e.g., Andersen, Tr. I at 116; Sargis, Tr. IV at 135; Sinsley, Tr. I at 117-18. See also ACA Comment at 14
         (consumer disclosure might lead consumers mistakenly to believe that the debt is no longer valid).
    122. FTC Act § 5(a), 15 U.S.C. § 45(a); FDCPA § 807, 15 U.S.C. § 1692e. In addition, the failure to disclose this
         information may violate state laws prohibiting unfair and deceptive acts and practices.


    26


                                                                                                                                  Exhibit C
                                                                                                                                  Page 104
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.667 Page 105 of 139
                         Protecting Consumers in Debt Collection Litigation and Arbitration

    because of the passage of time, they can no longer sue in court to collect the debt or otherwise
    compel payment.123

          The second issue related to collecting on time-barred debt roundtable participants addressed
    was the “reviving” of such debt. In many states, making a payment on a debt after it has gone
    into default triggers the start of a new statute of limitations period for the entire debt, even if the
    original statute of limitations period has already expired.124 For example, if such a state has a
    three-year statute of limitations for credit card debt and it has been five years since a consumer
    paid on his $3,000 credit card debt, the collector could not lawfully sue him to collect on the
    debt. But if he decides to pay the collector $10, the payment would start a three-year period
    during which the collector could sue for the remaining $2,990.125 Debt collectors generally do
    not disclose to consumers that making any payment on a time-barred debt revives the collector’s
    ability to sue to collect on the entire debt.126

         Roundtable participants differed in their views about whether a payment should revive
    the statute of limitations on a time-barred debt. Some opined that state law should continue to
    allow the revival upon payment of time-barred debts.127 Other participants contended that state
    law should be amended so that a payment on a time-barred debt does not revive the statute of
    limitations.128 Still others asserted that state law should be changed to require that the collectors




    123. In some circumstances, collecting on time-barred debt could be an unfair act or practice under Section 5 of
         the FTC Act or state laws prohibiting unfair acts or practices. For collecting on time-barred debt to be unfair
         under Section 5 of the FTC Act, the Commission would have to demonstrate that “the act or practice causes or
         is likely to cause substantial injury to consumers which is not reasonably avoidable by consumers themselves
         and not outweighed by countervailing benefits to consumers or to competition.” FTC Act § 5(n); 15 U.S.C. §
         45(n). Determining whether an act or practice is unfair is a fact-specific inquiry.
    124. See, e.g., NCLC Collection Actions, supra note 109, at § 3.7.7.3.1.
    125. For sake of simplicity, we have not included in this amount additional interest or fees that the credit contract
         may impose.
    126. Most consumers do not understand that a payment will revive the statute of limitations. Some roundtable
         participants suggested that many consumers do not even understand the basic concept that a statute of
         limitations prevents collectors from suing to collect on debts after the passage of a period of time. See,
         e.g., Nepveu, Tr. I at 91; but see also Lerch, Tr. I at 100 (consumers do know about the concept that when
         something happened too long ago, suit is barred).
    127. See, e.g., Debski, Tr. V at 118-19 (no need for disclosure or affirmation when consumer continues to pay on an
         out-of-statute debt).
    128. See, e.g., Rosmarin, Tr. V at 96.


                                                                                                                            27


                                                                                                                                 Exhibit C
                                                                                                                                 Page 105
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.668 Page 106 of 139
    Repairing A Broken System

    disclose to consumers the effect of paying on a time-barred debt, or to require consumers to
    make a knowing affirmation that they waive their rights to be immune from suit.129

          The Commission recommends that states in which a partial payment revives the statute of
    limitations consider modifying their laws so that a payment on a time-barred debt does not revive
    the debt unless the consumer is aware of and acknowledges its revival. Otherwise, consumers
    do not expect that a partial payment toward a time-barred debt will have the serious, adverse
    consequence of starting a new statute of limitations during which the collector can sue to collect
    the entire debt. Limiting consumers’ responsibility to the amount of the partial payment on a
    time-barred debt would conform the law to reasonable consumer expectations.

         In states where laws continue to provide that a partial payment on a time-barred debt
    revives it, the Commission believes that in many circumstances a collector’s attempt to collect
    a debt that it knows or should know is time-barred may create a misleading impression as to the
    consequences of making such a payment, in violation of Section 5 of the FTC Act and Section
    807 of the FDCPA.130 To avoid creating a misleading impression, collectors would need to
    disclose clearly and prominently to consumers prior to requesting or accepting such payments
    that (1) the collector cannot sue to collect the debt and (2) providing a partial payment would
    revive the collector’s ability to sue to collect the balance.




    129. See, e.g., AARP Comment at 2 (creditors should be required to disclose affirmatively that debt is time-barred
         and that making partial payment will revive the obligation); Evans, Tr. V at 119-20 (favors a disclosure
         requirement for consumers paying on time-barred debts because “we have to make sure [consumers]
         understand what they’re doing and they’re doing it with knowledge”); Faulkner, Tr. V at 81-82 (“it should
         be an unfair practice to buy or sell out-of-statute debts” and, without a disclosure, consumers are misled to
         believe they are under threat of suit on time-barred debts); Lebedeff, Tr. V at 84-85 (familiar with collection
         practice of asking for a token payment to prolong statute or revive an out-of-statute debt obligation); Rosmarin,
         Tr. V at 118 (disfavors reviving a time-barred debt through subsequent payment except when consumers
         write affirmative statements evincing understanding of their lack of legal obligation to pay and affirming
         that they still want to pay); but see also ACA Comment at 14 (notification that a debt is time-barred might
         confuse consumers); Midland Credit Management (Midland) Comment at 3 (providing consumers with more
         information regarding an account’s legal status would only confuse consumers and should not be attempted).
    130. FTC Act § 5(a), 15 U.S.C. § 45(a); FDCPA § 807, 15 U.S.C. § 1692e.


    28


                                                                                                                             Exhibit C
                                                                                                                             Page 106
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.669 Page 107 of 139
                         Protecting Consumers in Debt Collection Litigation and Arbitration


          C. Suits on Time-Barred Debts
         Many consumer advocates and some judges expressed the view that some collectors
    regularly sue consumers on time-barred debts.131 Some consumer advocates suggested that debt
    buyers are more likely than original creditors to threaten or bring suits on time-barred debts.132
    One New York legal services provider analyzed a sample of all the debt collection cases in its
    office over an eighteen-month period and found that over fifty percent of the cases for which
    sufficient information was available were filed after the statute of limitations period had expired.
    In addition, in thirteen percent of all cases, the debt’s time-barred status was apparent from the
    face of the complaint.133 On the other hand, many collector representatives maintained that it
    would be against a collector’s interest to sue on a time-barred debt, and that such suits are rarely
    if ever filed.134

         A significant consumer protection problem related to suits on time-barred debt appears to
    arise from the combination of collectors filing them and consumers not defending them. Because
    an expired statute of limitations is an affirmative defense in most states, collectors have no
    obligation to allege in the complaint that the debt is not time-barred, and many collectors do not




    131. See, e.g., Abrams, Tr. V at 96-97; Coffey, Tr. V at 95; DC 37 Comment at 4; Edelman, Tr. I at 82-84; Edelman
         Comment at 18; Evans, Tr. V at 89; Faulkner, Tr. V at 108; Lipman, Tr. I at 89; McNulty, Tr. V at 95; NEDAP
         Comment at 4; Rosmarin, Tr. V at 83; but see also Phillips, Tr. I at 86-87 (“we don’t know what the instance
         is of filing suits beyond the statute of limitations because we don’t have the data” and the majority of debt
         collection complaints are silent as to the relevant information); Weinberg, Tr. I at 100 (“so many of the debt
         buyers have no . . . reliable information as to the date of last payment or date of default . . . . I think a lot
         of lawsuits are filed where the lawyer has made no effort to determine whether it’s beyond the statute of
         limitations because [the lawyer has] no information.”). Note that case law has established that it is generally
         a violation of the FDCPA for a collector to sue or threaten to sue on a time-barred debt. See, e.g., Kimber v.
         Fed. Fin. Corp., 668 F. Supp. 1480, 1487 (M.D. Ala. 1987); Ramirez v. Palisades Collection LLC, 2008 U.S.
         Dist. LEXIS 48722, *13 (N.D. Ill. June 23, 2008); McCorriston v. L.W.T., Inc., 536 F. Supp. 2d 1268, 1271 n.2
         (M.D. Fla. 2008).
    132. See, e.g., Edelman, Tr. I at 82 (“I think it’s very common among the debt buyers”); Faulkner, Tr. V at 81-82
         (“There are people in the debt-buying industry [who] make it a practice to buy primarily . . . out-of-statute
         debt.”); Kinkley, Tr. IV at 84 (speaking about collection rather than litigation).
    133. Letter to FTC from Robert A. Martin of DC 37 Municipal Employees Legal Services, Feb. 11, 2010 (on file
         with FTC), at 1-2, supplementing the information described in DC 37 Comment.
    134. See, e.g., ACA Comment at 12; Andersen, Tr. I at 115; Asset Comment at 3-4; Coleman, Tr. IV at 96; Debski,
         Tr. V at 88-89; Midland Comment at 2; Gagnon, Tr. V at 94; Lerch, Tr. I at 100; Markoff, Tr. I at 98-9; NARCA
         Comment at 7; Needleman, Tr. V at 82-83; Newburger, Tr. IV at 111; Redmond, Tr. V at 124-25; Sinsley, Tr. I
         at 84; see also Groves, Tr. V at 85-87 (collecting as well as filing suit on time-barred debt is a “bad idea”).


                                                                                                                         29


                                                                                                                              Exhibit C
                                                                                                                              Page 107
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.670 Page 108 of 139
    Repairing A Broken System

    include this information.135 If consumers do not defend, there is no one to raise the defense that
    the debt is time-barred. Indeed, some judges who participated in the roundtables stated that,
    even if a debt collection action appears to be time-barred, it would be improper for courts to
    consider affirmative defenses that no party had raised.136 As a result, some courts appear to be
    granting default judgments on time-barred debt.

          The Commission recommends that states change their laws to require collectors to prove
    that the debts they are collecting are not time-barred, rather than imposing on consumers the
    burden of raising the running of the statute of limitations as an affirmative defense. As discussed
    above, states also should revise their laws to require that collectors set forth in their complaints
    the date of default and the applicable statute of limitations.137 These changes would highlight the
    statute of limitations issue in debt collection litigation for consumers and make it appropriate for
    courts to consider the issue before granting default judgments to collectors.

         Federal action also could assist in decreasing the extent to which default judgments are
    entered in actions based on time-barred debts. The Commission recommends that Congress
    amend Section 809(a) of the FDCPA to require that collectors include the date of default in
    the validation notices they provide to consumers at the outset of the collection process.138 If
    collectors are required to have this information when collection begins, then it should be readily
    available at the time an action is filed. Further, because increased enforcement actions against


    135. Few complaints currently state the date of default or the length of the applicable statute of limitations. See,
         e.g., Abrams, Tr. V at 97; Donnelly, Tr. I at 89, 107; Evans, Tr. V at 90-91; Hillebrand, Tr. IV at 112-13;
         Kinkley, Tr. IV at 85; Lipman, Tr. I at 89-90; Moiseev, Tr. I at 113-14; Phillips, Tr. I at 87; Rosmarin, Tr. V at
         96; Surh, Tr. IV at 113-14. In some states, however, collectors are required to include this information in their
         complaints. See, e.g., N.Y. City Civ. Ct. Chief Clerk’s Memorandum 186 (May 13, 2009); Fisher, Tr. V at
         195; Lebedeff, Tr. V at 93. In addition, some creditor attorneys have adopted as a best practice the inclusion of
         such information in their complaints. See, e.g., Buckles, Tr. I at 133 (routinely provides date of last payment in
         complaint); but see Debski, Tr. V at 115.
    136. See, e.g., Abrams, Tr. V at 97 (often saw cases suing on out-of-statute debt but “I felt my hands were tied”);
         Evans, Tr. V at 90; Lipman, Tr. I at 90.
    137. Similarly, the Commission believes that arbitration forums should require that collectors initiating arbitration
         proceedings state the date of default and applicable statute of limitations, and that arbitrators should determine
         whether the claim is time-barred.
    138. Pursuant to Section 809(a) of the FDCPA, 15 U.S.C. § 1692g(a), a collector must send, within five days after
         the initial communication with the consumer in connection with the collection of a debt, a written “validation
         notice” containing: (1) the amount of the debt; (2) the name of the creditor to whom the debt is owed; (3) a
         statement that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
         debt, or any portion thereof, the debt will be assumed to be valid by the debt collector; (4) a statement that if
         the consumer notifies the debt collector in writing within the thirty-day period that the debt, or any portion
         thereof, is disputed, the debt collector will obtain verification of the debt or a copy of a judgment against the
         consumer and a copy of such verification or judgment will be mailed to the consumer by the debt collector; and
         (5) a statement that, upon the consumer’s written request within the thirty-day period, the debt collector will
         provide the consumer with the name and address of the original creditor, if different from the current creditor.


    30


                                                                                                                              Exhibit C
                                                                                                                              Page 108
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.671 Page 109 of 139
                         Protecting Consumers in Debt Collection Litigation and Arbitration

    collectors who violate the FDCPA by threatening to file or filing time-barred lawsuits would
    deter such practices, the Commission intends to focus more of its enforcement efforts on those
    who engage in such conduct.139

    V. Garnishment of Exempt Funds in Bank Accounts
         Many roundtable participants identified the freezing and garnishment of exempt funds
    in bank accounts as a critical issue for consumers. If a collector obtains a judgment against a
    consumer, then the collector may seek to recover on that judgment by attempting to garnish the
    consumer’s bank account. Although each state has its own garnishment rules, a collector usually
    must apply to a state court for a garnishment order. A collector typically must give notice of its
    application to the consumer,140 and the collector generally provides a copy of the application to
    the bank. Upon receiving this notice, the bank typically “freezes” the funds in the consumer’s
    account pending resolution of the application. If the state court issues a garnishment order, then
    the collector serves a copy of the order on the bank and the bank pays the collector from the
    funds in the account.

         Federal and state law declare that certain funds in the bank accounts of consumers are
    exempt from garnishment.141 Federal law generally exempts Social Security, Supplemental
    Security Income (SSI), veterans’ benefits, and numerous other federal benefits from
    garnishment.142 Many state laws exempt similar state benefits from garnishment. The
    fundamental objective of these laws is to ensure that the garnishment of these funds by judgment
    creditors does not create undue hardship for benefit recipients, many of whom are indigent.143

        Notwithstanding such laws, banks frequently freeze accounts that contain exempt funds
    pending resolution of the collector’s application for a garnishment order.144 Such freezes create


    139. For threatening to file time-barred suits, see United States v. Whitewing Fin. Group, No. H-06-2102 (S.D. Tex.
         June 22, 2006); FTC v. Capital Acquisitions & Mgmt. Corp., No. 04C7781 (N.D. Ill. Dec. 2, 2004).
    140. Consumers typically do not receive such notices until after their accounts have been frozen by the bank.
         This ensures that consumers do not withdraw all funds from their accounts in anticipation of a freeze or
         garnishment.
    141. There are limited exceptions pursuant to which exempt funds may be garnished. For example, exempt
         funds are sometimes reachable to pay federal income taxes, child support or alimony. See generally NCLC
         Collection Actions, supra note 109, at § 12.5.10.
    142. See, e.g., 42 U.S.C. §§ 407, 1383 (Social Security and SSI benefits); 38 U.S.C. § 5301 (veterans’ benefits). See
         generally NCLC Collection Actions, supra note 109, at Appendix C.
    143. Hillebrand, Tr. IV at 238 (“you know, you don’t want to leave a person penniless when there’s food to be
         bought and kids to be sent to school and rent to be paid”); Kinkley, Tr. IV at 226 (exempt funds are intended to
         be spent on rent, food, and subsistence).
    144. See, e.g., Hillebrand, Tr. IV at 210-11; Markoff, Tr. I at 175; Moore, Tr. IV at 217-18; Nepveu, Tr. I at 176-77;
         Newburger, Tr. IV at 227; Tyler, Tr. V at 213-14; Weinberg, Tr. I at 178-79; Wilner, Tr. V at 213.


                                                                                                                        31


                                                                                                                             Exhibit C
                                                                                                                             Page 109
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.672 Page 110 of 139




                        EXHIBITD




                                                                              Exhibit D
                                                                              Page 110
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.673 Page 111 of 139



                                                                     July 28, 2016

                     SMALL BUSINESS REVIEW PANEL FOR
                DEBT COLLECTOR AND DEBT BUYER RULEMAKING

                  OUTLINE OF PROPOSALS UNDER CONSIDERATION
                        AND ALTERNATIVES CONSIDERED

    I.	   Introduction ................................................................................................................................ 1	  

          A.	   Background ........................................................................................................................... 1	  

          B.	   Scope of proposals under consideration.............................................................................. 4	  

    II.	   The SBREFA Process ................................................................................................................. 5	  

    III.	  Information Integrity and Related Concerns ............................................................................ 5	  

          A.	   Proposals under consideration to prohibit unsubstantiated claims of indebtedness ........ 6	  

          B.	   Proposal under consideration to require review and transfer of certain information ...... 13	  

          C.	   Validation notice and statement of rights .......................................................................... 15	  

    IV.	  Other Consumer Understanding Initiatives .............................................................................18	  

          A.	   Litigation disclosure ............................................................................................................18	  

          B.	   Time-barred debt and obsolete debt .................................................................................. 19	  

    V.	   Collector Communication Practices ........................................................................................ 22	  

          A.	   Proposals under consideration regarding contact frequency and the leaving of
                 messages ............................................................................................................................. 23	  

          B.	   General time, place, manner restrictions .......................................................................... 28	  

          C.	   Issues concerning decedent debt ....................................................................................... 32	  

          D.	   Consumer consent .............................................................................................................. 34	  

    VI.	  Additional Proposals ................................................................................................................ 35	  

          A.	   Prohibition on transferring debt to certain entities or in certain circumstances ............. 35	  

          B.	   Recordkeeping.................................................................................................................... 35	  

    VII.	     Potential Impacts on Small Entities .................................................................................. 36	  

          A.	   Entities subject to the proposals under consideration ...................................................... 36	  


                                                                                i



                                                                                                                                                                 Exhibit D
                                                                                                                                                                 Page 111
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.674 Page 112 of 139



         B.	   Bureau review of debt collection processes and costs ....................................................... 37	  

         C.	   Activities of debt collectors and impact of recent regulatory changes .............................. 38	  

         D.	   Impacts on debt collectors of the proposals under consideration .................................... 47	  

    VIII.	   Cost of Credit to Small Entities ........................................................................................... 71	  

    Appendices




                                                                         ii



                                                                                                                                                    Exhibit D
                                                                                                                                                    Page 112
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.675 Page 113 of 139



    I.     Introduction

           A. Background

    Debt collection is a critical part of the consumer credit market infrastructure. Collection of
    consumer debts reduces the costs that creditors incur through their lending activities.
    Collection efforts directly recover some amounts owed to debt owners and may indirectly
    support responsible borrowing by underscoring consumers’ obligations to repay their debts and
    providing them with an incentive to do so. The reductions in creditors’ costs, in turn, may allow
    creditors to extend more credit at lower prices.

    While debt collection may benefit consumers at large by reducing the price and increasing the
    availability of credit, in the debt collection market, collectors’ incentives generally are to recover
    as much money as they can from each consumer subject to collection efforts by any lawful
    means. Collectors generally are paid based on how much they collect. Consumer choice
    provides little, if any, constraint on the behavior of collectors. Consumers generally choose
    between creditors based on factors such as the creditor’s identity and the credit terms offered,
    not who might collect on the debt for these creditors—or how they might collect—if the
    consumer later defaults on the loan. And when a consumer does default, that consumer has no
    alternative but to deal with whatever collector the debt owner has chosen. With consumers
    unable to “vote with their feet,” collectors have only limited incentive to collect debts in a
    manner that consumers would prefer.

    In 1977, Congress enacted the Fair Debt Collection Practices Act (FDCPA) to “eliminate abusive
    debt collection practices by debt collectors” and “to insure that those debt collectors who refrain
    from using abusive debt collection practices are not competitively disadvantaged.”1 The FDCPA
    imposes a range of restrictions and disclosure requirements on collectors’ conduct. The FDCPA
    generally covers the collection activities of debt collectors collecting on others’ debts and debt
    buyers (collectively “debt collectors” in this Outline unless otherwise specified) but not the
    collection activities of first-party debt collectors (i.e., creditors collecting on debts owed to
    them). Many states also have enacted laws similar to the FDCPA to regulate the conduct of debt
    collectors.2

    Even with these laws in place, debt collection remains a major source of consumer complaints,
    lawsuits, and enforcement actions. Since the Consumer Financial Protection Bureau (Bureau)
    commenced operations in 2011, it has brought more than 25 debt collection cases against first-
    and third-party collectors alleging FDCPA violations or unfair, deceptive, and abusive debt
    collection acts and practices in violation of the Dodd-Frank Act. In these cases, the Bureau has
    ordered over $100 million in civil penalties, over $300 million in restitution to consumers, and
    billions of dollars in debt relief to consumers. During this same five-year period, the Federal
    Trade Commission (FTC) has brought more than 40 debt collection cases alleging FDCPA
    violations or unfair or deceptive acts and practices in violation of the FTC Act, and states have
    brought numerous additional actions against debt collectors for violating state debt collection
    and consumer protection laws. In its supervisory work, the Bureau similarly has identified
    many violations of the FDCPA through its examinations of debt collectors, as well as violations

    1   15 U.S.C. 1692(e).
    2To the extent that some of these state laws are interpreted consistently with the FDCPA, it is possible
    that clarifying the FDCPA’s application would provide greater guidance for collectors regarding some
    state laws as well.




                                                         1



                                                                                                               Exhibit D
                                                                                                               Page 113
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.676 Page 114 of 139



    of the Dodd-Frank Act by first-party debt collectors.

    Notwithstanding these governmental enforcement and supervisory efforts, consumers for many
    years have submitted more complaints to the FTC about debt collectors than any other single
    industry,3 and that trend is continuing at the Bureau.4 Indeed, since the Bureau began accepting
    debt collection complaints in July 2013, the Bureau has received more than 200,000 consumer
    complaints regarding debt collection practices.5 The leading reason for debt collection
    complaints to the Bureau in 2015 was consumers being contacted for debts they report they do
    not owe.6 Consumers also commonly complain that collectors harass them or make false or
    misleading statements, take or threaten to take illegal actions, fail to send required notices, or
    improperly contact or share information with third parties.7

    In addition to submitting complaints, consumers continue to file thousands of private actions
    each year against debt collectors that allegedly have violated the FDCPA. Over the past five
    years alone, consumers have brought more than 50,000 federal actions alleging that debt
    collectors have violated the FDCPA, with nearly 12,000 such lawsuits being filed in 2015.8 While
    these cases may bring redress for those involved, differing court decisions or decisions in
    different jurisdictions have created some splits in the FDCPA’s interpretation. These decisions
    can create uncertainty for consumers and industry alike.

    To protect consumers more effectively, the Bureau has decided to consider issuing debt
    collection regulations that implement the FDCPA and other statutory authorities and that cover
    the activities of debt collectors and debt buyers. Until the creation of the Bureau, no federal
    agency was authorized to issue comprehensive regulations to implement the FDCPA, a statute
    passed in 1977.9 The Dodd-Frank Act also empowered the Bureau to issue regulations

    3Between 2010 and 2012, for example, the FTC received more than 400,000 total complaints about debt
    collection, representing between 24 and 27 percent of all complaints received by the FTC during those
    years. Bureau of Consumer Fin. Prot., Fair Debt Collection Practices Act: CFPB Annual Report 2013, at
    14 (2013), available at http://files.consumerfinance.gov/f/201303_cfpb_March_FDCPA_Report1.pdf;
    Bureau of Consumer Fin. Prot., Fair Debt Collection Practices Act: CFPB Annual Report 2012, at 6
    (2012), available at http://files.consumerfinance.gov/f/201203_cfpb_FDCPA_annual_report.pdf.
    4 During 2015 alone, the Bureau handled over 85,000 debt collection complaints—more than about any
    other consumer financial product or service that the Bureau’s complaint system monitors. Bureau of
    Consumer Fin. Prot., Fair Debt Collection Practices Act: CFPB Annual Report 2016, at 18 (2016)
    (hereinafter 2016 FDCPA Annual Report), available at http://files.consumerfinance.gov/f/201603_cfpb-
    fair-debt-collection-practices-act.pdf. (This number reflects aggregate debt collection complaints for
    2015, regardless of whether the debt collector was subject to the FDCPA.)
    5See 2016 FDCPA Annual Report, at 19; Bureau of Consumer Fin. Prot., Fair Debt Collection Practices
    Act: CFPB Annual Report 2014, at 2 (2014), available at
    http://files.consumerfinance.gov/f/201403_cfpb_fair-debt-collection-practices-act.pdf.
    6 See 2016 FDCPA Annual Report, at 17-19. Of the 85,200 total complaints, the most common debt
    collection complaint is about continued attempts to collect a debt that the consumer reports is not owed
    (this accounts for 40 percent of total complaints). Of the complaints within this category, the vast
    majority of consumers report that the debt is not their debt (63 percent) or that the debt was paid (26
    percent), while the remaining consumers report that the debt resulted from identity theft (six percent) or
    was discharged in bankruptcy (four percent).
    7   Id. at 18-20.
    8   See id. at 15.
    9   15 U.S.C. 1692l(d).




                                                         2



                                                                                                                 Exhibit D
                                                                                                                 Page 114
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.677 Page 115 of 139



    prohibiting covered persons from engaging in unfair, deceptive, and abusive acts and practices
    and requiring disclosures to permit consumers to understand the costs, benefits, and risks
    associated with consumer financial products and services, including debt collection.10 (The
    FDCPA and excerpts of the Dodd-Frank Act are attached as Appendix A.) Covered persons
    under the Dodd-Frank Act include not only debt collectors covered by the FDCPA, but also
    creditors who are collecting or attempting to collect on debts that relate to a consumer financial
    product or service.11

    The Bureau issued an Advanced Notice of Proposed Rulemaking (ANPR) for debt collection in
    November of 2013.12 The ANPR sought information about both first- and third-party collection
    issues including, among other things, the conduct of collectors in interacting with consumers in
    trying to recover on debts through the collection process; the quantity and quality of
    information in the debt collection system; debt collection litigation; and recordkeeping,
    monitoring, and compliance issues. With regard to the FDCPA specifically, the ANPR also
    sought comment about interpreting the nearly forty-year old statute to address contemporary
    debt collection challenges, including questions such as how collectors apply the FDCPA to
    technology such as cell phones, text messages, and email. The FDCPA has not been significantly
    amended to address such challenges, and reliance on case law alone has created uncertainty for
    stakeholders. The Bureau’s rulemaking seeks to decrease such uncertainty.13

    The Bureau received more than 23,500 comments in response to the ANPR. In developing this
    Outline of Proposals Under Consideration and Alternatives Considered (Outline), the Bureau
    has considered those comments, engaged in extensive consultation with both industry and
    consumer stakeholders, and conducted its own research and analysis.

    In particular, the Bureau has been engaged in three major debt collection research projects to
    assist in making decisions in the rulemaking. First, the Bureau has conducted a Survey of
    Consumer Views on Debt that examines the debt collection experiences and preferences of a
    nationally representative sample of consumers with credit records.14 Second, the Bureau has
    conducted and continues to conduct extensive consumer testing of model validation notices and
    other disclosures. Third, the Bureau has conducted an industry survey to obtain a better sense
    of current collector practices and procedures, so that the Bureau will be able to make informed
    decisions about the potential costs associated with various rulemaking policy options.15




    10   Sections 1031(b) and 1032 of the Dodd-Frank Act, 12 U.S.C. 5531(b) and 5532.
    11   See 12 U.S.C. 5481(5), (6), (15)(A)(x).
    12   78 FR 67848 (Nov. 12, 2013).
    13This Outline has been prepared in preparation for a notice of proposed rulemaking, so the Bureau’s
    statements herein regarding proposed interpretations of the FDCPA or Dodd-Frank Act do not represent
    final Bureau interpretations. The Bureau is not, in this Outline, finding that conduct either violates or is
    permissible under the FDCPA or Dodd-Frank Act.
    14A summary of preliminary results is attached at Appendix B; a full report on survey results will be
    published in the future.
    15See Bureau of Consumer Fin. Prot., Study of Third-Party Debt Collection Operations (July 2016)
    (hereinafter Operations Study), available at http://www.consumerfinance.gov/data-research/research-
    reports/study-third-party-debt-collection-operations.




                                                          3



                                                                                                                   Exhibit D
                                                                                                                   Page 115
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.678 Page 116 of 139



    condition of obtaining the product or service for which the company pulled the report, even if
    the consumer would have disputed the debt had he or she learned of it earlier.

    To address this harm, the Bureau is considering a proposal that would prohibit debt collectors
    from furnishing information about a debt to a consumer reporting agency unless the collector
    has communicated directly about the debt to the consumer, which usually would occur by the
    collector sending a validation notice.

    IV. Other Consumer Understanding Initiatives

    In addition to proposals under consideration to provide a revamped FDCPA validation notice
    and Statement of Rights at the outset of the collections process, the Bureau is considering two
    other sets of interventions designed to address issues in the debt collection process that the
    Bureau believes many consumers may not understand. The first such potential intervention is
    to require a brief disclosure regarding the possibility of litigation. The second is to require
    disclosures and impose certain restrictions in connection with older debts that are beyond the
    applicable statute of limitations or generally barred from appearing on credit reports.

           A. Litigation disclosure

                 1.    Why is the Bureau considering a proposal to require a litigation disclosure?

    Debt collectors often seek to recover on consumer debt through litigation. The FTC has
    concluded that “[t]he majority of cases on many state court dockets on a given day often are debt
    collection matters.”30 But few consumers who are sued for allegedly unpaid debts actually
    contest those allegations in court. Indeed, participants in a series of 2009 roundtables convened
    by the FTC estimated that between 60 and 95 percent of consumer debt collection lawsuits
    result in default judgments.31 Some consumers against whom default judgments are entered
    may have had valid defenses had they appeared to defend themselves in court.32

    The Bureau believes that some consumers fail to defend because they lack familiarity with court
    processes, do not understand the consequences of not defending, and do not know where to find
    an attorney they can afford. These consumers would benefit from additional information about
    debt collection litigation.

                 2. Requirement to provide a litigation disclosure

    The proposals under consideration would require debt collectors to provide a brief “litigation
    disclosure” in all written and oral communications in which they represent, expressly or by
    implication, their intent to sue. The disclosure would inform the consumer that the debt
    collector intends to sue; that a court could rule against the consumer if he or she fails to defend a
    lawsuit; and that additional information about debt collection litigation, including contact
    information for others’ legal services programs, is available on the Bureau’s website and through

    30   FTC Collecting Consumer Debts Report, at 55.
    31U.S. Fed. Trade Comm’n, Repairing a Broken System: Protecting Consumers in Debt Collection
    Litigation and Arbitration, at 7 (July 2010), available at
    https://www.ftc.gov/sites/default/files/documents/reports/structure-and-practices-debt-buying-
    industry/debtbuyingreport.pdf.
    32   Id. at iii.




                                                          18



                                                                                                            Exhibit D
                                                                                                            Page 116
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.679 Page 117 of 139



    calling the Bureau’s toll-free telephone number. Under the proposal under consideration, debt
    collectors would provide the disclosure at the same time as—and using the same medium in
    which—they represent that they intend to sue. The Bureau does not anticipate providing model
    language at this time but is interested in receiving feedback from the SERs about the usefulness
    of model language.

         B. Time-barred debt and obsolete debt

            1.   Why is the Bureau considering proposals related to time-barred debt and obsolete
                 debt?

    Time-barred debt, sometimes referred to as “out of statute debt,” is debt as to which the statute
    of limitations has expired. In a few states, collectors are affirmatively prohibited from bringing
    suit on time-barred debt under state law, but the more common rule is that courts will dismiss
    lawsuits filed on such debt if the consumer proves the statute of limitations as an affirmative
    defense. Most statutes of limitation fall in the three-to-six-year range, although in some
    jurisdictions they may extend to fifteen years for certain types of debt.33

    One of the reasons states impose statutes of limitations on lawsuits to recover debt is because of
    a concern that evidence may become less reliable over time, making it more difficult for the
    parties and the courts to resolve the matter. Because the risk of a lawsuit may play a major role
    in how consumers choose to respond to a demand for payment, consumer understanding
    regarding the nature and implications of time-barred debt is important. Concepts related to
    statutes of limitations are challenging for consumers to understand, especially the fact that in
    some jurisdictions consumers may “revive” a debt and reset the statute of limitations by making
    a partial payment or acknowledging the debt in writing.

    A related issue is obsolete debt, which is debt that, because of its age, is generally barred from
    appearing on credit reports under the Fair Credit Reporting Act. This typically occurs
    approximately seven years after the delinquency began. Again, because the risk of negative
    information appearing on a credit report may play a role in how consumers choose to respond to
    a collector’s demand for payment, the Bureau believes that consumer understanding regarding
    the nature and implications of obsolete debt is important.

            2. Proposal under consideration to prohibit suit and threats of suit on time-barred
               debt

    The Bureau is concerned that some debt collectors sue or threaten to sue on time-barred debt.
    The consumer protection risks associated with these practices are plain. Few consumers know
    that a statute of limitations can be used to defend against legal claims—much less whether their
    own debts are time-barred. Debt collectors that sue on time-barred debt may secure judgments
    on claims against which consumers have viable defenses based on the statute of limitations.
    Similarly, debt collectors that threaten suit on time-barred debt take advantage of this lack of
    understanding by representing, expressly or by implication, that they are legally entitled to

    33The statute of limitations applicable to a particular debt generally depends on state law and the type of
    debt. The statutory period usually starts to run from the date of delinquency or the date of last payment.
    See U.S. Fed. Trade Comm’n, The Structure and Practices of the Debt Buying Industry, at 42 (Jan. 2013)
    (hereinafter FTC Debt Buying Industry Report), available at
    https://www.ftc.gov/sites/default/files/documents/reports/structure-and-practices-debt-buying-
    industry/debtbuyingreport.pdf.




                                                        19



                                                                                                                  Exhibit D
                                                                                                                  Page 117
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.680 Page 118 of 139



    enforce the debt in court, thereby inducing consumers to pay debts they would not otherwise
    have paid (including debts they do not actually owe). The proposals under consideration would
    prohibit suit and threats of suit on time-barred debt.

             3. Proposal under consideration to require disclosures, and to waive revival, in
                connection with the collection of time-barred debt and obsolete debt

    Consumer protection concerns exist even when a debt collector attempts to collect time-barred
    debt without suing or threatening suit. Again, this is because few consumers know the statute of
    limitations applicable to any particular debt or whether the limitations period has run.
    Consumers may take away from an attempt to collect a debt the implied claim that the debt is
    enforceable in court if they do not pay—a claim that is false for time-barred debts. Further, a
    consumer who does not know that the statute of limitations has run on a particular debt may
    pay or prioritize a debt, including one the consumer does not owe, over a different obligation.

    These concerns are heightened in jurisdictions with so-called revival statutes. In these
    jurisdictions, the statute of limitations “revives”—that is, it starts anew—when the borrower
    makes a payment or acknowledges the debt in writing. The Bureau believes that most
    consumers are unaware of the potential legal consequences of making a payment or
    acknowledging a debt in writing. Indeed, many consumers may find it counterintuitive that
    making a payment—which they believe ought to have positive consequences for them—may
    actually have negative consequences.

    The proposals under consideration would require disclosures whenever a debt collector seeks
    payment on time-barred debt and limit the collection of debts that can be revived. The purpose
    is to help ensure that consumers are neither deceived nor treated unfairly in connection with the
    collection of time-barred debt.

    •    Time-barred debt disclosure. The Bureau is considering a proposal that would require a
         debt collector to provide a time-barred debt disclosure when it seeks to collect a time-barred
         debt. The Bureau is considering whether a collector should be required to make this
         disclosure only if the collector knew or should have known that the debt was time-barred, or
         whether a collector should be strictly liable (i.e., liability would attach regardless of the
         collector’s state of knowledge).34 The Bureau would develop a disclosure and refine its
         contents and design based on consumer testing.

         The disclosure itself would consist of a brief, plain-language statement informing the
         consumer that, because of the age of the debt, the debt collector cannot sue to recover it.
         The proposal under consideration would require debt collectors to include such a statement
         in the validation notice and in the first oral communication in which they request payment.35
         The Bureau is also considering whether debt collectors should provide the disclosure at
         additional intervals, including possibly in each communication in which they seek payment.


    34As with other provisions of the proposed rule, the bona fide error defense under FDCPA section 813(c),
    15 U.S.C. 1692k(c), would be available to debt collectors.
    35Where a debt becomes time-barred during collections, debt collectors would be required to provide the
    disclosure in the first communication in which they seek payment after the statute of limitations has
    expired. If the first communication is oral, then the time-barred debt disclosure would also have to be
    provided in the first subsequent written communication. The Bureau is also considering whether to
    require the disclosure at additional intervals.




                                                       20



                                                                                                               Exhibit D
                                                                                                               Page 118
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.681 Page 119 of 139



    •   Binding later collectors. Given the frequency with which debts are transferred between
        collectors, the Bureau is concerned that a consumer might rely on one debt collector’s
        representation that a debt is time-barred only for a subsequent collector to sue the consumer
        after making a different determination about the same debt. To avoid this concern, the
        proposal under consideration would prohibit a subsequent collector from suing on a debt as
        to which an earlier collector provided a time-barred debt disclosure. The proposal under
        consideration would also require the later collector to provide a time-barred debt disclosure
        in the validation notice and the first oral communication in which it requests payment, and
        possibly at additional intervals. Earlier collectors would have to indicate when they transfer
        the debt to others if they have given the time-barred debt disclosure to the consumer.

    •   Obsolescence disclosure. The Bureau is concerned that consumers may make erroneous
        assumptions about credit reporting on debts that they are told cannot be sued on, and that
        these assumptions may lead them to take action they would not have taken otherwise.
        Therefore, the Bureau is considering whether to require a disclosure that would inform the
        consumer whether a particular time-barred debt generally can or cannot appear on a credit
        report. The Bureau would develop a disclosure and refine its contents and design based on
        consumer testing. The proposal under consideration would require that the disclosure
        appear on the validation notice, although the Bureau is also considering whether to require
        it at additional intervals. The Bureau seeks information from SERs about the frequency with
        which debt collectors furnish information to consumer reporting agencies on debts that are
        both time-barred and obsolete and the challenges of providing disclosures to consumers
        relating to obsolescence.

    •   Waiver of revival. Consumers may revive a time-barred debt under state law if they make a
        payment on it or acknowledge that the debt is theirs. Consumers may believe that these
        actions would be beneficial to them. To try to correct this impression, collectors could
        attempt to disclose that these actions in fact could permit collectors to subsequently file a
        lawsuit because the debt has been revived. However, the Bureau’s testing to date suggests
        that consumers may not fully understand such a disclosure, because it seems counter-
        intuitive to them. Consequently, the Bureau is considering whether to prohibit collectors
        from collecting on time-barred debt that can be revived under state law unless they waive
        the right to sue on the debt. In other words, even if a consumer makes a payment or
        acknowledges the debt in writing, the rule would prohibit a debt collector from suing
        because the collector, by operation of the Bureau’s rules, would have waived any right to sue
        by collecting on the debt.

    •   Alternatives considered. The Bureau has considered two alternative proposals, one to ban
        the sale of time-barred debt and one to ban the collection of time-barred debt. The Bureau is
        not currently planning to propose these alternatives because the other proposals under
        consideration described in this Outline may adequately address the risks to consumers
        posed by the sale and collection of time-barred debt. The Bureau also notes that banning the
        sale or collection of time-barred debt could have unintended consequences for consumers.
        For example, if collectors cannot sell or collect time-barred debt, they may have more
        incentive to sue consumers in advance of the expiration of the statute of limitations, a result
        which often is not in the interest of consumers who would prefer not to be sued or collectors
        who may incur costs related to litigation.




                                                    21



                                                                                                          Exhibit D
                                                                                                          Page 119
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.682 Page 120 of 139



             4. Proposal under consideration to require consumer acknowledgement before
                accepting payment on debt that is both time-barred and obsolete

    If consumers cannot be subject to either lawsuits or credit reporting, the Bureau believes that it
    is especially important for them to know about their rights to ensure they do not pay as a result
    of a debt collector’s unlawful conduct. The Bureau therefore is considering a proposal to
    prohibit a debt collector from accepting payment on such a debt until the collector obtains the
    consumer’s written acknowledgement of having received a time-barred debt disclosure and an
    obsolescence disclosure. Debt collectors would be free to include, as a separate document that
    accompanies the validation notice, a form that consumers may use to acknowledge receipt. The
    Bureau does not anticipate providing a model form for this purpose.

    V. Collector Communication Practices

    The second largest source of Bureau complaints about debt collection focuses on
    communication practices. Although the FDCPA has established multiple protections and
    requirements regarding debt collection communications throughout the debt collection lifecycle,
    consumers consistently complain about frequent or repeated collections telephone calls,
    disclosures of debts to third parties, and other concerns related to debt collection
    communications.36 Communications-related conduct also drives a substantial number of
    FDCPA lawsuits.

    Communications are also a major source of frustration and inefficiency for debt collectors, who
    often feel caught between different sets of FDCPA requirements, such as those requiring
    collectors to identify themselves as collectors and those prohibiting revealing the existence of a
    debt to third parties. In particular, many collectors feel that it is too legally risky for them to
    leave messages for consumers because of the risk that a third party might hear or see the
    message containing the required FDCPA content and thus learn of the debt. Thus, some
    collectors call consumers repeatedly without leaving messages, which in turn can leave
    consumers feeling frustrated and harassed.

    The Bureau believes that improving the quality of information in the debt collection system and
    providing consumers with the initial disclosures discussed in part III might decrease the amount
    of time and effort that collectors spend trying to locate and initiate contact with consumers.
    Nevertheless, the Bureau is considering several other potential proposals to give consumers
    more control over the rhythm and channels of communications and to provide greater
    regulatory certainty for all parties. The most significant interventions under consideration
    include:

    •    Regulations to govern contact frequency and the leaving of messages;

    •    Regulations to govern the time, place, and manner of collector contacts; and




    36Communication tactics ranked second in debt collection complaints submitted to the Bureau during
    2015, and the majority of complaints in this category—52 percent, or almost 8,000 complaints during
    2015—were about frequent or repeated telephone calls. See 2016 FDCPA Annual Report, supra note 4, at
    19.




                                                     22



                                                                                                           Exhibit D
                                                                                                           Page 120
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.683 Page 121 of 139




                        EXHIBIT E




                                                                              Exhibit E
                                                                              Page 121
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.684 Page 122 of 139



                              SENATE JUDICIARY COMMITTEE
                                 Senator Noreen Evans, Chair
                                  2013-2014 Regular Session


    SB 233 (Leno and Correa)
    As Amended April 22, 2013
    Hearing Date: May 7, 2013
    Fiscal: No
    Urgency: No
    BCP


                                            SUBJECT

                                           Debt Buyers

                                         DESCRIPTION

    This bill, the Fair Debt Buying Practices Act, would regulate the activities of a person or
    entity (debt buyer) that has bought charged-off consumer loans for collection purposes.
    Specifically, this bill would:
       prohibit a debt buyer from making any written statement in an attempt to collect a
       consumer debt unless the debt buyer possesses specified information;
       require the debt buyer to make that information available to the debtor, without
       charge, upon receipt of a request, within 15 days;
       require all settlement agreements between a debt buyer and a debtor to be
       documented in open court or otherwise in writing;
       require a debt buyer who receives a payment on a debt to provide a receipt or
       statement containing certain information;
       prohibit a debt buyer from initiating a suit to collect a debt if the statute of
       limitations on the cause of action has expired;
       require a debt buyer bringing an action on consumer debt to include certain
       information in his or her complaint; and
       prohibit an entry of judgment in favor of a plaintiff debt buyer unless business
       records, authenticated through a sworn declaration and proving ownership of the
       debt, are submitted by the debt buyer to the court.

    This bill would provide that a debt buyer who violates the provisions of this bill is liable
    for specified damages, including costs and reasonable attorney’s fees, but permits a
    debt buyer to avoid liability for unintentional bona fide errors.

    This bill would also require a claim of exemption, and related financial statement fo rm,
    to be provided to a judgment debtor by a levying officer, as specified.


                                                                                  (more)

                                                                                                   Exhibit E
                                                                                                   Page 122
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.685 Page 123 of 139
    Page 2 of 12


                                        BACKGROUND

    Debt buyers are companies that purchase delinquent or charged-off debts from a
    creditor for a fraction of the face value of the debt. Those companies have become
    subject to increased scrutiny due to numerous complaints on behalf of consumers. The
    Federal Trade Commission (FTC) issued a report in July 2010 examining debt collection
    litigation and arbitration proceedings that concluded the “system for resolving
    consumer debt collection disputes is broken” and recommended significant reforms.
    (Repairing a Broken System (July 2010) Federal Trade Commission <http://www.ftc.
    gov/os/2010/07/debtcollectionreport.pdf > [as of May 3, 2013] at p. i.) The FTC further
    noted that:

       The report finds very few consumers defend or otherwise participate in debt
       collection litigation. The Commission therefore recommends state and local
       governments consider making a variety of reforms to service of process,
       pleading, and court rules and practices to increase the ability of consumers to
       defend or otherwise participate in debt collection litigation. The report also finds
       complaints and attachments in debt collection cases often do not provide
       adequate information for consumers to answer complaints or for judges to rule
       on motions for default judgment. The FTC therefore recommends that courts
       more rigorously apply existing rules to require that collectors provide adequate
       information and that jurisdictions consider adopting rules mandating the
       information which must be included in or attached to the complaint. The report
       additionally finds that state statutes of limitations on filing actions to recover on
       debt are sometimes variable and complex, and generally not understood by
       consumers. The Commission suggests that states consider modifying their laws
       to make it simpler to determine the applicable statute of limitations, and to
       require that collectors provide consumers with important information about
       their legal rights when collecting debt they know or should know is time-barred.
       (Id. at p. 2.)

    Additionally, on October 24, 2012, the federal Consumer Financial Protection Bureau
    (CFPB) published a rule to allow the agency to federally supervise the larger consumer
    debt collectors. The CFPB noted that:

       Approximately 30 million Americans have, on average, $1,500 of debt subject to
       collection. Debt collectors often report consumers’ collection status to the credit
       bureaus. If they get the information wrong, this can be the difference between
       getting approved or denied for such financial products as a mortgage or a car
       loan.

       The consumer debt collection market covered by the rule includes three main
       types of debt collection: first, firms that may buy defaulted debt and collect the
       proceeds for themselves; second, firms that may collect defaulted debt owned by
       another company in return for a fee; and third, there are debt collection attorneys




                                                                                               Exhibit E
                                                                                               Page 123
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.686 Page 124 of 139
    Page 3 of 12


       that collect through litigation. A single company may be involved in any or all of
       these activities. By expanding the supervision program to oversee the nonbanks
       that are larger participants in the consumer debt collection market, the Bureau
       will now have a window into every stage of the process – from the origination of
       credit to debt collection.

       The CFPB’s supervision authority over these entities will begin when the rule
       takes effect on January 2, 2013. Under the rule, any firm that has more than $10
       million in annual receipts from consumer debt collection activities will be subject
       to the CFPB’s supervisory authority. This authority will extend to about 175 debt
       collectors, which account for over 60 percent of the industry’s annual receipts in
       the consumer debt collection market. (Consumer Financial Protection Bureau to
       oversee debt collectors (Oct. 24, 2012) Consumer Financial Protection Bureau
       <http://www.consumerfinance.gov/pressreleases /consumer-financial-
       protection-bureau-to-oversee-debt-collectors/> [as of May 1, 2013].)

    In further response to the above issues, this bill, sponsored by Attorney General Kamala
    Harris, seeks to make numerous changes relating to debt buyers, including prohibiting
    a debt buyer from making a written statement to collect a consumer debt without
    possessing specific information, requiring a complaint in an action to collect on a
    consumer debt to include specific allegations, and prohibiting a debt buyer from
    bringing suit if the applicable statute of limitations has expired.

    This bill was approved by the Senate Committee on Banking & Financial Institutions on
    April 17, 2013, by a vote of 8-0, and is similar to SB 890 (Leno, 2011), which was
    approved by this Committee but failed passage in the Assembly Committee on Banking
    & Finance.

                               CHANGES TO EXISTING LAW

    1. Existing federal law generally regulates the collection of debt through, among other
       things, the Fair Debt Collection Practices Act, Fair Credit Reporting Act, and the
       Gramm-Leach-Bliley Act.

       Existing state law, the Rosenthal Fair Debt Collection Practices Act, generally
       prohibits deceptive, dishonest, unfair, and unreasonable debt collection practices by
       debt collectors, and regulates the form and content of communications by collectors
       to debtors and others. (Civ. Code Sec. 1788 et seq.)

       This bill would establish the Fair Debt Buying Practices Act and prohibit a debt
       buyer from making any written statement to a debtor in an attempt to collect a
       consumer debt unless the debt buyer possesses the following information:
          the debt buyer is the sole owner of the debt or has authority to assert the rights of
          all owners of the debt;




                                                                                                  Exhibit E
                                                                                                  Page 124
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.687 Page 125 of 139
    Page 4 of 12


          the debt balance at charge off and an explanation for all post-charge-off interest
          rates and fees, if any, imposed by charge-off creditor or any subsequent
          purchasers of the debt;
          the date of default or date of the last payment;
          the name and address of the charge-off creditor at the time of charge off, and the
          charge-off creditor’s account number associated with the debt;
          the name and last known address of the debtor as they appeared in the charge-
          off creditor’s records prior to the sale of the debt; and
          the names and addresses of all persons or entities that purchased the debt after
          charge off, including the debt buyer making the written statement;

       This bill would prohibit a debt buyer from making any written statement to a debtor
       in an attempt to collect a consumer debt unless the debt buyer has access to a copy
       of the contract or other document evidencing the debtor’s agreement to the debt. If
       the claim is based on debt for which no signed contract or agreement exists, the debt
       buyer shall have access to a copy of a document provided to the debtor while the
       account was active, demonstrating that the debt was incurred by the debtor.

       This bill would require a debt buyer to provide the information or documents
       identified above to the debtor without charge within 15 calendar days of receipt of a
       debtor’s written request for information regarding the debt or proof of debt. If the
       debt buyer cannot provide the information or documents within 15 calendar days,
       the debt buyer shall cease all collection of the debt until the debt buyer provides the
       information or documents. A debt buyer must provide an active postal address to
       which these requests can be sent, and may provide an active email address to which
       these requests can be sent and through which information and documents can be
       delivered.

       This bill would require a debt buyer to include a prominent statutory notice with its
       first written communication with the debtor that is in no smaller than 12-point type,
       as specified.

       This bill would provide that when a debt buyer attempts to collect on a time-barred
       debt where the debt is not past the date for obsolescence, the buyer must provide the
       following notice: “The law limits how long you can be sued on a debt. Because of
       the age of your debt, we will not sue you for it. If you do not pay the debt, [insert
       name of debt buyer] may [continue to] report it to the credit reporting agencies as
       unpaid for as long as the law permits this reporting.” If the debt is both time -barred
       and past the date for obsolescence, the debtor shall provide the following notice:
       “The law limits how long you can be sued on a debt. Because of the age of your
       debt, we will not sue you for it, and we will not report it to any credit reporting
       agency.”




                                                                                                 Exhibit E
                                                                                                 Page 125
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.688 Page 126 of 139
    Page 5 of 12


       This bill would state that if a language other than English is principally used by the
       debt buyer in the initial oral contact with the debtor, the above-required notices shall
       be provided to the debtor in that language within five working days.

       This bill would require all settlement agreements between a debt buyer and a debtor
       to be documented in open court or otherwise reduced to writing, and, the debt
       buyer shall ensure that a copy of the written agreement is provided to the debtor.

       This bill would require a debt buyer that receives payment on a debt to provide,
       within 30 calendar days, a receipt or monthly statement to the debtor, as specified.
       A debt buyer that accepts a payment as payment in full, or as a full and final
       compromise of the debt, shall provide, within 30 calendar days, a final statement to
       the debtor. A debt buyer shall not sell an interest in a resolved debt or any personal
       or financial information related to the resolved debt.

       This bill would prohibit a debt buyer from bringing suit or initiating an arbitration
       or other legal proceeding to collect a consumer debt if the applicable statute of
       limitations on the debt buyer’s claim has expired.

       This bill would provide that in an action brought by a debt buyer on a consumer
       debt, the complaint shall allege all of the following:
          that the plaintiff is a debt buyer;
          the nature of the underlying debt and the consumer transaction or transactions
          from which it is derived, in a short and plain statement;
          that the debt buyer is the sole owner of the debt at issue, or has authority to
          assert the rights of all owners of the debt;
          the debt balance at charge off and an explanation of the amount, nature, and
          reason for all post-charge-off interest and fees, as specified;
          the date of default or date of the last payment;
          the name and an address of the charge-off creditor at the time of charge off, and
          the charge-off creditor’s account number associated with the debt;
          the names and addresses of all persons or entities that purchased the debt after
          charge off; and
          that the debt buyer has complied with specified requirements of this bill.

       This bill would require a copy of the contract or other document that evidences the
       debtor’s agreement to the debt to be attached to the complaint.

       This bill would provide that the above requirements shall not be deemed to require
       the disclosure in public records of personal, financial, or medical information, the
       confidentiality of which is protected by any state or federal law.

       This bill would provide that in an action initiated by a debt buyer, no default or
       other judgment may be entered against a debtor unless business records,




                                                                                                  Exhibit E
                                                                                                  Page 126
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.689 Page 127 of 139
    Page 6 of 12


       authenticated through a sworn declaration, are submitted by the debt buyer to the
       court to establish specified facts required to be alleged in the complaint.

       This bill would prohibit a default or other judgment from being entered against a
       debtor unless a copy of the contract or other document, as specified, authenticated
       through a sworn declaration, has been submitted by the debt buyer to the court.

       This bill would provide that in any action on a consumer debt, if a debt buyer
       plaintiff seeks a default judgment and has not complied with the above
       requirements, the court shall not enter a default judgment for the plaintiff and may,
       in its discretion, dismiss the action.

       This bill would provide that in the case of an action brought by an individual or
       individuals, a debt buyer that violates any provision above with respect to any
       person shall be liable to that person in an amount equal to a sum of: (1) actual
       damages; and (2) statutory damages, which shall not be less than $100 nor greater
       than $1,000.

       This bill would provide that, in the case of a class action, a debt buyer that violates
       any of the above provisions shall be liable for statutory damages for each plaintiff,
       and, if the court finds that the debt buyer engages in a pattern and practice of
       violating any provision of this bill, the court may award additional damages to the
       class in an amount not to exceed the lesser of $500,000 or one percent of the net
       worth of the debt buyer.

       This bill would provide that, in the case of any successful action to enforce liability
       under this bill, the court shall award the costs of the action, together with reasonable
       attorney’s fees as determined by the court.

       This bill would allow reasonable attorney’s fees to be awarded to a prevailing debt
       buyer upon a finding by the court that the plaintiff’s prosecution of the action was
       not in good faith. This bill would also provide that a debt buyer shall have no civil
       liability if the debt buyer shows by a preponderance of evidence that the violation
       was not intentional and resulted from a bona fide error, and occurred
       notwithstanding the maintenance of procedures reasonably adopted to avoid any
       error.

       This bill would require an action to enforce any liability created by this bill to be
       brought within one year from the date of the last violation. This bill would further
       state that recovery in an action brought under the Rosenthal Fair Debt Collection
       Practices Act shall preclude recovery for the same acts in an action brought under
       this bill.

       This bill would further provide that in a case involving consumer debt, as regulated
       by this bill, if the defendant debtor appears for trial on the scheduled trial date, and




                                                                                                  Exhibit E
                                                                                                  Page 127
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.690 Page 128 of 139
    Page 7 of 12


       the plaintiff debt buyer either fails to appear or is not prepared to proceed to trial,
       and the court does not find a good cause for continuance, the court may, in its
       discretion, dismiss the action with or without prejudice. The court may also award
       the defendant debtor’s costs of preparing for trial, including, but not limited to, lost
       wages and transportation expenses.

       This bill would additionally define “debt buyer,” apply the above provisions to
       consumer debt sold or resold on or after January 1, 2014, and make related findings
       and declarations.

    2. Existing law establishes a process for the enforcement of money judgments and
       requires a levying officer to provide certain documents and information to a
       judgment debtor and to a designated employer in connection with wage
       garnishment. Existing law permits a process server also to serve an earnings
       withholding order on an employer and requires that the process server also serve
       certain documents at this time. Existing law requires an employer who is served
       with an earnings withholding order to provide certain documents to an employee
       who is a judgment debtor. (Code Civ. Proc Secs. 700.010; 706.103; 706.104; 706.108;
       706.122.)

       This bill would require, in the circumstances described above, that a copy of the
       form that the judgment debtor may use to make a claim of exemption and a copy of
       the form used to provide a financial statement also be provided.

                                           COMMENT

    1. Stated need for the bill

    According to the author:

       [T]he Federal Trade Commission [(FTC) has stated that], [t]he system for
       resolving disputes about consumer debts is broken, and has urged states to pass
       legislation to provide adequate protection for consumers.

       The system is broken because courts have been swamped with debt collection
       law suits driven by the growth of an industry that buys and sells bundled
       portfolios of consumer debt, and misuses the courts to leverage their collection
       efforts.

       The industry’s practices echo the scandal surrounding the processing of
       delinquent mortgages. Here, debt buyers use “robo signers” who sign affidavits
       averring that they have reviewed and verified debtors’ records, when they have
       only reviewed basic, and often incomplete, account statements records or
       spreadsheets on a computer screen. Moreover, because consumer debt is being
       bought and sold so frequently, and over a period of years, companies are




                                                                                                  Exhibit E
                                                                                                  Page 128
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.691 Page 129 of 139
    Page 8 of 12


       frequently pursuing the wrong person, or the filing claims that have no lawful
       basis.

       Frequently, these debt collection actions are filed by debt buyers without proof
       that the debt ever existed. Yet actions proceed to judgment because ninety-five
       percent of consumers do not respond to these lawsuits—many because they do
       not receive notice—allowing the debt collector to take a default judgment against
       the consumer and levy against the consumer’s personnel accounts.
       ...

       The Fair Debt Buyers Act would reform the debt collection litigation process in a
       number of ways to aid consumers and unburden the courts from costly,
       unmeritorious litigation.

    2. Implementing the FTC’s recommendations

    As noted above, the FTC recently released a comprehensive report entitled Repairing
    A Broken System: Protecting Consumers in Debt Collection Litigation and Arbitration that
    contained recommendations for reforms similar to those proposed by this bill.

       a. Complaints must include detailed information

       The FTC found that complaints filed by debt collectors to initiate collection
       actions against debtors were lacking. The FTC’s report noted that “[t]he function
       of debt collection complaints in a notice pleading system is to provide sufficient
       information so that: (1) consumers can determine whether to admit or deny the
       complaint allegations and assert affirmative defenses in their answers; and (2)
       judges can determine whether to grant a motion for a more definite statement or
       enter a default judgment . . . Based on the evidence gathered in connection with
       these proceedings, the FTC believes that many debt collection complaints do not
       provide this information to consumers.” To address that issue, this bill would,
       among other things, enhance the complaint so that the debtor has more complete
       information regarding the debt at issue, and, in turn, is able to respond
       appropriately to the complaint.

       Specifically, the bill would provide that in an action brought by a debt buyer on a
       consumer debt, the complaint must allege: (1) that the plaintiff is a debt buyer;
       (2) the nature of the underlying debt and the transaction from which it is
       derived; (3) that the debt buyer is the sole owner or has authority to assert the
       owners rights; (4) the debt balance at charge off and the reason for all post-
       charge-off interest and fees; (5) the date of the last payment; (6) the name and
       address of the charge-off creditor, and the creditor’s account number; (7) the
       name and last known address of the debtor as they appear in the charge-off
       creditor’s records; and (8) the names and addresses of all entities that purchased
       the debt after charge off. The complaint must also allege that the debt buyer




                                                                                               Exhibit E
                                                                                               Page 129
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.692 Page 130 of 139
    Page 9 of 12


       complied with this bill’s requirement for debt buyers to possess specific
       information before making a written statement to a debtor in an attempt to
       collect the debt. Regarding the necessity of requiring additional information
       from debt buyers when they seek to collect upon debt, Consumers Union (CU),
       in support, contends that “[t]ens of thousands of Californians are contacted every
       year by debt buyers they have never done business with, for debts that may be
       old or in an amount that doesn’t match the consumer’s memory or records. The
       debt may even be owed by someone else or the result of identity theft. Yet some
       debt buyer[s] have little more than a robo-signed affidavit to back up their claims
       in court.” To address the reported abuses, the detailed complaint requirements
       would appear to provide consumers with necessary information about the debt
       for which collection is attempted, and in turn, allow those consumers to file an
       appropriate answer to the complaint.

       It is important to note that many of the complaints currently filed by some debt
       buyers are simply form complaints that provide little, if any, useful information
       to the consumer being sued about the underlying debt. Regarding the filing
       practices of some of those firms, the New York Times’ October 31, 2010 article
       entitled Debt Collectors Face a Hazard: Writer’s Cramp reported that:

          In some instances, banks are selling account information that is riddled with
          errors. More often, essential background information simply is not acquired
          by debt buyers, in large part because that data adds to the price of each
          account. But court rules state that anyone submitting an affidavit to a court
          against a debtor must have proof of that claim — proper documentation of a
          debt’s origins, history and amount.

          Without that information it is hard to imagine how any company could meet
          the legal standard of due diligence, particularly while churning out
          thousands and thousands of affidavits a week. Analysts say that affidavit-
          signers at debt-buying companies appear to have little choice but to take at
          face value the few facts typically provided to them — often little more than
          basic account information on a computer screen. (Segal, Debt Collectors Face a
          Hazard: Writer’s Cramp (Oct. 31, 2010) New York Times <http://www.
          nytimes.com/2010/11/01/business/01debt.html?pagewanted=all> [as of
          May 3, 2013].)

       b. Disclosure of information prior to judgments

       To ensure that the court has sufficient information about the underlying debt, this
       bill would prohibit a default or other judgment from being entered against a debtor
       until the debt buyer submits business records that have been authenticated through
       sworn declaration and establish specified facts regarding the debt. Specifically,
       those records must show proper ownership of the debt, the debt balance and reason
       for any post-charge-off fees, date of default or last payment, and the name and




                                                                                             Exhibit E
                                                                                             Page 130
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.693 Page 131 of 139
    Page 10 of 12


       address of the charge-off creditor, debtor, and all persons or entities who purchased
       the debt after charge-off. Furthermore, the debt buyer must also provide a copy of
       the contract or other document evidencing the debtor’s agreement to the debt,
       authenticated through sworn declaration, prior to entering a default or other
       judgment against a debtor. As a result, the proposed requirements would appear to
       ensure that the court has relatively detailed information about the nature and
       history of the debt.

       It should be noted that a large percentage of debt collection actions reportedly result
       in default judgments. Those judgments are entered in favor of the plaintiff (debt
       buyer) due to the failure of the defendant (consumer) to file a timely response to the
       complaint.

       When those consumers fail to respond, there is no advocate to raise, on their
       behalf, applicable defenses or challenge the assertions made by the debt buyer.
       The FTC’s report noted concern about the number of default judgments and
       recommended steps to “increase consumer participation in debt collection
       litigation to help decrease the prevalence of default judgments,” and noted that
       “[i]n an effort to address this problem in another way, some court systems have
       adopted measures to encourage judges to apply appropriate and consistent
       standards – including legal standards and court rules – in deciding whether to
       grant such judgments.” (Repairing a Broken System (July 2010) Federal Trade
       Commission <http://www.ftc.gov/os/2010/07/debtcollectionreport.pdf > [as
       of May 3, 2013] at p. 20.) The requirements discussed above essentially provide a
       set of consistent standards for a judge to use when granting a default judgment.

       This bill would also provide that if a debt buyer seeks a default judgment and has
       not complied with the requirement of this bill, the court shall not enter a default
       judgment and may dismiss the action. Similarly, if a defendant debtor appears for
       trial and the plaintiff debt buyer fails to appear or is not prepared to proceed (and
       there is no good cause for continuance), the court may dismiss the action and award
       the defendant debtor’s costs for preparing for trial.

       c. Statute of limitations

       The FTC’s report also expressed concern that certain collectors “regularly sue
       consumers on time-barred debts.” That practice is exacerbated by the practical
       reality that many consumers do not defend themselves against these suits, even
       when the action would be barred by the statute of limitations. The FTC further
       asserted that “[b]ecause an expired statute of limitations is an affirmative defense
       in most states, collectors have no obligation to allege in the complaint that the
       debt is not time-barred, and many collectors do not include this information. If
       consumers do not defend, there is no one to raise the defense that the debt is
       time-barred. Indeed, some judges who participated in the roundtables stated
       that, even if a debt collection action appears to be time-barred, it would be




                                                                                                 Exhibit E
                                                                                                 Page 131
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.694 Page 132 of 139
    Page 11 of 12


       improper for courts to consider affirmative defenses that no party had raised. As
       a result, some courts appear to be granting default judgments on time-barred
       debt.” (Repairing a Broken System (July 2010) Federal Trade Commission
       <http://www.ftc.gov/os/2010/07/debtcollectionreport.pdf > [as of May 3,
       2013] at p. 30.)

       This bill would address those issues by, among other things, prohibiting a debt
       buyer from bringing suit or initiating an arbitration or other legal proceeding to
       collect a consumer debt if the applicable statute of limitations has expired, and
       requiring a debt buyer to notify a debtor if a debt is time-barred. Regarding the
       need to address the issue of time-barred debts, the Attorney General, sponsor,
       asserts:

           Industry practices have become a significant focus of public concern due to
           collection efforts being directed to the wrong consumer, or seeking the
           collection of debt that is time barred or has been paid. These concerns are
           compounded because a very high percentage of debt collection litigation
           results in default judgments where consumers do not appear to present
           whatever defenses may be available to them.

    3. Additional limitations on debt collection

    This bill would additionally prohibit a debt buyer from making a written statement
    to a debtor in an attempt to collect a consumer debt unless the debt buyer possesses
    specific documentation regarding the debt. The debt buyer must make that
    information available, without charge, to the debtor within 15 calendar days of
    receipt of a request. If the debt buyer cannot provide the information within that
    time frame, the debt buyer must cease all collection of the debt until the information
    is provided.

    In support of the documentation requirements, AARP notes that “[t]he elderly are
    disproportionately victims of identity theft and are thus often targeted with lawsuits
    for debts they never obtained or authorized. . . . This legislation will provide cru cial
    protections to ensure that the senior will not be subjected to this type of
    unwarranted harassment, requiring that debt buyers have essential information
    about a debt before they try to collect the debt and that the information be shared
    with the consumer on request. . . .”

    4. Remedies

    This bill would provide specific penalties and damages against a debt buyer who
    violates the above requirements. Specifically, the debt buyer would be liable to the
    consumer in an amount equal to the actual damages plus statutory damages
    (between $100 and $1000 per violation per person), and also would allow a
    prevailing debtor to receive reasonable attorney’s fees and costs. This bill would




                                                                                                Exhibit E
                                                                                                Page 132
CaseSB
     3:17-cv-02277-L-MDD
       233 (Leno and Correa) Document 22-3 Filed 06/06/19 PageID.695 Page 133 of 139
    Page 12 of 12


    also provide that in any class action where a court finds that the debt buyer engaged
    in a pattern and practice of violating this bill, the court may award additional
    damages in an amount not to exceed the lesser of $500,000 or one percent of the net
    worth of the debt buyer.

    It should be noted that this bill would also limit the liability of debt buyers if the
    buyer shows that the violation was not intentional and resulted from a bona fide
    error, and occurred notwithstanding the maintenance of procedures reasonably
    adopted to avoid any error. That safe harbor provision would appear to shield debt
    buyers from liability in cases where the error was truly inadvertent.

    5. Claim of exemption

    Under existing law, a judgment debtor can claim that his or her property or money is
    exempt from collection efforts. Those claims may be filed with the levying officer
    within 10 days after the date the notice of levy was served on the judgment debtor, and
    must include a financial statement. (Code Civ. Proc. Secs. 703.520, 703.530.) To
    facilitate exemptions, this bill would require the levying officer enforcing a money
    judgment to also provide a copy of the forms that the judgment debtor may use to make
    a claim of exemption and provide a financial statement, as specified.


    Support: AARP; Center for Responsible Lending; Consumers Union; East Bay
    Community Law Center; Encore Capital Group; Public Law Center

    Opposition: None Known

                                           HISTORY

    Source: Attorney General Kamala Harris

    Related Pending Legislation: SB 702 (Anderson) would require applications for default
    judgment to contain specified information. This bill is set for hearing in this Committee
    on May 7, 2013.

    Prior Legislation: SB 890 (Leno, 2011) See Background.

    Prior Vote: Senate Committee on Banking & Financial Institutions (Ayes 8, Noes 0)

                                          **************




                                                                                                Exhibit E
                                                                                                Page 133
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.696 Page 134 of 139




                         EXHIBITF




                                                                               Exhibit F
                                                                              Page 134
Bill Text - AB-1526 Debt collection.                                                http://leginfo.legislature.ca.gov/faces/billNavClient.xhtml?bill_id=2017...
          Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.697 Page 135 of 139




           Home       Bill Information    California Law       Publications       Other Resources       My Subscriptions     My Favorites


                                                             AB-1526 Debt collection.     (2017-2018)




                  SHARE THIS:                                                                       Date Published: 09/05/2018 09:00 PM



                                                                  Assembly Bill No. 1526

                                                                      CHAPTER 247


                       An act to amend Section 1788.14 of the Civil Code, and to amend Section 337 of the Code of Civil
                                                           Procedure, relating to debt collection.


                             [   Approved by Governor September 05, 2018. Filed with Secretary of State
                                                                  September 05, 2018. ]

                                                        LEGISLATIVE COUNSELʹS DIGEST

                  AB 1526, Kalra. Debt collection.

                  The Rosenthal Fair Debt Collection Practices Act regulates the practice of debt collection and the conduct of debt
                  collectors, as defined. The act prohibits specified conduct by a debt collector in connection with the collection or
                  attempted collection of a consumer debt. The act provides for enforcement by means of civil penalties and
                  damages, as specified.

                  This bill would prohibit a debt collector from sending a written communication to a debtor attempting to collect a
                  time-barred debt without providing specified written notices stating that the debtor may not be sued for the debt,
                  but that the debt, depending on its age, may be reported as unpaid to credit reporting agencies, as specified.

                  Existing law prescribes periods for commencement of various actions. Among others, an action must be
                  commenced within 4 years if the action is to recover (1) upon a book account whether consisting of one or more
                  entries; (2) upon an account stated based upon an account in writing, but the acknowledgment of the account
                  stated need not be in writing; or (3) a balance due upon a mutual, open and current account, the items of which
                  are in writing. Existing law provides, however, that where an account stated is based upon an account of one
                  item, the time shall begin to run from the date of the item, and where an account stated is based upon an
                  account of more than one item, the time shall begin to run from the date of the last item.

                  This bill would specify that when the 4-year period in which an action must be commenced has run, no person
                  may bring suit or initiate an arbitration or other legal proceeding to collect the debt. This bill would provide that
                  the period may be extended only in specified circumstances.

                  Vote: majority    Appropriation: no      Fiscal Committee: no    Local Program: no


                  THE PEOPLE OF THE STATE OF CALIFORNIA DO ENACT AS FOLLOWS:

                  SECTION 1. Section 1788.14 of the Civil Code is amended to read:

                  1788.14. No debt collector shall collect or attempt to collect a consumer debt by means of the following practices:

                  (a) Obtaining an affirmation from a debtor of a consumer debt which has been discharged in bankruptcy, without
                  clearly and conspicuously disclosing to the debtor, in writing, at the time such affirmation is sought, the fact that




1 of 2                                                                                                                                      6/6/2019, 10:18 AM
                                                                                                                                                   Exhibit F
                                                                                                                                                  Page 135
Bill Text - AB-1526 Debt collection.                                           http://leginfo.legislature.ca.gov/faces/billNavClient.xhtml?bill_id=2017...
          Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.698 Page 136 of 139
                  the debtor is not legally obligated to make such affirmation;

                  (b) Collecting or attempting to collect from the debtor the whole or any part of the debt collector’s fee or charge
                  for services rendered, or other expense incurred by the debt collector in the collection of the consumer debt,
                  except as permitted by law; or

                  (c) Initiating communications, other than statements of account, with the debtor with regard to the consumer
                  debt, when the debt collector has been previously notified in writing by the debtor’s attorney that the debtor is
                  represented by such attorney with respect to the consumer debt and such notice includes the attorney’s name
                  and address and a request by such attorney that all communications regarding the consumer debt be addressed
                  to such attorney, unless the attorney fails to answer correspondence, return telephone calls, or discuss the
                  obligation in question. This subdivision shall not apply where prior approval has been obtained from the debtor’s
                  attorney, or where the communication is a response in the ordinary course of business to a debtor’s inquiry.

                  (d) Sending a written communication to a debtor in an attempt to collect a time-barred debt without providing the
                  debtor with one of the following written notices:

                  (1) If the debt is not past the date for obsolescence set forth in Section 605(a) of the federal Fair Credit Reporting
                  Act (15 U.S.C. Sec. 1681c), the following notice shall be included in the first written communication provided to
                  the debtor after the debt has become time-barred:

                  “The law limits how long you can be sued on a debt. Because of the age of your debt, we will not sue you for it. If
                  you do not pay the debt, [insert name of debt collector] may [continue to] report it to the credit reporting
                  agencies as unpaid for as long as the law permits this reporting.”

                  (2) If the debt is past the date for obsolescence set forth in Section 605(a) of the federal Fair Credit Reporting Act
                  (15 U.S.C. Sec. 1681c), the following notice shall be included in the first written communication provided to the
                  debtor after the date for obsolescence:

                  “The law limits how long you can be sued on a debt. Because of the age of your debt, we will not sue you for it,
                  and we will not report it to any credit reporting agency.”

                  (e) For purposes of this section, “first written communication” means the first communication sent to the debtor
                  in writing or by facsimile, email, or other similar means.


                  SEC. 2. Section 337 of the Code of Civil Procedure is amended to read:

                  337. Within four years:

                  (a) An action upon any contract, obligation or liability founded upon an instrument in writing, except as provided
                  in Section 336a; provided, that the time within which any action for a money judgment for the balance due upon
                  an obligation for the payment of which a deed of trust or mortgage with power of sale upon real property or any
                  interest therein was given as security, following the exercise of the power of sale in such deed of trust or
                  mortgage, may be brought shall not extend beyond three months after the time of sale under such deed of trust
                  or mortgage.

                  (b) An action to recover (1) upon a book account whether consisting of one or more entries; (2) upon an account
                  stated based upon an account in writing, but the acknowledgment of the account stated need not be in writing;
                  (3) a balance due upon a mutual, open and current account, the items of which are in writing; provided, however,
                  that if an account stated is based upon an account of one item, the time shall begin to run from the date of the
                  item, and if an account stated is based upon an account of more than one item, the time shall begin to run from
                  the date of the last item.

                  (c) An action based upon the rescission of a contract in writing. The time begins to run from the date upon which
                  the facts that entitle the aggrieved party to rescind occurred. Where the ground for rescission is fraud or mistake,
                  the time shall not begin to run until the discovery by the aggrieved party of the facts constituting the fraud or
                  mistake. Where the ground for rescission is misrepresentation under Section 359 of the Insurance Code, the time
                  shall not begin to run until the representation becomes false.

                  (d) When the period in which an action must be commenced under this section has run, a person shall not bring
                  suit or initiate an arbitration or other legal proceeding to collect the debt. The period in which an action may be
                  commenced under this section shall only be extended pursuant to Section 360.




2 of 2                                                                                                                                6/6/2019, 10:18 AM
                                                                                                                                             Exhibit F
                                                                                                                                            Page 136
Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.699 Page 137 of 139




                        EXHIBITG




                                                                              Exhibit G
                                                                              Page 137
Texas Legislature Online - 86(R) History for HB 996                     https://capitol.texas.gov/BillLookup/History.aspx?LegSess=86R&Bill=...
          Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.700 Page 138 of 139
         Texas Legislature Online
         History


          Bill: HB 996            Legislative Session: 86(R)                             Council Document: 86R 8231 JES-F



          Last Action:            05/28/2019 E Sent to the Governor

          Caption Version:        Enrolled
          Caption Text:           Relating to the collection of consumer debt by debt buyers.

          Author:                 Collier | Thompson, Senfronia | Longoria | Capriglione | Leach

          Sponsor:                Paxton

          Cosponsor:              Alvarado | Menéndez

          Subjects:               Business & Commerce--General (I0050)
                                  Consumer Protection (I0080)
                                  Financial--General (I0365)
                                  DEBT (S0116)

          House Committee: Pensions, Investments & Financial
                           Services
          Status:                 Out of committee
          Vote:                   Ayes=9     Nays=0   Present Not Voting=0   Absent=2

          Senate Committee: Business & Commerce
          Status:                 Out of committee
          Vote:                   Ayes=7     Nays=0   Present Not Voting=0   Absent=2

          Actions: (descending date order)
          Viewing Votes: Most Recent House Vote | Most Recent Senate Vote
                                 Description                           Comment      Date        Time           Journal Page
         E   Sent to the Governor                                                 05/28/2019                       6445
         S   Signed in the Senate                                                 05/27/2019
         H   Signed in the House                                                  05/26/2019                       6406
         H   Reported enrolled                                                    05/24/2019 06:39 PM              6144
         S House concurs in Senate amendment(s)-reported                       05/24/2019                          3200
         H Text of Senate Amendment(s)                                         05/24/2019                          5163
         H Statement(s) of vote recorded in Journal                            05/24/2019                          5163
         H Record vote                                                 RV#1786 05/24/2019                          5163
         H House concurs in Senate amendment(s)                                05/24/2019                          5163
         H Senate Amendments Analysis distributed                              05/22/2019 06:16 PM
         H Senate Amendments distributed                                       05/22/2019 06:15 PM
         H Senate passage as amended reported                                     05/22/2019                       4831
         S Remarks ordered printed                                                05/22/2019                       2503
         S Record vote                                                            05/22/2019                       2503
         S Passed                                                                 05/22/2019                       2503
         S Read 3rd time                                                          05/22/2019                       2503
         S Record vote                                                            05/22/2019                       2503
         S Three day rule suspended                                               05/22/2019                       2503




1 of 2                                                                                                                    6/6/2019, 10:16 AM
                                                                                                                                 Exhibit G
                                                                                                                                 Page 138
Texas Legislature Online - 86(R) History for HB 996                   https://capitol.texas.gov/BillLookup/History.aspx?LegSess=86R&Bill=...
          Case 3:17-cv-02277-L-MDD Document 22-3 Filed 06/06/19 PageID.701 Page 139 of 139
         S Vote recorded in Journal                                             05/22/2019                       2503
         S Read 2nd time & passed to 3rd reading                                05/22/2019                       2503
         S Rules suspended-Regular order of business                            05/22/2019                       2503
         S   Not again placed on intent calendar                                05/22/2019
         S   Co-sponsor authorized                                              05/22/2019                       2461
         S   Placed on intent calendar                                          05/21/2019
         S   Committee report printed and distributed                           05/20/2019 08:12 PM
         S Recommended for local & uncontested calendar                         05/20/2019
         S Reported favorably as substituted                                    05/20/2019                       2281
         S Considered in public hearing                                         05/16/2019
         S Left pending in committee                                            05/14/2019
         S Testimony taken in committee                                         05/14/2019
         S Considered in public hearing                                         05/14/2019
         S Scheduled for public hearing on . . .                                05/14/2019
         S Referred to Business & Commerce                                      04/15/2019                       1037
         S Read first time                                                      04/15/2019                       1037
         S   Received from the House                                            04/11/2019                        916
         H   Reported engrossed                                                 04/11/2019 05:41 PM              1602
         H   Statement(s) of vote recorded in Journal                           04/11/2019                       1531
         H   Record vote                                           RV#309       04/11/2019                       1531
         H   Passed                                                             04/11/2019                       1531
         H   Read 3rd time                                                      04/11/2019                       1530
         H   Nonrecord vote recorded in Journal                                 04/10/2019                       1489
         H   Passed to engrossment as amended                                   04/10/2019                       1489
         H   Amended                                               1-Collier    04/10/2019                       1489
         H   Read 2nd time                                                      04/10/2019                       1489
         H   Placed on General State Calendar                                   04/10/2019
         H   Considered in Calendars                                            04/08/2019
         H   Committee report sent to Calendars                                 04/04/2019
         H   Committee report distributed                                       04/04/2019 03:43 PM
         H   Comte report filed with Committee Coordinator                      04/04/2019                       1327
         H   Reported favorably as substituted                                  04/01/2019
         H   Committee substitute considered in committee                       04/01/2019
         H   Considered in formal meeting                                       04/01/2019
         H   Left pending in committee                                          03/26/2019
         H   Testimony taken/registration(s) recorded in committee              03/26/2019
         H   Committee substitute considered in committee                       03/26/2019
         H   Considered in public hearing                                       03/26/2019
         H   Scheduled for public hearing on . . .                              03/26/2019
         H   Referred to Pensions, Investments & Financial Services             02/25/2019 06:10 PM               424
         H   Read first time                                                    02/25/2019                        424
         H   Filed                                                              01/23/2019




2 of 2                                                                                                                  6/6/2019, 10:16 AM
                                                                                                                               Exhibit G
                                                                                                                               Page 139
